 



Exhibit 10.35.10
HHSC Managed Care Contract
HHSC Contract No. 529-06-0280-00002-H





--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

DOCUMENT HISTORY LOG

                      DOCUMENT   EFFECTIVE     STATUS1   REVISION2   DATE  
DESCRIPTION3
 
               
Baseline
  n/a         Initial version Attachment B-1, Section 8
 
               
Revision
  1.1     June 30, 2006   Revised version of the Attachment B-1, Section 8, that
includes provisions applicable to MCOs participating in the STAR+PLUS Program.
 
               
 
              Section 8.1.1.1, Performance Evaluation, is modified to include
STAR+PLUS Performance Improvement Goals.
 
               
 
              Section 8.1.2, Covered Services, is modified to include
Functionally Necessary Community Long-term Care Services for STAR+PLUS.
 
               
 
              Section 8.1.2.1 Value-Added Services, is modified to add language
allowing for the HMO to distinguish between the Dual Eligible and non-Dual
Eligible populations.
 
               
 
              Section 8.1.2.2 Case-by-Case Added Services, is modified to
clarify for STAR+Plus members it is based on functionality.
 
               
 
              Section 8.1.3, Access to Care, is modified to include STAR+PLUS
Functional Necessity and 1915(c) Nursing Facility Waiver clarifications.
 
               
 
              Section 8.1.4, Provider Network, is modified to include STAR+PLUS.
 
               
 
              Section 8.1.4.2, Primary Care Providers, is modified to include
STAR+PLUS
 
               
 
              Section 8.1.4.8, Provider Reimbursement, is modified to include
Functionally Necessary Long-term care services for STAR+PLUS.
 
               
 
              Section 8.1.7.7, Provider Profiling, is modified to include
STAR+PLUS.
 
               
 
              Sections 8.1.12 and 8.1.12.2, Services for People with Special
Health Care Needs, are modified to include STAR+PLUS.
 
               
 
              Section 8.1.13, Service Management for Certain Populations, is
modified to include STAR+PLUS.
 
               
 
              Section 8.1.14, Disease Management, is modified to include
STAR+PLUS.
 
               
 
              Section 8.2, Additional Medicaid HMO Scope of Work, is modified to
include STAR+PLUS.
 
               
 
              Section 8.3, Additional STAR+PLUS Scope of Work, is added.
 
               
Revision
  1.2     September 1, 2006   Revised version of Attachment B-1, Section 8, that
includes provisions applicable to MCOs participating in the STAR and CHIP
Programs.
 
               
 
              Section 8.1.1.1, Performance Evaluation, is modified to clarify
that the HMOs goals are Service Area and Program specific; when the percentages
for Goals 1 and 2 are to be negotiated; and when Goal 3 is to be negotiated.

8-1



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

                      DOCUMENT   EFFECTIVE     STATUS1   REVISION2   DATE  
DESCRIPTION3
 
              Section 8.1.2.1, Value-Added Services, is modified to add language
allowing for the addition of two Value-added Services during the Transition
Phase of the Contract and to clarify the effective dates for Value Added
Services for the Transition Phase and the Operation Phase of the Contract.
 
               
 
              Section 8.1.3.2, Access to Network Providers, is modified to
delete references to Open Panels.
 
               
 
              Section 8.1.4, Provider Network, is modified to clarify that
“Out-of- Network reimbursement arrangements” with certain providers must be in
writing.
 
               
 
              Section 8.1.5.1, Member Materials, is modified to clarify the date
that the member ID card and the member handbook are to be sent to members.
 
               
 
              Section 8.1.5.6, Member Hotline, is modified to clarify the
hotline performance requirements.
 
               
 
              Section 8.1.17.2, Financial Reporting Requirements, is modified to
clarify that the Bonus Incentive Plan refers to the Employee Bonus Incentive
Plan. It has also been modified to clarify the reports and deliverable due dates
and to change the name of the Claims Summary Lag Report and clarify that the
report format has been moved to the Uniform Managed Care Manual.
 
               
 
              Section 8.1.18.5, Claims Processing Requirements, is modified to
revise the claims processing requirements and move many of the specifics to the
Uniform Managed Care Manual.
 
               
 
              Section 8.1.20, Reporting Requirements, is modified to clarify the
reports and deliverable due dates.
 
               
 
              Section 8.1.20.2, Reports, is modified to delete the Claims Data
Specifications Report, amend the All Claims Summary Report, and add two new
provider-related reports to the contract.
 
               
 
              Section 8.2.2.10, Cooperation with Immunization Registry, is added
to comply with legislation, SB 1188 sec. 6(e)(1), 79th Legislature, Regular
Session, 2005.
 
               
 
              Section 8.2.2.11, Case Management for Children and Pregnant Women,
is added.
 
               
 
              Section 8.2.5.1, Provider Complaints, is modified to include the
30- day resolution requirement.
 
               
 
              Section 8.2.10.2, Non-Reimbursed Arrangements with Local Public
Health Entities, is modified to update the requirements and delete the
requirement for an MOU.
 
               
 
              Section 8.2.11, Coordination with Other State Health and Human
Services (HHS) Programs, is modified to update the requirements and delete the
requirement for an MOU.
 
               
 
              Section 8.4.2, CHIP Provider Complaint and Appeals, is modified to
include the 30-day resolution requirement.
 
               
Revision
  1.3     September 1, 2006   Revised version of Attachment B-1, Section 8, that
includes provisions applicable to MCOs participating in the CHIP Perinatal
Program.

8-2



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

                      DOCUMENT   EFFECTIVE     STATUS1   REVISION2   DATE  
DESCRIPTION3
 
              Section 8.1.1.1, Performance Evaluation, is modified to clarify
that HHSC will negotiate and implement Performance Improvement Goals for the
first full State Fiscal Year following the CHIP Perinatal Operational Start Date
 
               
 
              Section 8.1.2, Covered Services is amended to: (a) clarify that
Fee For Service will pay the Hospital costs for CHIP Perinate Newborns; (b) add
a reference to new Attachment B-2.2 concerning covered services; (c) add CHIP
Perinate references where appropriate.
 
               
 
              Section 8.1.2.2 Case-by-Case Added Services, is modified to
clarify that this does not apply to the CHIP Perinatal Program.
 
               
 
              Section 8.1.3, Access to Care, is amended to include emergency
services limitations.
 
               
 
              Section 8.1.3.2, Access to Network Providers, is amended to
include the Provider access standards for the CHIP Perinatal Program.
 
               
 
              Section 8.1.4.2 Primary Care Providers, is modified to clarify the
development of the PCP networks between the CHIP Perinates and the CHIP Perinate
Newborns.
 
               
 
              Section 8.1.4.6 Provider Manual, Materials and Training, modified
to include the CHIP Perinatal Program
 
               
 
              Section 8.1.4.9 Termination of Provider Contracts modified to
include the CHIP Perinatal Program.
 
               
 
              Section 8.1.5.2 Member Identification (ID) Card, modified to
include the CHIP Perinatal Program.
 
               
 
              Section 8.1.5.3 Member Handbook, modified to include the CHIP
Perinatal Program.
 
               
 
              Section 8.1.5.4 Provider Directory, modified to include the CHIP
Perinatal Program.
 
               
 
              Section 8.1.5.6 Member Hotline, modified to include the CHIP
Perinatal Program.
 
               
 
              Section 8.1.5.7 Member Education, modified to include the CHIP
Perinatal Program.
 
               
 
              Section 8.1.5.9 Member Complaint and Appeal Process, modified to
include the CHIP Perinatal Program.
 
               
 
              Section 8.1.7.7, Provider Profiling, is modified to include the
CHIP Perinatal Program.
 
               
 
              Section 8.1.12, Services for People with Special Health Care
Needs, modified to clarify between CHIP Perinatal Program and CHIP Perinatal
Newborn.
 
               
 
              Section 8.1.13, Service Management for Certain Populations,
modified to clarify the CHIP Perinatal Program.
 
               
 
              Section 8.1.15, Behavioral Health (BH) Network and Services,
modified to clarify between CHIP Perinatal and Perinate members.
 
               
 
              Section 8.1.17.2, Financial Reporting Requirements, modified to
include the CHIP Perinatal Program.
 
               
 
              Section 8.1.18.3, System-wide Functions, modified to include the
CHIP Perinatal Program.
 
               
 
              Section 8.1.18.5, Claims Processing Requirements, modified to
include the CHIP Perinatal Program.

8-3



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

                      DOCUMENT   EFFECTIVE     STATUS1   REVISION2   DATE  
DESCRIPTION3
 
              Section 8.1.19, Fraud and Abuse, modified to include the CHIP
Perinatal Program
 
               
 
              Section 8.1.20.2, Provider Termination Report and Provider Network
Capacity Report, is modified to include the CHIP Perinatal Program.
 
               
 
              Section 8.5, Additional Scope of Work for CHIP Perinatal Program
HMOs, is added to Attachment B-1.
 
               
Revision
  1.4     September 1, 2006   Contract amendment did not revise Attachment B-1,
Section 8- Operations Phase Requirements.
 
               
Revision
  1.5     January 1, 2007   Revised version of the Attachment B-1, Section 8,
that includes provisions applicable to MCOs participating in the STAR and
STAR+PLUS Program.
 
               
 
              Section 8.1.2 is modified to include a reference to STAR and
STAR+PLUS covered services.
 
               
 
              Section 8.1.20.2 is modified to update the references to the
Uniform Managed Care Manual for the “Summary Report of Member Complaints and
Appeals” and the “Summary Report of Provider Complaints.”
 
               
 
              Section 8.2.2.5 is modified to require the Provider to coordinate
with the Regional Health Authority.
 
               
 
              Section 8.2.4 is amended to clarify cost settlements and encounter
rates for Federally Qualified Health Centers (FQHCs) and Rural Health Clinics
(RHCs) for STAR and STAR+PLUS service areas.
 
               
 
              Section 8.3.2.4 is amended to clarify the timeframe for initial
STAR+PLUS assessments.
 
               
 
              Section 8.3.3 is amended to: (1) clarify the use of the DHS Form
2060; (2) require the HMO to complete the Individual Service Plan (ISP),
Form 3671 for each Member receiving 1915(c) Nursing Facility Waiver Services;
(3) require HMOs to complete Form 3652 and Form 3671annually at reassessment;
(4) allow the HMOs to administer the Minimum Data Set for Home Care (MDS-HC)
instrument for non- waiver STAR+PLUS Members over the course of the first year
of operation; (5) allow HMOs to submit other supplemental assessment
instruments.
 
               
 
              Section 8.3.4 is modified to include the criteria for
participation in 1915(c) nursing facility waiver services.
 
               
 
              Section 8.3.4.3 is amended to remove the six-month timeframe for
Nursing Facility Cost Ceiling. Deletes provision stating DADS Commissioner may
grant exceptions in individual cases.
 
               
 
              Section 8.3.5 is amended to delete the requirement that HMOs use
the Consumer Directed Services option for the delivery of Personal Attendant
Services. The new language provides HMOs with three options for delivering these
services. The options are described in the following new subsections: 8.3.5.1,
Personal Attendant Services Delivery Option — Self-Directed Model; 8.3.5.2,
Personal Attendant Services Delivery Option — Agency Model, Self-Directed; and
8.3.5.3, Personal Attendant Services Delivery Option — Agency Model.
 
               
 
              Section 8.3.7.3 is modified to reflect the changes made by the HMO
workgroup regarding enhanced payments for attendant care. The section also
includes a reference to new Attachment B-7, which

8-4



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

                      DOCUMENT   EFFECTIVE     STATUS1   REVISION2   DATE  
DESCRIPTION3
 
              contains the HMO’s methodology for implementing and paying the
enhanced payments.
 
               
Revision
  1.6     February 1, 2007   Revised version of the Attachment B-1, Section 8,
that includes provisions applicable to MCOs participating in the STAR+PLUS and
CHIP Perinatal Programs.
 
               
 
              Section 8.1 is modified to clarify the Operational Start Date of
the STAR+PLUS Program.
 
               
 
              Section 8.1.3.2 is modified to allow exceptions to hospital access
standards on a case-by-case basis only for HMOs participating in the CHIP
Perinatal Program.
 
               
 
              Section 8.3.3 is modified to clarify when the 12-month period
begins for the STAR+PLUS HMOs to complete the MDS-HC instruments for non-1915(c)
Nursing Facility Waiver Members who are receiving Community-based Long-term Care
Services.
 
               
Revision
  1.7     July 1, 2007   New Section 8.1.1.2 is added to require the HMOs to pay
for any additional readiness reviews beyond the original ones conducted before
the Operational Start Date.
 
               
 
              Section 8.1.5.5 is modified to add a requirement that all HMOs
must list Home Health Ancillary providers on their websites, with an indicator
for Pediatric services.
 
               
 
              Section 8.1.17.2 is modified to remove the requirement that the
Claims Lag Report separate claims by service categories.
 
               
 
              Section 8.1.18 is modified to update the cross-references to
sections of the contract addressing remedies and damages and to add cross-
references to sections of the contract addressing Readiness Reviews.
 
               
 
              Section 8.1.18.5 is modified to require the HMO to make an
electronic funds transfer payment process available when processing claims for
Medically Necessary covered STAR+PLUS services.
 
               
 
              Section 8.1.19 is modified to comply with a new federal law that
requires entities that receive or make Medicaid payments of at least $5 million
annually to educate employees, contractors and agents and to implement policies
and procedures for detecting and preventing fraud, waste and abuse.
Section 8.1.20.2 is modified to require Provider Termination Reports for
STAR+PLUS as required by the Dashboard. The amendment also requires Claims
Summary Reports be submitted by claim type.
 
               
 
              Section 8.2.7.5 is modified to comply with the settlement
agreement in the Alberto N. litigation.
 
               
 
              Section 8.3.4.3 is modified to remove references to the cost cap
for 1915(c) Nursing Facility Waiver services.
 
               
Revision
  1.8     September 1, 2007   Section 8.1.2.1 is modified to reflect legislative
changes required by SB 10.
 
               
 
              Section 8.1.3.2 is modified to reflect legislative changes
required by SB 10.
 
               
 
              Section 8.1.5.6 is modified to comply with the Frew litigation
corrective action plans.
 
               
 
              New Section 8.1.5.6.1 is added to comply with the Frew litigation
corrective action plans.
 
               
 
              Section 8.1.5.7 is modified to comply with the Frew litigation
corrective action plans.

8-5



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

                      DOCUMENT   EFFECTIVE     STATUS1   REVISION2   DATE  
DESCRIPTION3
 
              Section 8.1.11 is modified to delete language included in error
and to clarify the coverage for children in foster care.
 
               
 
              Section 8.1.13 is added to comply with the Frew litigation
corrective action plans.
 
               
 
              Section 8.1.17.2 is modified to reflect legislative changes
required by SB 10.
 
               
 
              Section 8.1.20.2 is modified to comply with the Frew litigation
corrective action plans by adding two new reports: Medicaid Medical Check-ups
Report and Medicaid FWC Report.
 
               
 
              Section 8.2.2.3 is modified to comply with Frew litigation
correction action plans.
 
               
 
              New Section 8.2.2.12 is added to comply with the Frew litigation
correction action plans to enhance care for children of Migrant Farmworkers.
 
               
 
              Section 8.2.4 is modified to clarify cost settlement requirements
and encounter and payment reporting requirements for the Nueces Service Area and
the STAR+PLUS Service Areas.
 
               
 
              Section 8.2.7.4 is amended to reflect the new fair hearings
process for Medicaid Members that will be effective 9/1/07.
 
               
 
              Section 8.2.11 is modified to comply with the Frew litigation
corrective action plans.

 

1   Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions  
2   Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision— e.g., “1.2” refers to the
first version of the document and the second revision.   3   Brief description
of the changes to the document made in the revision.

8-6



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  








Section 8 modified by Versions 1.1 and 1.3
8. OPERATIONS PHASE REQUIREMENTS
This Section is designed to provide HMOs with sufficient information to
understand the HMOs’ responsibilities. This Section describes scope of work
requirements for the Operations Phase of the Contract.
Section 8.1 includes the general scope of work that applies to the STAR,
STAR+PLUS, CHIP, and CHIP Perinatal HMO Programs.
Section 8.2 includes the additional Medicaid scope of work that applies only to
the STAR and STAR+PLUS HMOs.
Section 8.3 includes the additional scope of work that applies only to STAR+PLUS
HMOs.
Section 8.4 includes the additional scope of work that applies only to CHIP
HMOs.
Section 8.5 includes the additional scope of work that applies only to CHIP
Perinatal HMOs.
The Section does not include detailed information on the STAR, STAR+PLUS, CHIP,
and CHIP Perinatal HMO Program requirements, such as the time frame and format
for all reporting requirements. HHSC has included this information in the
Uniform Managed Care Contract Terms and Conditions (Attachment A) and the
Uniform Managed Care Manual. HHSC reserves the right to modify these documents
as it deems necessary using the procedures set forth in the Uniform Managed Care
Contract Terms and Conditions.










Section 8.1 modified by Versions 1.1, 1.3, and 1 6
8.1 General Scope of Work
In each HMO Program Service Area, HHSC will select HMOs for each HMO Program to
provide health care services to Members. The HMO must be licensed by the Texas
Department of Insurance (TDI) as an HMO or an ANHC in all zip codes in the
respective Service Area(s).
Coverage for benefits will be available to enrolled Members effective on the
Operational Start Date. The Operational Start Date is September 1, 2006 for STAR
and CHIP HMOs, January 1, 2007 for CHIP Perinatal HMOs, and February 1, 2007 for
the STAR+PLUS HMOs.
8.1.1 Administration and Contract Management
The HMO must comply, to the satisfaction of HHSC, with (1) all provisions set
forth in this Contract, and (2) all applicable provisions of state and federal
laws, rules, regulations, and waivers.



8-7



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  








Section 8.1.1.1 modified by Versions 1.1, 1.2, and 1.3
8.1.1.1 Performance Evaluation
The HMO must identify and propose to HHSC, in writing, no later than May 1st of
each State Fiscal Year (SFY) after the Operational Start Date, annual HMO
Performance Improvement Goals for the next fiscal year, as well as measures and
time frames for demonstrating that such goals are being met. Performance
Improvement Goals must be based on HHSC priorities and identified opportunities
for improvement (see Attachment B-4, Performance Improvement Goals). The Parties
will negotiate such Performance Improvement Goals, the measures that will be
used to assess goal achievement, and the time frames for completion, which will
be incorporated into the Contract. If HHSC and the HMO cannot agree on the
Performance Improvement Goals, measures, or time frames, HHSC will set the
goals, measures, or time frames.
For State Fiscal Year 2007, HHSC has established three overarching goals for
each Program. These overarching goals are as follows:

  Goal 1   (STAR and CHIP) Improve Access to Primary Care Services for Members  
  Goal 2   (STAR and CHIP) Improve Access to Behavioral Health Services for
Members,     Goal 3   (STAR Only) Improve Access to Clinically Appropriate
Alternatives to Emergency Room Services Outside of Regular Office Hours (CHIP
Only) Improve Current Member Understanding About the CHIP Benefit Renewal
Processes

Note: The HMO is required to propose customized sub-goals specific to the HMO’s
Service Areas and Programs for all overarching goals. The sub-goals must be
approved by HHSC as part of the negotiation process.
The specific percentages of expected achievement for each sub-goal will be
negotiated by HHSC and the HMO before the Operational Start Date.
For STAR+PLUS HMOs, HHSC will negotiate and implement Performance Improvement
Goals for the first full fiscal year following the STAR+PLUS Operational Start
Date. One standard STAR+PLUS goal will relate to Consumer-Directed Services.
STAR+PLUS improvement goals for SFY2008 will be included in Attachment B-4.1.
For CHIP Perinatal HMOs, HHSC will negotiate and implement Performance
Improvement Goals for the first full State Fiscal Year following the CHIP
Perinatal Operational Start Date.
The HMO must participate in semi-annual Contract Status Meetings (CSMs) with
HHSC for the primary purpose of reviewing progress toward the achievement of
annual Performance Improvement Goals and Contract requirements. HHSC may request
additional CSMs, as it deems necessary to address areas of noncompliance. HHSC
will provide the HMO with reasonable advance notice of additional CSMs,
generally at least five (5) business days.



8-8



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must provide to HHSC, no later than 14 business days prior to each
semi-annual CSM, one electronic copy of a written update, detailing and
documenting the HMO’s progress toward meeting the annual Performance Improvement
Goals or other areas of noncompliance.
HHSC will track HMO performance on Performance Improvement Goals. It will also
track other key facets of HMO performance through the use of a Performance
Indicator Dashboard (see HHSC’s Uniform Managed Care Manual). HHSC will compile
the Performance Indicator Dashboard based on HMO submissions, data from the
External Quality Review Organization (EQRO), and other data available to HHSC.
HHSC will share the Performance Indicator Dashboard with the HMO on a quarterly
basis.








Section 8.1.1.2 added by Version 1.7
8.1.1.2 Additional HMO Readiness Reviews
During the Operations Phase, a HMO that chooses to make a change to any
operational system or undergo any major transition may be subject to an
additional Readiness Review(s). HHSC will determine whether the proposed changes
will require a desk review and/or an onsite review. The HMO is responsible for
all costs incurred by HHSC or its authorized agent to conduct an onsite
Readiness Review.
Refer to Attachment B-1, Section 7 and Attachment B-1, Section 8.1.18 for
additional information regarding HMO Readiness Reviews. Refer to Attachment A,
Section 4.08(c) for information regarding Readiness Reviews of the HMO’s
Material Subcontractors.










Section 8.1.2 modified by Versions 1.1 and 1.3
8.1.2 Covered Services
The HMO is responsible for authorizing, arranging, coordinating, and providing
Covered Services in accordance with the requirements of the Contract. The HMO
must provide Medically Necessary Covered Services to all Members beginning on
the Member’s date of enrollment regardless of pre-existing conditions, prior
diagnosis and/or receipt of any prior health care services. STAR+PLUS HMOs must
also provide Functionally Necessary Community Long-term Care Services to all
Members beginning on the Member’s date of enrollment regardless of pre-existing
conditions, prior diagnosis and/or receipt of any prior health care services.
The HMO must not impose any pre-existing condition limitations or exclusions or
require Evidence of Insurability to provide coverage to any Member.
The HMO must provide full coverage for Medically Necessary Covered Services to
all Members and, for STAR+PLUS Members, Functionally Necessary Community
Long-term Care Services, without regard to the Member’s:

  1.   previous coverage, if any, or the reason for termination of such
coverage;     2.   health status;     3.   confinement in a health care
facility; or     4.   for any other reason.

Please Note:



8-9



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

(STAR HMOs): A Member cannot change from one STAR HMO to another STAR HMO during
an inpatient hospital stay. The STAR HMO responsible for the hospital charges
for STAR Members at the start of an Inpatient Stay remains responsible for
hospital charges until the time of discharge or until such time that there is a
loss of Medicaid eligibility. STAR HMOs are responsible for professional charges
during every month for which the HMO receives a full capitation for a Member.
(STAR+PLUS HMOs): A Member cannot change from one STAR+PLUS HMO to another
STAR+PLUS HMO during an inpatient hospital stay. The STAR+PLUS HMO is
responsible for authorization and management of the inpatient hospital stay
until the time of discharge, or until such time that there is a loss of Medicaid
eligibility. STAR+PLUS HMOs are responsible for professional charges during
every month for which the HMO receives a full capitation for a Member.
A Member cannot change from one STAR+PLUS HMO to another STAR+PLUS HMO during a
nursing facility stay.
(CHIP HMOs): If a CHIP Member’s Effective Date of Coverage occurs while the CHIP
Member is confined in a hospital, HMO is responsible for the CHIP Member’s costs
of Covered Services beginning on the Effective Date of Coverage. If a CHIP
Member is disenrolled while the CHIP Member is confined in a hospital, HMO’s
responsibility for the CHIP Member’s costs of Covered Services terminates on the
Date of Disenrollment.
(CHIP Perinatal HMOs): If a CHIP Perinate’s Effective Date of Coverage occurs
while the CHIP Perinate is confined in a Hospital, HMO is responsible for the
CHIP Perinate’s costs of Covered Services beginning on the Effective Date of
Coverage. If a CHIP Perinate is disenrolled while the CHIP Perinate is confined
in a Hospital, HMO’s responsibility for the CHIP Perinate’s costs of Covered
Services terminates on the Date of Disenrollment.
The HMO must not practice discriminatory selection, or encourage segregation
among the total group of eligible Members by excluding, seeking to exclude, or
otherwise discriminating against any group or class of individuals.








Section 8.1.2 Modified by Version 1.5
Covered Services for all Medicaid HMO Members are listed in Attachments B-2 and
B-2.1 of the Contract (STAR and STAR+PLUS Covered Services). As noted in
Attachments B-2 and B-2.1, all Medicaid HMOs must provide Covered Services
described in the most recent Texas Medicaid Provider Procedures Manual (Provider
Procedures Manual), the THSteps Manual (a supplement to the Provider Procedures
Manual), and in all Texas Medicaid Bulletins, which update the Provider
Procedures Manual except for those services identified in Section 8.2.2.8 as
non-capitated services. A description of CHIP Covered Services and exclusions is
provided in Attachment B-2 of the Contract. A description of CHIP Perinatal
Program Covered Services and exclusions is provided in Attachment B-2.2 of the
Contract. Covered Services are subject to change due to changes in federal and
state law, changes in Medicaid, CHIP or CHIP Perinatal Program policy, and
changes in medical practice, clinical protocols, or technology.



8-10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  








Section 8.1.2.1 modified by Versions 1.1, 1.2, 1.3 and 1.8
8.1.2.1 Value-added Services
HMOs may propose additional services for coverage. These are referred to as
“Value-added Services.” Value-added Services may be actual Health Care Services,
benefits, or positive incentives that HHSC determines will promote healthy
lifestyles and improved health outcomes among Members. Value-added Services that
promote healthy lifestyles should target specific weight loss, smoking
cessation, or other programs approved by HHSC. Temporary phones, cell phones,
additional transportation benefits, and extra home health services may be
Value-added Services, if approved by HHSC. Best practice approaches to
delivering Covered Services are not considered Value-added Services.
If offered, Value-added Services must be offered to all mandatory STAR, and CHIP
and CHIP Perinatal HMO Members within the applicable HMO Program and Service
Area. For STAR+PLUS Acute Care services, the HMO may distinguish between the
Dual Eligible and non-Dual Eligible populations. Value-added Services do not
need to be consistent across more than one HMO Program or across more than one
Service Area. Value-added Services that are approved by HHSC during the
contracting process will be included in the Contract’s scope of services.
The HMO must provide Value-added Services at no additional cost to HHSC. The HMO
must not pass on the cost of the Value-added Services to Providers. The HMO must
specify the conditions and parameters regarding the delivery of the Value-added
Services in the HMO’s Marketing Materials and Member Handbook, and must clearly
describe any limitations or conditions specific to the Value-added Services.
Transition Phase. During the Transition Phase, HHSC will offer a one-time
opportunity for the HMO to propose two additional Value-added Services to its
list of current, approved Value-added Services. (See Attachment B-3, Value-Added
Services). HHSC will establish the requirements and the timeframes for
submitting the two additional proposed Value-added Services.
During this HHSC-designated opportunity, the HMO may propose either to add new
Value-added Services or to enhance its current, approved Value-added Services.
The HMO may propose two additional Value-added Services per HMO Program, and the
services do not have to be the same for each HMO Program. HHSC will review the
proposed additional services and, if appropriate, will approve the additional
Value-added Services, which will be effective on the Operational Start Date. The
HMO’s Contract will be amended to reflect the additional, approved Value-added
Services.
The HMO does not have to add Value-added Services during the HHSC-designated
opportunity, but this will be the only time during the Transition Phase for the
HMO to add Value-added Services. At no time during the Transition Phase will the
HMO be allowed to delete, limit or restrict any of its current, approved
Value-added Services.
Operations Phase. During the Operations Phase, Value-added Services can be added
or removed only by written amendment of the Contract one time per fiscal year to
be effective September 1 of the fiscal year, except when services are amended by
HHSC during the fiscal year. This will allow HHSC to coordinate with annual
revisions to HHSC’s HMO Comparison Charts for Members. A HMO’s request to add or
delete a Value-added Service must be submitted



8-11



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

to HHSC by May 1 of each year to be effective September 1 for the following
contract period. (For STAR and CHIP, see Attachment B-3, Value-Added Services.
For STAR+PLUS, see Attachment B-3.1, STAR+PLUS Value-Added Services. For CHIP
Perinatal, see Attachment B-3.2, CHIP Perinatal Value-Added Services.)
A HMO’s request to add a Value-added Service must:

  a.   Define and describe the proposed Value-added Service;     b.   Specify
the Service Areas and HMO Programs for the proposed Value-added Service;     c.
  Identify the category or group of mandatory Members eligible to receive the
Value-added Service if it is a type of service that is not appropriate for all
mandatory Members;     d.   Note any limits or restrictions that apply to the
Value-added Service;     e.   Identify the Providers responsible for providing
the Value-added Service;     f.   Describe how the HMO will identify the
Value-added Service in administrative (Encounter) data;     g.   Propose how and
when the HMO will notify Providers and mandatory Members about the availability
of such Value-added Service;     h.   Describe how a Member may obtain or access
the Value-added Service; and     i.   Include a statement that the HMO will
provide such Value-added Service for at least 12 months from the September 1
effective date.

A HMO cannot include a Value-added Service in any material distributed to
mandatory Members or prospective mandatory Members until the Parties have
amended the Contract to include that Value-added Service. If a Value-added
Service is deleted by amendment, the HMO must notify each mandatory Member that
the service is no longer available through the HMO. The HMO must also revise all
materials distributed to prospective mandatory Members to reflect the change in
Value-added Services.








Section 8.1.2.2 modified by Versions 1.1 and 1.3
8.1.2.2 Case-by-Case Added Services
Except as provided below, the HMO may offer additional benefits that are outside
the scope of services to individual Members on a case-by-case basis, based on
Medical Necessity, cost-effectiveness, the wishes of the Member/Member’s family,
the potential for improved health status of the Member, and for STAR+PLUS
Members based on functional necessity.
Section 8.1.2.2, Case-by-Case Added Services, does not apply to the CHIP
Perinatal Program.










Section 8.1.3 modified by Versions 1.1 and 1.3
8.1.3 Access to Care
All Covered Services must be available to Members on a timely basis in
accordance with medically appropriate guidelines, and consistent with generally
accepted practice parameters, requirements in this Contract. The HMO must comply
with the access requirements as established by the Texas Department of Insurance
(TDI) for all HMOs doing business in Texas, except as otherwise required by this
Contract. Medicaid HMOs must be responsive to the possibility of



8-12



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

increased Members due to the phase-out of the PCCM model in Service Areas where
adequate HMO coverage exists.
The HMO must provide coverage for Emergency Services to Members 24 hours a day
and 7 days a week, without regard to prior authorization or the Emergency
Service provider’s contractual relationship with the HMO. The HMO’s policy and
procedures, Covered Services, claims adjudication methodology, and reimbursement
performance for Emergency Services must comply with all applicable state and
federal laws and regulations, whether the provider is in-network or
Out-of-Network. A HMO is not responsible for payment for unauthorized
non-emergency services provided to a Member by Out-of-Network providers.
The HMO must also have an emergency and crisis Behavioral Health Services
Hotline available 24 hours a day, 7 days a week, toll-free throughout the
Service Area. The Behavioral Health Services Hotline must meet the requirements
described in Section 8.1.15. For Medicaid Members, a HMO must provide coverage
for Emergency Services in compliance with 42 C.F.R. §438.114, and as described
in more detail in Section 8.2.2.1. The HMO may arrange Emergency Services and
crisis Behavioral Health Services through mobile crisis teams.
For CHIP Members, Emergency Services, including emergency Behavioral Health
Services, must be provided in accordance with the Texas Insurance Code and TDI
regulations.
For the CHIP Perinatal Program, refer to Attachment B-2.2 for description of
emergency services for CHIP Perinates and CHIP Perinate Newborns.
For the STAR, STAR+PLUS, and CHIP Programs, and for CHIP Perinate Newborns, HMO
must require, and make best efforts to ensure, that PCPs are accessible to
Members 24 hours a day, 7 days a week and that its Network Primary Care
Providers (PCPs) have after-hours telephone availability that is consistent
with, Section 8.1.4. CHIP Perinatal HMOs are not required to establish PCP
Networks for CHIP Perinates.
The HMO must provide that if Medically Necessary Covered Services are not
available through Network physicians or other Providers, the HMO must, upon the
request of a Network physician or other Provider, within the time appropriate to
the circumstances relating to the delivery of the services and the condition of
the patient, but in no event to exceed five business days after receipt of
reasonably requested documentation, allow a referral to a non-network physician
or provider. The HMO must fully reimburse the non-network provider in accordance
with the Out-of-Network methodology for Medicaid as defined by HHSC, and for
CHIP, at the usual and customary rate defined by TDI in 28 T.A.C.
Section 11.506.
The Member will not be responsible for any payment for Medically Necessary
Covered Services, including Functionally Necessary Covered Services, other than:
(1) HHSC-specified co-payments for CHIP Members, where applicable; and
(2) STAR+PLUS Members who qualify for 1915(c) Nursing Facility Waiver services
and enter a 24-hour setting will be required to pay the provider of care room
and board costs and any income in excess of the personal needs allowance, as
established by HHSC. If the HMO provides Members who do not qualify for the
1915(c) Nursing Facility Waiver

8-13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

services in a 24-hour setting as an alternative to nursing facility or
hospitalization, the Member will be required to pay the provider of care room
and board costs and any income in excess of the personal needs allowance, as
established by HHSC.
8.1.3.1 Waiting Times for Appointments
Through its Provider Network composition and management, the HMO must ensure
that appointments for the following types of Covered Services are provided
within the time frames specified below. In all cases below, “day” is defined as
a calendar day.

  1.   Emergency Services must be provided upon Member presentation at the
service delivery site, including at non-network and out-of-area facilities;    
2.   Urgent care, including urgent specialty care, must be provided within 24
hours of request.     3.   Routine primary care must be provided within 14 days
of request;     4.   Initial outpatient behavioral health visits must be
provided within 14 days of request;     5.   Routine specialty care referrals
must be provided within 30 days of request;     6.   Pre-natal care must be
provided within 14 days of request, except for high-risk pregnancies or new
Members in the third trimester, for whom an appointment must be offered within
five days, or immediately, if an emergency exists;     7.   Preventive health
services for adults must be offered to a Member within 90 days of request; and  
  8.   Preventive health services for children, including well-child check-ups
should be offered to Members in accordance with the American Academy of
Pediatrics (AAP) periodicity schedule. Please note that for Medicaid Members,
HMOs should use the THSteps Program modifications to the AAP periodicity
schedule. For newly enrolled Members under age 21, overdue or upcoming
well-child checkups, including THSteps medical checkups, should be offered as
soon as practicable, but in no case later than 14 days of enrollment for
newborns, and no later than 60 days of enrollment for all other eligible child
Members.








Section 8.1.3.2 modified by Versions 1.2 and 1.3
8.1.3.2 Access to Network Providers
The HMO’s Network shall have within its Network, PCPs in sufficient numbers, and
with sufficient capacity, to provide timely access to regular and preventive
pediatric care and THSteps services to all child Members in accordance with the
waiting times for appointments in Section 8.1.3.1.
PCP Access: At a minimum, the HMO must ensure that all Members have access to an
age-appropriate PCP in the Provider Network with an Open Panel within 30 miles
of the Member’s residence. For the purposes of assessing compliance with this
requirement, an internist who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21, and a
pediatrician is not considered an age-appropriate choice for a Member age 21 and
over. Note: This provision does not apply to CHIP Perinates, but it does apply
to CHIP Perinate Newborns.
OB/GYN Access and CHIP Perinatal Program Provider Access: STAR, STAR+PLUS and
CHIP Program Network: at a minimum, STAR, STAR+PLUS and CHIP HMOs must ensure
that all female Members have access to an OB/GYN in the Provider Network within
75 miles of the



8-14



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Member’s residence. (If the OB/GYN is acting as the Member’s PCP, the HMO must
follow the access requirements for the PCP.) The HMO must allow female Members
to select an OB/GYN within its Provider Network. A female Member who selects an
OB/GYN must be allowed direct access to the OB/GYN’s health care services
without a referral from the Member’s PCP or a prior authorization. A pregnant
Member with 12 weeks or less remaining before the expected delivery date must be
allowed to remain under the Member’s current OB/GYN care though the Member’s
post-partum checkup, even if the OB/GYN provider is, or becomes, Out-of-Network.
CHIP Perinatal Program Network: At a minimum, CHIP Perinatal HMOs must ensure
that CHIP Perinates have access to a Provider of perinate services within 75
miles of the Member’s residence if the Member resides in an urban area and
within 125 miles of the Member’s residence if the Member resides in a rural
area.
Outpatient Behavioral Health Service Provider Access: At a minimum, the HMO must
ensure that all Members except CHIP Perinates have access to an outpatient
Behavioral Health Service Provider in the Network within 75 miles of the
Member’s residence. Outpatient Behavioral Health Service Providers must include
Masters and Doctorate-level trained practitioners practicing independently or at
community mental health centers, other clinics or at outpatient hospital
departments. A Qualified Mental Health Provider (QMHP), as defined and
credentialed by the Texas Department of State Health Services standards (T.A.C.
Title 25, Part I, Chapter 412), is an acceptable outpatient behavioral health
provider as long as the QMHP is working under the authority of an MHMR entity
and is supervised by a licensed mental health professional or physician.








Section 8.1.3.2 is modified by Versions 1.6 and 1.8
Other Specialist Physician Access: At a minimum, the HMO must ensure that all
Members except CHIP Perinates have access to a Network specialist physician
within 75 miles of the Member’s residence for common medical specialties. For
adult Members, common medical specialties shall include general surgery,
cardiology, orthopedics, urology, and ophthalmology. For child Members, common
medical specialties shall include orthopedics and otolaryngology. In addition,
all Members must be allowed to: 1) select an in-network opthalmologist or
therapeutic optometrist to provide eye Health Care Services, other than surgery,
and 2) have access without a PCP referral to eye Health Care Services from a
Network specialist who is an ophthalmologist or therapeutic optometrist for
non-surgical services.
Hospital Access: The HMO must ensure that all Members have access to an Acute
Care hospital in the Provider Network within 30 miles of the Member’s residence.
For HMOs participating in the CHIP Perinatal Program, exceptions to this access
standard may be requested on a case-by-case basis and must have HHSC approval.
All other Covered Services, except for services provided in the Member’s
residence: At a minimum, the HMO must ensure that all Members have access to at
least one Network Provider for each of the remaining Covered Services described
in Attachment B-2, within 75 miles of the Member’s residence. This access
requirement includes, but is not limited to, specialists, specialty hospitals,
psychiatric hospitals, diagnostic and therapeutic services, and single or
limited service health care physicians or Providers, as applicable to the HMO
Program.
The HMO is not precluded from making arrangements with physicians or providers
outside the HMO’s Service Area for Members to receive a higher level of skill or
specialty than the level



8-15



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

available within the Service Area, including but not limited to, treatment of
cancer, burns, and cardiac diseases. HHSC may consider exceptions to the above
access-related requirements when an HMO has established, through utilization
data provided to HHSC, that a normal pattern for securing health care services
within an area does not meet these standards, or when an HMO is providing care
of a higher skill level or specialty than the level which is available within
the Service Area such as, but not limited to, treatment of cancer, burns, and
cardiac diseases.
8.1.3.3 Monitoring Access
The HMO is required to systematically and regularly verify that Covered Services
furnished by Network Providers are available and accessible to Members in
compliance with the standards described in Sections 8.1.3.1 and 8.1.3.2, and for
Covered Services furnished by PCPs, the standards described in Section 8.1.4.2.
The HMO must enforce access and other Network standards required by the Contract
and take appropriate action with Providers whose performance is determined by
the HMO to be out of compliance.








Section 8.1.4 Modified by Version 1.1 and 1.2
8.1.4 Provider Network
The HMO must enter into written contracts with properly credentialed Providers
as described in this Section. The Provider contracts must comply with the
Uniform Managed Care Manual’s requirements.
The HMO must maintain a Provider Network sufficient to provide all Members with
access to the full range of Covered Services required under the Contract. The
HMO must ensure its Providers and subcontractors meet all current and future
state and federal eligibility criteria, reporting requirements, and any other
applicable rules and/or regulations related to the Contract.
The Provider Network must be responsive to the linguistic, cultural, and other
unique needs of any minority, elderly, or disabled individuals, or other special
population in the Service Areas and HMO Programs served by the HMO, including
the capacity to communicate with Members in languages other than English, when
necessary, as well as with those who are deaf or hearing impaired.
The HMO must seek to obtain the participation in its Provider Network of
qualified providers currently serving the Medicaid and CHIP Members in the HMO’s
proposed Service Area(s).
NOTE: The following Provider descriptions do not require STAR+PLUS HMOs to
contract with Hospital providers for Inpatient Stay services. STAR+PLUS HMOs are
required, however, to contract with Hospitals for Outpatient Hospital Services.
All Providers: All Providers must be licensed in the State of Texas to provide
the Covered Services for which the HMO is contracting with the Provider, and not
be under sanction or exclusion from the Medicaid program. All Acute Care
Providers serving Medicaid Members must be enrolled as Medicaid providers and
have a Texas Provider Identification Number (TPIN). Long-term Care Providers are
not required to have a TPIN but must have a LTC Provider



8-16



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

number. Providers must also have a National Provider Identifier (NPI) in
accordance with the timelines established in 45 C.F.R. Part 162, Subpart D (for
most Providers, the NPI must be in place by May 23, 2007.)
Inpatient hospital and medical services: The HMO must ensure that Acute Care
hospitals and specialty hospitals are available and accessible 24 hours per day,
seven days per week, within the HMO’s Network to provide Covered Services to
Members throughout the Service Area.
Children’s Hospitals/hospitals with specialized pediatric services: The HMO must
ensure Members access to hospitals designated as Children’s Hospitals by
Medicare and hospitals with specialized pediatric services, such as teaching
hospitals and hospitals with designated children’s wings, so that these services
are available and accessible 24 hours per day, seven days per week, to provide
Covered Services to Members throughout the Service Area. The HMO must make
Out-of-Network reimbursement arrangements with a designated Children’s Hospital
and/or hospital with specialized pediatric services in proximity to the Member’s
residence, and such arrangements must be in writing, if the HMO does not include
such hospitals in its Provider Network. Provider Directories, Member materials,
and Marketing materials must clearly distinguish between hospitals designated as
Children’s Hospitals and hospitals that have designated children’s units.
Trauma: The HMO must ensure Members access to Texas Department of State Health
Services (TDSHS) designated Level I and Level II trauma centers within the State
or hospitals meeting the equivalent level of trauma care in the HMO’s Service
Area, or in close proximity to such Service Area. The HMO must make
Out-of-Network reimbursement arrangements with the DSHS-designated Level I and
Level II trauma centers or hospitals meeting equivalent levels of trauma care,
and such arrangements must be in writing, if the HMO does not include such a
trauma center in its Provider Network.
Transplant centers: The HMO must ensure Member access to HHSC-designated
transplant centers or centers meeting equivalent levels of care. A list of
HHSC-designated transplant centers can be found in the Procurement Library in
Attachment H. The HMO must make Out-of-Network reimbursement arrangements with a
designated transplant center or center meeting equivalent levels of care in
proximity to the Member’s residence, and such arrangements must be in writing,
if the HMO does not include such a center in its Provider Network.
Hemophilia centers: The HMO must ensure Member access to hemophilia centers
supported by the Centers for Disease Control (CDC). A list of these hemophilia
centers can be found at http://www.cdc.gov/ncbddd/hbd/htc_list.htm. The HMO must
make Out-of-Network reimbursement arrangements with a CDC-supported hemophilia
center, and such arrangements must be in writing, if the HMO does not include
such a center in its Provider Network.
Physician services: The HMO must ensure that Primary Care Providers are
available and accessible 24 hours per day, seven days per week, within the
Provider Network. The HMO must contract with a sufficient number of
participating physicians and specialists within each Service Area to comply with
the access requirements throughout Section 8.1.3 and meet the needs of Members
for all Covered Services.

8-17



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must ensure that an adequate number of participating physicians have
admitting privileges at one or more participating Acute Care hospitals in the
Provider Network to ensure that necessary admissions are made. In no case may
there be less than one in-network PCP with admitting privileges available and
accessible 24 hours per day, seven days per week for each Acute Care hospital in
the Provider Network.
The HMO must ensure that an adequate number of participating specialty
physicians have admitting privileges at one or more participating hospitals in
the HMO’s Provider Network to ensure necessary admissions are made. The HMO
shall require that all physicians who admit to hospitals maintain hospital
access for their patients through appropriate call coverage.
Laboratory services: The HMO must ensure that in-network reference laboratory
services must be of sufficient size and scope to meet the non-emergency and
emergency needs of the enrolled population and the access requirements in
Section 8.1.3. Reference laboratory specimen procurement services must
facilitate the provision of clinical diagnostic services for physicians,
Providers and Members through the use of convenient reference satellite labs in
each Service Area, strategically located specimen collection areas in each
Service Area, and the use of a courier system under the management of the
reference lab. For Medicaid Members, THSteps requires that laboratory specimens
obtained as part of a THSteps medical checkup visit must be sent to the TDSHS
Laboratory.
Diagnostic imaging: The HMO must ensure that diagnostic imaging services are
available and accessible to all Members in each Service Area in accordance with
the access standards in Section 8.1.3. The HMO must ensure that diagnostic
imaging procedures that require the injection or ingestion of radiopaque
chemicals are performed only under the direction of physicians qualified to
perform those procedures.
Home health services: The HMO must have a contract(s) with a home health
Provider so that all Members living within the HMO’s Service Area will have
access to at least one such Provider for home health Covered Services. (These
services are provided as part of the Acute Care Covered Services, not the
Community Long-term Care Services.)
Community Long-term Care services: STAR+PLUS HMOs must have contracts with
Community Long-term Care service Providers, so that all Members living within
the Contractor’s Service Area will have access to Medically Necessary and
Functionally Necessary Covered Services.
8.1.4.1 Provider Contract Requirements
The HMO is prohibited from requiring a provider or provider group to enter into
an exclusive contracting arrangement with the HMO as a condition for
participation in its Provider Network.
The HMO’s contract with health care Providers must be in writing, must be in
compliance with applicable federal and state laws and regulations, and must
include minimum requirements specified in the Uniform Managed Care Contract
Terms and Conditions (Attachment A) and HHSC’s Uniform Managed Care Manual.

8-18



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must submit model Provider contracts to HHSC for review during Readiness
Review. HHSC retains the right to reject or require changes to any model
Provider contract that does not comply with HMO Program requirements or the
HHSC-HMO Contract.








Section 8.1.4.2 modified by Versions 1.1 and 1.3
8.1.4.2 Primary Care Providers
The HMO’s PCP Network may include Providers from any of the following practice
areas: General Practice; Family Practice; Internal Medicine; Pediatrics;
Obstetrics/Gynecology (OB/GYN); Certified Nurse Midwives (CNM) and Physician
Assistants (PAs) practicing under the supervision of a physician; Federally
Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs), and similar
community clinics; and specialist physicians who are willing to provide a
Medical Home to selected Members with special needs and conditions.
Section 533.005(a)(13), Government Code, requires the HMO to use Pediatric and
Family Advanced Practice Nurses practicing under the supervision of a physician
as PCPs in its Provider Network for STAR and STAR+PLUS.
CHIP Perinatal HMOs are not required to develop PCP Networks for CHIP Perinates.
CHIP Perinatal HMOs may use the same PCP Network for CHIP Members and CHIP
Perinatal Newborns.
An internist or other Provider who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21. An internist
or other Provider who provides primary care to adults and children may be a PCP
for children if:

  1.   the Provider assumes all HMO PCP responsibilities for such Members in a
specific age group under age 21,     2.   the Provider has a history of
practicing as a PCP for the specified age group as evidenced by the Provider’s
primary care practice including an established patient population under age 20
and within the specified age range, and     3.   the Provider has admitting
privileges to a local hospital that includes admissions to pediatric units.

A pediatrician is not considered an age-appropriate choice for a Member age 21
and over.
The PCP for a Member with disabilities, Special Health Care Needs, or Chronic or
Complex Conditions may be a specialist physician who agrees to provide PCP
services to the Member. The specialty physician must agree to perform all PCP
duties required in the Contract and PCP duties must be within the scope of the
specialist’s license. Any interested person may initiate the request through the
HMO for a specialist to serve as a PCP for a Member with disabilities, Special
Health Care Needs, or Chronic or Complex Conditions. The HMO shall handle such
requests in accordance with 28 T.A.C. Part 1, Chapter 11, Subchapter J.
PCPs who provide Covered Services for STAR, CHIP, and CHIP Perinatal Newborns
must either have admitting privileges at a Hospital that is part of the HMO’s
Provider Network or make referral arrangements with a Provider who has admitting
privileges to a Network Hospital. STAR+PLUS PCPs must either have admitting
privileges at a Medicaid Hospital or make referral arrangements with a Provider
who has admitting privileges to a Medicaid Hospital.



8-19



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must require, through contract provisions, that PCPs are accessible to
Members 24 hours a day, 7 days a week. The HMO is encouraged to include in its
Network sites that offer primary care services during evening and weekend hours.
The following are acceptable and unacceptable telephone arrangements for
contacting PCPs after their normal business hours.
Acceptable after-hours coverage:

  1.   The office telephone is answered after-hours by an answering service,
which meets language requirements of the Major Population Groups and which can
contact the PCP or another designated medical practitioner. All calls answered
by an answering service must be returned within 30 minutes;     2.   The office
telephone is answered after normal business hours by a recording in the language
of each of the Major Population Groups served, directing the patient to call
another number to reach the PCP or another provider designated by the PCP.
Someone must be available to answer the designated provider’s telephone. Another
recording is not acceptable; and     3.   The office telephone is transferred
after office hours to another location where someone will answer the telephone
and be able to contact the PCP or another designated medical practitioner, who
can return the call within 30 minutes.

Unacceptable after-hours coverage:

  1.   The office telephone is only answered during office hours;     2.   The
office telephone is answered after-hours by a recording that tells patients to
leave a message;     3.   The office telephone is answered after-hours by a
recording that directs patients to go to an Emergency Room for any services
needed; and     4.   Returning after-hours calls outside of 30 minutes.

The HMO must require PCPs, through contract provisions or Provider Manual, to
provide children under the age of 21 with preventive services in accordance with
the AAP recommendations for CHIP Members and CHIP Perinate Newborns, and the
THSteps periodicity schedule published in the THSteps Manual for Medicaid
Members. The HMO must require PCPs, through contract provisions or Provider
Manual, to provide adults with preventive services in accordance with the U.S.
Preventive Services Task Force requirements. The HMO must make best efforts to
ensure that PCPs follow these periodicity requirements for children and adult
Members. Best efforts must include, but not be limited to, Provider education,
Provider profiling, monitoring, and feedback activities.
The HMO must require PCPs, through contract provisions or Provider Manual, to
assess the medical needs of Members for referral to specialty care providers and
provide referrals as needed. PCPs must coordinate Members’ care with specialty
care providers after referral. The HMO must make best efforts to ensure that
PCPs assess Member needs for referrals and make such referrals. Best efforts
must include, but not be limited to, Provider education activities and review of
Provider referral patterns.

8-20



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.1.4.3 PCP Notification
The HMO must furnish each PCP with a current list of enrolled Members enrolled
or assigned to that Provider no later than five (5) working days after the HMO
receives the Enrollment File from the HHSC Administrative Services Contractor
each month. The HMO may offer and provide such enrollment information in
alternative formats, such as through access to a secure Internet site, when such
format is acceptable to the PCP.
8.1.4.4 Provider Credentialing and Re-credentialing
The HMO must review, approve and periodically recertify the credentials of all
participating physician Providers and all other licensed Providers who
participate in the HMO’s Provider Network. The HMO may subcontract with another
entity to which it delegates such credentialing activities if such delegated
credentialing is maintained in accordance with the National Committee for
Quality Assurance (NCQA) delegated credentialing requirements and any comparable
requirements defined by HHSC.
At a minimum, the scope and structure of a HMO’s credentialing and
re-credentialing processes must be consistent with recognized HMO industry
standards such as those provided by NCQA and relevant state and federal
regulations including 28 T.A.C. §11.1902, relating to credentialing of providers
in HMOs, and as an additional requirement for Medicaid HMOs, 42 C.F.R.
§438.214(b). The initial credentialing process, including application,
verification of information, and a site visit (if applicable), must be completed
before the effective date of the initial contract with the physician or
Provider. The re-credentialing process must occur at least every three years.
The re-credentialing process must take into consideration Provider performance
data including, but not be limited to, Member Complaints and Appeals, quality of
care, and utilization management.
8.1.4.5 Board Certification Status
The HMO must maintain a policy with respect to Board Certification for PCPs and
specialty physicians that encourage participation of board certified PCPs and
specialty physicians in the Provider Network. The HMO must make information on
the percentage of Board-certified PCPs in the Provider Network and the
percentage of Board-certified specialty physicians, by specialty, available to
HHSC upon request.








Section 8.1.4.6 modified by Version 1.3
8.1.4.6 Provider Manual, Materials and Training
The HMO must prepare and issue a Provider Manual(s), including any necessary
specialty manuals (e.g., behavioral health) to all existing Network Providers.
For newly contracted Providers, the HMO must issue copies of the Provider
Manual(s) within five (5) working days from inclusion of the Provider into the
Network. The Provider Manual must contain sections relating to special
requirements of the HMO Program(s) and the enrolled populations in compliance
with the requirements of this Contract.



8-21



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

HHSC or its designee must approve the Provider Manual, and any substantive
revisions to the Provider Manual, prior to publication and distribution to
Providers. The Provider Manual must contain the critical elements defined in the
Uniform Managed Care Manual. HHSC’s initial review of the Provider Manual is
part of the Operational Readiness Review described in Attachment B-1, Section 7.
The HMO must provide training to all Providers and their staff regarding the
requirements of the Contract and special needs of Members. The HMO’s Medicaid,
CHIP and/or CHIP Perinatal Program training must be completed within 30 days of
placing a newly contracted Provider on active status. The HMO must provide
on-going training to new and existing Providers as required by the HMO or HHSC
to comply with the Contract. The HMO must maintain and make available upon
request enrollment or attendance rosters dated and signed by each attendee or
other written evidence of training of each Provider and their staff.
The HMO must establish ongoing Provider training that includes, but is not
limited to, the following issues:

  1.   Covered Services and the Provider’s responsibilities for providing and/or
coordinating such services. Special emphasis must be placed on areas that vary
from commercial coverage rules (e.g., Early Intervention services, therapies and
DME/Medical Supplies); and for Medicaid, making referrals and coordination with
Non-capitated Services;     2.   Relevant requirements of the Contract;     3.  
The HMO’s quality assurance and performance improvement program and the
Provider’s role in such a program; and     4.   The HMO’s policies and
procedures, especially regarding in-network and Out-of-Network referrals.

Provider Materials produced by the HMO, relating to Medicaid Managed Care, the
CHIP Program, and/or the CHIP Perinatal Program must be in compliance with State
and Federal laws and requirements of the HHSC Uniform Managed Care Contract
Terms and Conditions. HMO must make available any provider materials to HHSC
upon request.
8.1.4.7 Provider Hotline
The HMO must operate a toll-free telephone line for Provider inquiries from 8
a.m. to 5 p.m. local time for the Service Area, Monday through Friday, except
for State-approved holidays. The Provider Hotline must be staffed with personnel
who are knowledgeable about Covered Services and each applicable HMO Program,
and for Medicaid, about Non-capitated Services.
The HMO must ensure that after regular business hours the line is answered by an
automated system with the capability to provide callers with operating hours
information and instructions on how to verify enrollment for a Member with an
Urgent Condition or an Emergency Medical Condition. The HMO must have a process
in place to handle after-hours inquiries from Providers seeking to verify
enrollment for a Member with an Urgent Condition or an Emergency Medical
Condition, provided, however, that the HMO and its Providers must not require
such verification prior to providing Emergency Services.



8-22



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must ensure that the Provider Hotline meets the following minimum
performance requirements for all HMO Programs and Service Areas:

  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system is used;     2.   no more than one percent of incoming calls receive a
busy signal;     3.   the average hold time is 2 minutes or less; and     4.  
the call abandonment rate is 7% or less.

The HMO must conduct ongoing call quality assurance to ensure these standards
are met. The Provider Hotline may serve multiple HMO Programs if Hotline staff
is knowledgeable about all of the HMO’s Programs. The Provider Hotline may serve
multiple Service Areas if the Hotline staff is knowledgeable about all such
Service Areas, including the Provider Network in such Service Areas.
The HMO must monitor its performance regarding Provider Hotline standards and
submit performance reports summarizing call center performance for the Hotline
as indicated in Section 8.1.20. If the HMO subcontracts with a Behavioral Health
Organization (BHO) that is responsible for Provider Hotline functions related to
Behavioral Health Services, the BHO’s Provider Hotline must meet the
requirements in Section 8.1.4.7.










Section 8.1.4.8 modified by Version 1.1  
8.1.4.8 Provider Reimbursement
The HMO must make payment for all Medically Necessary Covered Services provided
to all Members for whom the HMO is paid a capitation. A STAR+PLUS HMO must also
make payment for all Functionally Necessary Covered Services provided to all
Members for whom the HMO is paid a capitation. The HMO must ensure that claims
payment is timely and accurate as described in Section 8.1.18.5. The HMO must
require tax identification numbers from all participating Providers. The HMO is
required to do back-up withholding from all payments to Providers who fail to
give tax identification numbers or who give incorrect numbers.










Section 8.1.4.9 modified by Version 1.3
8.1.4.9 Termination of Provider Contracts
Unless prohibited or limited by applicable law, at least 15 days prior to the
effective date of the HMO’s termination of contract of any participating
Provider the HMO must notify the HHSC Administrative Services Contractor and
notify affected current Members in writing. Affected Members include all Members
in a PCP’s panel and all Members who have been receiving ongoing care from the
terminated Provider, where ongoing care is defined as two or more visits for
home-based or office-based care in the past 12 months.
For the CHIP and CHIP Perinatal Programs, the HMO’s process for terminating
Provider contracts must comply with the Texas Insurance Code and TDI
regulations.
8.1.5 Member Services
The HMO must maintain a Member Services Department to assist Members and
Members’ family members or guardians in obtaining Covered Services for Members.
The HMO must maintain employment standards and requirements (e.g., education,
training, and experience) for



8-23



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Member Services Department staff and provide a sufficient number of staff for
the Member Services Department to meet the requirements of this Section,
including Member Hotline response times, and Linguistic Access capabilities, see
8.1.5.6 Member Hotline Requirements.










Section 8.1.5.1 modified by Version 1.2
 
8.1.5.1 Member Materials
The HMO must design, print and distribute Member identification (ID) cards and a
Member Handbook to Members. Within five business days following the receipt of
an Enrollment File from the HHSC Administrative Services Contractor, the HMO
must mail a Member’s ID card and Member Handbook to the Case Head or Account
Name for each new Member. When the Case Head or Account Name is on behalf of two
or more new Members, the HMO is only required to send one Member Handbook. The
HMO is responsible for mailing materials only to those Members for whom valid
address data are contained in the Enrollment File.
The HMO must design, print and distribute a Provider Directory to the HHSC
Administrative Services Contractor as described in Section 8.1.5.4.
Member materials must be at or below a 6th grade reading level as measured by
the appropriate score on the Flesch reading ease test. Member materials must be
available in English, Spanish, and the languages of other Major Population
Groups making up 10% or more of the managed care eligible population in the
HMO’s Service Area, as specified by HHSC. HHSC will provide the HMO with
reasonable notice when the enrolled population reaches 10% within the HMO’s
Service Area. All Member materials must be available in a format accessible to
the visually impaired, which may include large print, Braille, and audiotapes.
The HMO must submit member materials to HHSC for approval prior to use or
mailing. HHSC will identify any required changes to the Member materials within
15 business days. If HHSC has not responded to the Contractor by the fifteenth
day, the Contractor may proceed to use the submitted materials. HHSC reserves
the right to require discontinuation of any Member materials that violate the
terms of the Uniform Managed Care Terms and Conditions, including but not
limited to “Marketing Policies and Procedures” as described in the Uniform
Managed Care Manual.










Section 8.1.5.2 modified by Version 1.3  
8.1.5.2 Member Identification (ID) Card
All Member ID cards must, at a minimum, include the following information:

  1.   the Member’s name;     2.   the Member’s Medicaid, CHIP or CHIP Perinatal
Program number;     3.   the effective date of the PCP assignment (excluding
CHIP Perinates);     4.   the PCP’s name, address (optional for all products),
and telephone number (excluding CHIP Perinates);     5.   the name of the HMO;  
  6.   the 24-hour, seven (7) day a week toll-free Member services telephone
number and BH Hotline number operated by the HMO; and     7.   any other
critical elements identified in the Uniform Managed Care Manual.



8-24



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must reissue the Member ID card if a Member reports a lost card, there
is a Member name change, if the Member requests a new PCP, or for any other
reason that results in a change to the information disclosed on the ID card.
CHIP Perinatal HMOs must issue Member ID cards to both CHIP Perinates and CHIP
Perinate Newborns.










Section 8.1.5.3 modified by Version 1.3 
8.1.5.3 Member Handbook
HHSC must approve the Member Handbook, and any substantive revisions, prior to
publication and distribution. As described in Attachment B-1, Section 7, the HMO
must develop and submit to HHSC the draft Member Handbook for approval during
the Readiness Review and must submit a final Member Handbook incorporating
changes required by HHSC prior to the Operational Start Date.
The Member Handbook for each applicable HMO Program must, at a minimum, meet the
Member materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. CHIP Perinatal
HMOs must issue Member Handbooks to both CHIP Perinates and CHIP Perinate
Newborns. The Member Handbook for CHIP Perinate Newborns may be the same as that
used for CHIP.
The HMO must produce a revised Member Handbook, or an insert informing Members
of changes to Covered Services upon HHSC notification and at least 30 days prior
to the effective date of such change in Covered Services. In addition to
modifying the Member materials for new Members, the HMO must notify all existing
Members of the Covered Services change during the time frame specified in this
subsection.










Section 8.1.5.4 modified by Version 1.3  
8.1.5.4 Provider Directory
The Provider Directory for each applicable HMO Program, and any substantive
revisions, must be approved by HHSC prior to publication and distribution. The
HMO is responsible for submitting draft Provider directory updates to HHSC for
prior review and approval if changes other than PCP information or clerical
corrections are incorporated into the Provider Directory.
As described in Attachment B-1, Section 7, during the Readiness Review, the HMO
must develop and submit to HHSC the draft Provider Directory template for
approval and must submit a final Provider Directory incorporating changes
required by HHSC prior to the Operational Start Date. Such draft and final
Provider Directories must be submitted according to the deadlines established in
Attachment B-1, Section 7.
The Provider Directory for each applicable HMO Program must, at a minimum, meet
the Member Materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. The Provider
Directory must include only Network Providers credentialed by the HMO in
accordance with Section 8.1.4.4. If the HMO contracts with limited Provider
Networks, the Provider Directory must comply with the requirements of 28 T.A.C.
§11.1600(b)(11), relating to the disclosure and notice of limited Provider
Networks.
CHIP Perinatal HMOs must develop Provider Directories for both CHIP Perinates
and CHIP Perinate Newborns. The Provider Directory for CHIP Perinate Newborns
may be the same as that used for the CHIP Program.



8-25



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must update the Provider Directory on a quarterly basis. The HMO must
make such update available to existing Members on request, and must provide such
update to the HHSC Administrative Services Contractor at the beginning of each
state fiscal quarter. HHSC will consult with the HMOs and the HHSC
Administrative Services Contractors to discuss methods for reducing the HMO’s
administrative costs of producing new Provider Directories, including
considering submission of new Provider Directories on a semi-annual rather than
a quarterly basis if a HMO has not made major changes in its Provider Network,
as determined by HHSC. HHSC will establish weight limits for the Provider
Directories. Weight limits may vary by Service Area. HHSC will require HMOs that
exceed the weight limits to compensate HHSC for postage fees in excess of the
weight limits.
The HMO must send the most recent Provider Directory, including any updates, to
Members upon request. The HMO must, at least annually, include written and
verbal offers of such Provider Directory in its Member outreach and education
materials.










Section 8.1.5.5 modified by Version 1.7  
8.1.5.5 Internet Website
The HMO must develop and maintain, consistent with HHSC standards and
Section 843.2015 of the Texas Insurance Code and other applicable state laws, a
website to provide general information about the HMO’s Program(s), its Provider
Network, its customer services, and its Complaints and Appeals process. The HMO
may develop a page within its existing website to meet the requirements of this
section. The HMO must maintain a Provider Directory for its HMO Program(s) on
the HMO’s website with designation of open versus closed panels. All HMOs must
list Home Health Ancillary providers on their websites, with an indicator for
Pediatric services if provided. The HMO’s website must comply with the Marketing
Policies and Procedures for each applicable HHSC HMO Program.
The website’s HMO Program content must be:

  1.   Written in Major Population Group languages (which under this contract
include only English and Spanish);     2.   Culturally appropriate;     3.  
Written for understanding at the 6th grade reading level; and     4.   Be geared
to the health needs of the enrolled HMO Program population.

To minimize download and “wait times,” the website must avoid tools or
techniques that require significant memory or disk resources or require special
intervention on the customer side to install plug-ins or additional software.
Use of proprietary items that would require a specific browser are not allowed.
HHSC strongly encourages the use of tools that take advantage of efficient data
access methods and reduce the load on the server or bandwidth.










Section 8.1.5.6 modified by Versions 1.2, 1.3, and 1.8  
8.1.5.6 Member Hotline
The HMO must operate a toll-free hotline that Members can call 24 hours a day,
seven (7) days a week. The Member Hotline must be staffed with personnel who are
knowledgeable about its HMO Program(s) and Covered Services, between the hours
of 8:00 a.m. to 5:00 p.m. local time for the Service Area, Monday through
Friday, excluding state-approved holidays.



8-26



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must ensure that after hours, on weekends, and on holidays the Member
Services Hotline is answered by an automated system with the capability to
provide callers with operating hours and instructions on what to do in cases of
emergency. All recordings must be in English and in Spanish. A voice mailbox
must be available after hours for callers to leave messages. The HMO’s Member
Services representatives must return member calls received by the automated
system on the next working day.
If the Member Hotline does not have a voice-activated menu system, the HMO must
have a menu system that will accommodate Members who cannot access the system
through other physical means, such as pushing a button.
The HMO must ensure that its Member Service representatives treat all callers
with dignity and respect the callers’ need for privacy. At a minimum, the HMO’s
Member Service representatives must be:

  1.   Knowledgeable about Covered Services;     2.   Able to answer
non-technical questions pertaining to the role of the PCP, as applicable;     3.
  Able to answer non-clinical questions pertaining to referrals or the process
for receiving authorization for procedures or services;     4.   Able to give
information about Providers in a particular area;     5.   Knowledgeable about
Fraud, Abuse, and Waste and the requirements to report any conduct that, if
substantiated, may constitute Fraud, Abuse, or Waste in the HMO Program;     6.
  Trained regarding Cultural Competency;     7.   Trained regarding the process
used to confirm the status of persons with Special Health Care Needs;     8.  
For Medicaid members, able to answer non-clinical questions pertaining to
accessing Non-capitated Services.     9.   For Medicaid Members, trained
regarding: a) the emergency prescription process and what steps to take to
immediately address problems when pharmacies do not provide a 72-hour supply of
emergency medicines; and b) DME processes for obtaining services and how to
address common problems.     10.   For CHIP Members, able to give correct
cost-sharing information relating to premiums, co-pays or deductibles, as
applicable. (Cost-sharing does not apply to CHIP Perinates or CHIP Perinate
Newborns.)

Hotline services must meet Cultural Competency requirements and must
appropriately handle calls from non-English speaking (and particularly,
Spanish-speaking) callers, as well as calls from individuals who are deaf or
hard-of-hearing. To meet these requirements, the HMO must employ bilingual
Spanish-speaking Member Services representatives and must secure the services of
other contractors as necessary to meet these requirements.
The HMO must process all incoming Member correspondence and telephone inquiries
in a timely and responsive manner. The HMO cannot impose maximum call duration
limits but must allow calls to be of sufficient length to ensure adequate
information is provided to the Member. The HMO must ensure that the toll-free
Member Hotline meets the following minimum performance requirements for all HMO
Programs and Service Areas:



8-27



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system;     2.   no more than one percent (1%) of incoming calls receive a busy
signal;     3.   at least 80% of calls must be answered by toll-free line staff
within 30 seconds measured from the time the call is placed in queue after
selecting an option; and     4.   the call abandonment rate is 7% or less.

The HMO must conduct ongoing quality assurance to ensure these standards are
met.
The Member Services Hotline may serve multiple HMO Programs if Hotline staff is
knowledgeable about all of the HMO’s Medicaid and/or CHIP Programs. The Member
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Provider Network in
each Service Area.
The HMO must monitor its performance regarding HHSC Member Hotline standards and
submit performance reports summarizing call center performance for the Member
Hotline as indicated in Section 8.1.20 and the Uniform Managed Care Manual.










Section 8.1.5.6.1 added by Version 1.8  
8.1.5.6.1 Nurseline
HMO is encouraged to train staff at its 24-hour nurse hotline about: a)
emergency prescription process and what steps to take to immediately address
Medicaid Members’ problems when pharmacies do not provide a 72-hour supply of
emergency medicines; and b) DME processes for obtaining services and how to
address common problems. The 24-hour nurse hotline will attempt to respond
immediately to problems concerning emergency medicines by means at its disposal,
including explaining the rules to Medicaid Members so that they understand their
rights and, if need be, by offering to contact the pharmacy that is refusing to
fill the prescription to explain the 72-hour supply policy and DME processes.










Section 8.1.5.7 modified by Versions 1.3 and 1.8
8.1.5.7 Member Education
The HMO must, at a minimum, develop and implement health education initiatives
that educate Members about:

  1.   How the HMO system operates, including the role of the PCP;     2.  
Covered Services, limitations and any Value-added Services offered by the HMO;  
  3.   The value of screening and preventive care, and     4.   How to obtain
Covered Services, including:

  a.   Emergency Services;     b.   Accessing OB/GYN and specialty care;     c.
  Behavioral Health Services;     d.   Disease Management programs;     e.  
Service Coordination, treatment for pregnant women, Members with Special Health
Care Needs, including Children with Special Health Care Needs; and other special
populations;     f.   Early Childhood Intervention (ECI) Services;     g.  
Screening and preventive services, including well-child care (THSteps medical
checkups for Medicaid Members);     h.   For CHIP Members, Member co-payments



8-28



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  i.   Suicide prevention;     j.   Identification and health education related
to Obesity; and     k.   Obtaining 72 hour supplies of emergency prescriptions
from pharmacies enrolled with HHSC as Medicaid providers.

The HMO must provide a range of health promotion and wellness information and
activities for Members in formats that meet the needs of all Members. The HMO
must propose, implement, and assess innovative Member education strategies for
wellness care and immunization, as well as general health promotion and
prevention. The HMO must conduct wellness promotion programs to improve the
health status of its Members. The HMO may cooperatively conduct health education
classes for all enrolled Members with one or more HMOs also contracting with
HHSC in the Service Area. The HMO must work with its Providers to integrate
health education, wellness and prevention training into the care of each Member.
The HMO also must provide condition and disease-specific information and
educational materials to Members, including information on its Service
Management and Disease Management programs described in Section 8.1.13 and
Section 8.1. Condition- and disease-specific information must be oriented to
various groups within the managed care eligible population, such as children,
the elderly, persons with disabilities and non-English speaking Members, as
appropriate to the HMO’s Medicaid, CHIP and/or CHIP Perinatal Program(s).










Section 8.1.5.8 modified by Version 1.3  
8.1.5.8 Cultural Competency Plan
The HMO must have a comprehensive written Cultural Competency Plan describing
how the HMO will ensure culturally competent services, and provide Linguistic
Access and Disability-related Access. The Cultural Competency Plan must describe
how the individuals and systems within the HMO will effectively provide services
to people of all cultures, races, ethnic backgrounds, and religions as well as
those with disabilities in a manner that recognizes, values, affirms, and
respects the worth of the individuals and protects and preserves the dignity of
each. The HMO must submit the Cultural Competency Plan to HHSC for Readiness
Review. Modifications and amendments to the plan must be submitted to HHSC no
later than 30 days prior to implementation. The Plan must also be made available
to the HMO’s Network of Providers.






8.1.5.9 Member Complaint and Appeal Process
The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Complaints regarding its services, processes, procedures,
and staff. The HMO must ensure that Member Complaints are resolved within 30
calendar days after receipt. The HMO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Complaints are not resolved
within 30 days of receipt of the Complaint by the HMO. Please see the Uniform
Managed Care Contract Terms & Conditions and Attachment B-5,
Deliverables/Liquidated Damages Matrix.
The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Appeals regarding the denial or limited authorization of a
requested service, including the type or level of service and the denial, in
whole or in part, of payment for service. Within this



8-29



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

process, the HMO must respond fully and completely to each Appeal and establish
a tracking mechanism to document the status and final disposition of each
Appeal.
The HMO must ensure that Member Appeals are resolved within 30 calendar days,
unless the HMO can document that the Member requested an extension or the HMO
shows there is a need for additional information and the delay is in the
Member’s interest. The HMO is subject to liquidated damages if at least
98 percent of Member Appeals are not resolved within 30 days of receipt of the
Appeal by the HMO. Please see the Uniform Managed Care Contract Terms &
Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix.
Medicaid HMOs must follow the Member Complaint and Appeal Process described in
Section 8.2.6. CHIP and CHIP Perinatal HMOs must comply with the CHIP Complaint
and Appeal Process described in Sections 8.4.2 and 8.5.2, respectively.
8.1.6 Marketing and Prohibited Practices
The HMO and its Subcontractors must adhere to the Marketing Policies and
Procedures as set forth by HHSC in the Contract, and the HHSC Uniform Managed
Care Manual.
8.1.7 Quality Assessment and Performance Improvement
The HMO must provide for the delivery of quality care with the primary goal of
improving the health status of Members and, where the Member’s condition is not
amenable to improvement, maintain the Member’s current health status by
implementing measures to prevent any further decline in condition or
deterioration of health status. The HMO must work in collaboration with
Providers to actively improve the quality of care provided to Members,
consistent with the Quality Improvement Goals and all other requirements of the
Contract. The HMO must provide mechanisms for Members and Providers to offer
input into the HMO’s quality improvement activities.
8.1.7.1 QAPI Program Overview
The HMO must develop, maintain, and operate a quality assessment and performance
improvement (QAPI) Program consistent with the Contract, and TDI requirements,
including 28 T.A.C. §11.1901(a)(5) and §11.1902. Medicaid HMOs must also meet
the requirements of 42 C.F.R. §438.240.
The HMO must have on file with HHSC an approved plan describing its QAPI
Program, including how the HMO will accomplish the activities required by this
section. The HMO must submit a QAPI Program Annual Summary in a format and
timeframe specified by HHSC or its designee. The HMO must keep participating
physicians and other Network Providers informed about the QAPI Program and
related activities. The HMO must include in Provider contracts a requirement
securing cooperation with the QAPI.



8-30



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must approach all clinical and non-clinical aspects of quality
assessment and performance improvement based on principles of Continuous Quality
Improvement (CQI)/Total Quality Management (TQM) and must:

  1.   Evaluate performance using objective quality indicators;     2.   Foster
data-driven decision-making;     3.   Recognize that opportunities for
improvement are unlimited;     4.   Solicit Member and Provider input on
performance and QAPI activities;     5.   Support continuous ongoing measurement
of clinical and non-clinical effectiveness and Member satisfaction;     6.  
Support programmatic improvements of clinical and non-clinical processes based
on findings from on-going measurements; and     7.   Support re-measurement of
effectiveness and Member satisfaction, and continued development and
implementation of improvement interventions as appropriate.

8.1.7.2 QAPI Program Structure
The HMO must maintain a well-defined QAPI structure that includes a planned
systematic approach to improving clinical and non-clinical processes and
outcomes. The HMO must designate a senior executive responsible for the QAPI
Program and the Medical Director must have substantial involvement in QAPI
Program activities. At a minimum, the HMO must ensure that the QAPI Program
structure:

  1.   Is organization-wide, with clear lines of accountability within the
organization;     2.   Includes a set of functions, roles, and responsibilities
for the oversight of QAPI activities that are clearly defined and assigned to
appropriate individuals, including physicians, other clinicians, and
non-clinicians;     3.   Includes annual objectives and/or goals for planned
projects or activities including clinical and non-clinical programs or
initiatives and measurement activities; and     4.   Evaluates the effectiveness
of clinical and non-clinical initiatives.

8.1.7.3 Clinical Indicators
The HMO must engage in the collection of clinical indicator data. The HMO must
use such clinical indicator data in the development, assessment, and
modification of its QAPI Program.
8.1.7.4 QAPI Program Subcontracting
If the HMO subcontracts any of the essential functions or reporting requirements
contained within the QAPI Program to another entity, the HMO must maintain a
file of the subcontractors. The file must be available for review by HHSC or its
designee upon request.










Section 8.1.7.5 modified by Version 1.3  
8.1.7.5 Behavioral Health Integration into QAPI Program
If the HMO provides Behavioral Health Services within the Covered Services as
defined in Attachments B-2, B-2.1, and B-2.2, it must integrate behavioral
health into its QAPI Program and include a systematic and on-going process for
monitoring, evaluating, and improving the



8-31



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

quality and appropriateness of Behavioral Health Services provided to Members.
The HMO must collect data, and monitor and evaluate for improvements to physical
health outcomes resulting from behavioral health integration into the Member’s
overall care.
8.1.7.6 Clinical Practice Guidelines
The HMO must adopt not less than two evidence-based clinical practice guidelines
for each applicable HMO Program. Such practice guidelines must be based on valid
and reliable clinical evidence, consider the needs of the HMO’s Members, be
adopted in consultation with contracting health care professionals, and be
reviewed and updated periodically, as appropriate. The HMO must develop practice
guidelines based on the health needs and opportunities for improvement
identified as part of the QAPI Program.
The HMO may coordinate the development of clinical practice guidelines with
other HHSC HMOs to avoid providers in a Service Area receiving conflicting
practice guidelines from different HMOs.
The HMO must disseminate the practice guidelines to all affected Providers and,
upon request, to Members and potential Members.
The HMO must take steps to encourage adoption of the guidelines, and to measure
compliance with the guidelines, until such point that 90% or more of the
Providers are consistently in compliance, based on HMO measurement findings. The
HMO must employ substantive Provider motivational incentive strategies, such as
financial and non-financial incentives, to improve Provider compliance with
clinical practice guidelines. The HMO’s decisions regarding utilization
management, Member education, coverage of services, and other areas included in
the practice guidelines must be consistent with the HMO’s clinical practice
guidelines.










Section 8.1.7.7 modified by Versions 1.1 and 1.3  
8.1.7.7 Provider Profiling
The HMO must conduct PCP and other Provider profiling activities at least
annually. As part of its QAPI Program, the HMO must describe the methodology it
uses to identify which and how many Providers to profile and to identify
measures to use for profiling such Providers.
Provider profiling activities must include, but not be limited to:

  1.   Developing PCP and Provider-specific reports that include a
multi-dimensional assessment of a PCP or Provider’s performance using clinical,
administrative, and Member satisfaction indicators of care that are accurate,
measurable, and relevant to the enrolled population;     2.   Establishing PCP,
Provider, group, Service Area or regional Benchmarks for areas profiled, where
applicable, including STAR, STAR+PLUS, CHIP and CHIP Perinatal Program-specific
Benchmarks, where appropriate; and     3.   Providing feedback to individual
PCPs and Providers regarding the results of their performance and the overall
performance of the Provider Network.





8-32



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.1.7.8 Network Management
The HMO must:

  1.   Use the results of its Provider profiling activities to identify areas of
improvement for individual PCPs and Providers, and/or groups of Providers;    
2.   Establish Provider-specific quality improvement goals for priority areas in
which a Provider or Providers do not meet established HMO standards or
improvement goals;     3.   Develop and implement incentives, which may include
financial and non-financial incentives, to motivate Providers to improve
performance on profiled measures; and     4.   At least annually, measure and
report to HHSC on the Provider Network and individual Providers’ progress, or
lack of progress, towards such improvement goals.

8.1.7.9 Collaboration with the EQRO
The HMO will collaborate with HHSC’s external quality review organization
(EQRO) to develop studies, surveys, or other analytical approaches that will be
carried out by the EQRO. The purpose of the studies, surveys, or other
analytical approaches is to assess the quality of care and service provided to
Members and to identify opportunities for HMO improvement. To facilitate this
process, the HMO will supply claims data to the EQRO in a format identified by
HHSC in consultation with HMOs, and will supply medical records for focused
clinical reviews conducted by the EQRO. The HMO must also work collaboratively
with HHSC and the EQRO to annually measure selected HEDIS measures that require
chart reviews. During the first year of operations, HHSC anticipates that the
selected measures will include, at a minimum, well-child visits and
immunizations, appropriate use of asthma medications, measures related to
Members with diabetes, and control of high blood pressure.
8.1.8 Utilization Management
The HMO must have a written utilization management (UM) program description,
which includes, at a minimum:

  1.   Procedures to evaluate the need for Medically Necessary Covered Services;
    2.   The clinical review criteria used, the information sources, the process
used to review and approve the provision of Covered Services;     3.   The
method for periodically reviewing and amending the UM clinical review criteria;
and     4.   The staff position functionally responsible for the day-to-day
management of the UM function.

The HMO must make best efforts to obtain all necessary information, including
pertinent clinical information, and consult with the treating physician as
appropriate in making UM determinations.
The HMO must issue coverage determinations, including adverse determinations,
according to the following timelines:



8-33



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  •   Within three (3) business days after receipt of the request for
authorization of services;     •   Within one (1) business day for concurrent
hospitalization decisions; and     •   Within one (1) hour for
post-stabilization or life-threatening conditions, except that for Emergency
Medical Conditions and Emergency Behavioral Health Conditions, the HMO must not
require prior authorization.

The HMO’s UM Program must include written policies and procedures to ensure:

  1.   Consistent application of review criteria that are compatible with
Members’ needs and situations;     2.   Determinations to deny or limit services
are made by physicians under the direction of the Medical Director;     3.  
Appropriate personnel are available to respond to utilization review inquiries
8:00 a.m. to 5:00 p.m., Monday through Friday, with a telephone system capable
of accepting utilization review inquiries after normal business hours. The HMO
must respond to calls within one business day;     4.   Confidentiality of
clinical information; and     5.   Quality is not adversely impacted by
financial and reimbursement-related processes and decisions.

For HMOs with preauthorization or concurrent review programs, qualified medical
professionals must supervise preauthorization and concurrent review decisions.
The HMO UM Program must include polices and procedures to:

  1.   Routinely assess the effectiveness and the efficiency of the UM Program;
    2.   Evaluate the appropriate use of medical technologies, including medical
procedures, drugs and devices;     3.   target areas of suspected inappropriate
service utilization;     4.   Detect over- and under-utilization;     5.  
Routinely generate Provider profiles regarding utilization patterns and
compliance with utilization review criteria and policies;     6.   Compare
Member and Provider utilization with norms for comparable individuals;     7.  
Routinely monitor inpatient admissions, emergency room use, ancillary, and
out-of-area services;     8.   Ensure that when Members are receiving Behavioral
Health Services from the local mental health authority that the HMO is using the
same UM guidelines as those prescribed for use by Local Mental Health
Authorities by MHMR which are published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html;
and     9.   Refer suspected cases of provider or Member Fraud, Abuse, or Waste
to the Office of Inspector General (OIG) as required by Section 8.1.19.

8-34



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.1.9 Early Childhood Intervention (ECI)
The HMO must ensure that Network Providers are educated regarding their
responsibility under federal laws (e.g., 20 U.S.C. §1435 (a)(5); 34 C.F.R.
§303.321(d)) to identify and refer any Member age three (3) or under suspected
of having a developmental disability or delay, or who is at risk of delay, to
the designated ECI program for screening and assessment within two (2) working
days from the day the Provider identifies the Member. The HMO must use written
educational materials developed or approved by the Department of Assistive and
Rehabilitative Services — Division for Early Childhood Intervention Services for
these “child find” activities. Eligibility for ECI services will be determined
by the local ECI program using the criteria contained in 40 T.A.C. §108.25.
The HMO must contract with qualified ECI Providers to provide ECI services to
Members under age three who have been determined eligible for ECI services. The
HMO must permit Members to self refer to local ECI Service Providers without
requiring a referral from the Member’s PCP. The HMO’s policies and procedures,
including its Provider Manual, must include written policies and procedures for
allowing such self-referral to ECI providers.
The HMO must coordinate and cooperate with local ECI programs in the development
and implementation of the Individual Family Service Plan (IFSP), including
on-going case management and other non-capitated services required by the
Member’s IFSP. The IFSP is an agreement developed by the interdisciplinary team
that consists of the ECI Case Manager/Service Coordinator, the Member/family,
and other professionals who participated in the Member’s evaluation or are
providing direct services to the Member, and may include the Member’s Primary
Care Physician (PCP) with parental consent. The IFSP identifies the Member’s
present level of development based on assessment, describes the services to be
provided to the child to meet the needs of the child and the family, and
identifies the person or persons responsible for each service required by the
plan. The IFSP shall be transmitted by the ECI Provider to the HMO and the PCP
with parental consent to enhance coordination of the plan of care. The IFSP may
be included in the Member’s medical record.
Cooperation with the ECI program includes covering medical diagnostic procedures
and providing medical records required to perform developmental assessments and
developing the IFSP within the 45-day timeline established in federal rule (34
C.F.R. §303.342(a)). The HMO must require compliance with these requirements
through Provider contract provisions. The HMO must not withhold authorization
for the provision of such medical diagnostic procedures. The HMO must promptly
provide to the ECI program, relevant medical records available to the HMO.
The interdisciplinary team will determine Medical Necessity for health and
Behavioral Health Services as approved by the Member’s PCP. The HMO must
require, through contract provisions, that all Medically Necessary health and
Behavioral Health Services contained in the Member’s IFSP are provided to the
Member in the amount, duration, scope and service setting established by the
IFSP. The HMO must allow services to be provided by a non-network provider if a
Network Provider is not available to provide the services in the amount,
duration, scope and service setting as required by the IFSP. The HMO cannot
modify the plan of care or alter the amount, duration, scope, or service setting
required by the Member’s IFSP. The HMO cannot create unnecessary barriers for
the Member to obtain IFSP services, including requiring prior

8-35



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

authorization for the ECI assessment or establishing insufficient authorization
periods for prior authorized services.
8.1.10 Special Supplemental Nutrition Program for Women, Infants, and Children
(WIC) - Specific Requirements
The HMO must, by contract, require its Providers to coordinate with the Special
Supplemental Nutrition Program for Women, Infants, and Children (WIC) to provide
medical information necessary for WIC eligibility determinations, such as
height, weight, hematocrit or hemoglobin. The HMO must make referrals to WIC for
Members potentially eligible for WIC. The HMO may use the nutrition education
provided by WIC to satisfy certain health education requirements of the
Contract.








Section 8.1.11 is modified by Version 1.8
8.1.11 Coordination with Texas Department of Family and Protective Services
The HMO must cooperate and coordinate with the Texas Department of Family and
Protective Services (TDFPS) (formerly the Department of Protective and
Regulatory Services) for the care of a child who is receiving services from or
has been placed in the conservatorship of TDFPS.
The HMO must comply with all provisions related to Covered Services, including
Behavioral Health Services, in the following documents:

  •   A court order (Order) entered by a Court of Continuing Jurisdiction
placing a child under the protective custody of TDFPS.     •   A TDFPS Service
Plan entered by a Court of Continuing Jurisdiction placing a child under the
protective custody of TDFPS.     •   A TDFPS Service Plan voluntarily entered
into by the parents or person having legal custody of a Member and TDFPS.

The HMO cannot deny, reduce, or controvert the Medical Necessity of any health
or Behavioral Health Services included in an Order. The HMO may participate in
the preparation of the medical and behavioral care plan prior to TDFPS
submitting the health care plan to the Court. Any modification or termination of
court-ordered services must be presented and approved by the court having
jurisdiction over the matter.
A Member or the parent or guardian whose rights are subject to an Order or
Service Plan cannot use the HMO’s Complaint or Appeal processes, or the HHSC
Fair Hearing process to Appeal the necessity of the Covered Services.
The HMO must include information in its Provider Manuals and training materials
regarding:

  1.   Providing medical records to TDFPS;     2.   Scheduling medical and
Behavioral Health Services appointments within 14 days unless requested earlier
by TDFPS; and     3.   Recognition of abuse and neglect, and appropriate
referral to TDFPS.



8-36



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must continue to provide all Covered Services to a Member receiving
services from, or in the protective custody of, TDFPS until the Member has
been;(1) disenrolled from the HMO due to loss of Medicaid managed care
eligibility; or (2) enrolled in HHSC’s managed care program for children in
foster care, once the program is implemented.








Section 8.1.12 modified by Versions 1.1 and 1.3
8.1.12 Services for People with Special Health Care Needs
This section applies to STAR, STAR+PLUS, CHIP HMOs. It applies to CHIP Perinatal
HMOs with respect to their Perinate Newborn Members only.
8.1.12.1 Identification
The HMO must develop and maintain a system and procedures for identifying
Members with Special Health Care Needs (MSHCN), including people with
disabilities or chronic or complex medical and behavioral health conditions and
Children with Special Health Care Needs (CSHCN)1.
The HMO must contact Members pre-screened by the HHSC Administrative Services
Contractor as MSHCN to determine whether they meet the HMO’s MSHCN assessment
criteria, and to determine whether the Member requires special services
described in this section. The HMO must provide information to the HHSC
Administrative Services Contractor that identifies Members who the HMO has
assessed to be MSHCN, including any Members pre-screened by the HHSC
Administrative Services Contractor and confirmed by the HMO as a MSHCN. The
information must be provided, in a format and on a timeline to be specified by
HHSC in the Uniform Managed Care Manual, and updated with newly identified MSHCN
by the 10th day of each month. In the event that a MSHCN changes HMOs, the HMO
must provide the receiving contractor information concerning the results of the
HMO’s identification and assessment of that Member’s needs, to prevent
duplication of those activities.










Section 8.1.12.2 modified by Version 1.1
8.1.12.2 Access to Care and Service Management
Once identified, the HMO must have effective systems to ensure the provision of
Covered Services to meet the special preventive, primary Acute Care, and
specialty health care needs appropriate for treatment of the individual Member’s
condition(s). All STAR+PLUS Members are considered to be MSHCN.
The HMO must provide access to identified PCPs and specialty care Providers with
experience serving MSHCN. Such Providers must be board-qualified or
board-eligible in their specialty. The HMO may request exceptions from HHSC for
approval of traditional providers who are not board-qualified or board-eligible
but who otherwise meet the HMO’s credentialing requirements.
 

1   CSHCN is a term often used to refer to a services program for children with
special health care needs administered by DSHS, and described in 25 TAC, Part 1,
Section 38.1. Although children served through this program may also be served
by Medicaid or CHIP, the reference to “CSHCN” in this Contract does not refer to
children served through this program.



8-37



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

For services to CSHCN, the HMO must have Network PCPs and specialty care
Providers that have demonstrated experience with CSHCN in pediatric specialty
centers such as children’s hospitals, teaching hospitals, and tertiary care
centers.
The HMO is responsible for working with MSHCN, their families and legal
guardians if applicable, and their health care providers to develop a seamless
package of care in which primary, Acute Care, and specialty service needs are
met through a Service Plan that is understandable to the Member, or, when
applicable, the Member’s legal guardian.
The HMO is responsible for providing Service Management to develop a Service
Plan and ensure MSHCN, including CSHCN, have access to treatment by a
multidisciplinary team when the Member’s PCP determines the treatment is
Medically Necessary, or to avoid separate and fragmented evaluations and service
plans. The team must include both physician and non-physician providers
determined to be necessary by the Member’s PCP for the comprehensive treatment
of the Member. The team must:

  1.   Participate in hospital discharge planning;     2.   Participate in
pre-admission hospital planning for non-emergency hospitalizations;     3.  
Develop specialty care and support service recommendations to be incorporated
into the Service Plan; and     4.   Provide information to the Member, or when
applicable, the Member’s legal guardian concerning the specialty care
recommendations.

MSHCN, their families, or their health providers may request Service Management
from the HMO. The HMO must make an assessment of whether Service Management is
needed and furnish Service Management when appropriate. The HMO may also
recommend to a MSHCN, or to a CSHCN’s family, that Service Management be
furnished if the HMO determines that Service Management would benefit the
Member.
The HMO must provide information and education in its Member Handbook and
Provider Manual about the care and treatment available in the HMO’s plan for
Members with Special Health Care Needs, including the availability of Service
Management.
The HMO must have a mechanism in place to allow Members with Special Health Care
Needs to have direct access to a specialist as appropriate for the Member’s
condition and identified needs, such as a standing referral to a specialty
physician. The HMO must also provide MSHCN with access to non-primary care
physician specialists as PCPs, as required by 28 T.A.C. §11.900 and Section 8.1.
The HMO must implement a systematic process to coordinate Non-capitated
Services, and enlist the involvement of community organizations that may not be
providing Covered Services but are otherwise important to the health and
wellbeing of Members. The HMO also must make a best effort to establish
relationships with State and local programs and community organizations, such as
those listed below, in order to make referrals for MSHCN and other Members who
need community services:

  •   Community Resource Coordination Groups (CRCGs);     •   Early Childhood
Intervention (ECI) Program;

8-38



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  •   Local school districts (Special Education);     •   Texas Department of
Transportation’s Medical Transportation Program (MTP);     •   Texas Department
of Assistive and Rehabilitative Services (DARS) Blind Children’s Vocational
Discovery and Development Program;     •   Texas Department of State Health
(DSHS) services, including community mental health programs, the Title V
Maternal and Child Health and Children with Special Health Care Needs
(CSHCN) Programs, and the Program for Amplification of Children of Texas (PACT);
    •   Other state and local agencies and programs such as food stamps, and the
Women, Infants, and Children’s (WIC) Program;     •   Civic and religious
organizations and consumer and advocacy groups, such as United Cerebral Palsy,
which also work on behalf of the MSHCN population.








Section 8.1.13 modified by Versions 1.1, 1.3, and 1.8
8.1.13 Service Management for Certain Populations
The HMO must have service management programs and procedures for the following
populations, as applicable to the HMO’s Medicaid and/or CHIP Program(s) (See
CHIP Perinatal Program Covered Services, Attachment B-2.2, for the applicability
of these services to the CHIP Perinatal Program):

1.   High-cost catastrophic cases;   2.   Women with high-risk pregnancies (STAR
and STAR+PLUS Programs only);   3.   Individuals with mental illness and
co-occurring substance abuse; and   4.   FWC (STAR and STAR+PLUS Programs only).










Section 8.1.14 modified by Version 1.1
8.1.14 Disease Management (DM)
The HMO must provide, or arrange to have provided to Members, comprehensive
disease management services consistent with state statutes and regulations. Such
DM services must be part of person-based approach to DM and holistically address
the needs of persons with multiple chronic conditions. The HMO must develop and
implement DM services that relate to chronic conditions that are prevalent in
HMO Program Members. In the first year of operations, STAR, STAR+PLUS and CHIP
HMOs must have DM Programs that address Members with chronic conditions to be
identified by HHSC and included within the Uniform Managed Care Manual. HHSC
will not identify the Members with chronic conditions. The HMO must implement
policies and procedures to ensure that Members that require DM services are
identified and enrolled in a program to provide such DM services. The HMO must
develop and maintain screening and evaluation procedures for the early
detection, prevention, treatment, or referral of participants at risk for or
diagnosed with chronic conditions identified by HHSC and included within the
Uniform Managed Care Manual. The HMO must ensure that all Members identified for
DM are enrolled into a DM Program with the opportunity to opt out of these
services within 30 days while still maintaining access to all other Covered
Services.
The DM Program(s) must include:

1.   Patient self-management education;



8-39



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

2.   Provider education;   3.   Evidence-based models and minimum standards of
care;   4.   Standardized protocols and participation criteria;   5.  
Physician-directed or physician-supervised care;   6.   Implementation of
interventions that address the continuum of care;   7.   Mechanisms to modify or
change interventions that are not proven effective; and   8.   Mechanisms to
monitor the impact of the DM Program over time, including both the clinical and
the financial impact.

The HMO must maintain a system to track and monitor all DM participants for
clinical, utilization, and cost measures.
The HMO must provide designated staff to implement and maintain DM Programs and
to assist participating Members in accessing DM services. The HMO must educate
Members and Providers about the HMO’s DM Programs and activities. Additional
requirements related to the HMO’s Disease Management Programs and activities are
found in the HHSC Uniform Managed Care Manual.
8.1.14.1 DM Services and Participating Providers
At a minimum, the HMO must:

1.   Implement a system for Providers to request specific DM interventions;   2.
  Give Providers information, including differences between recommended
prevention and treatment and actual care received by Members enrolled in a DM
Program, and information concerning such Members’ adherence to a service plan;
and   3.   For Members enrolled in a DM Program, provide reports on changes in a
Member’s health status to their PCP.

8.1.14.2 HMO DM Evaluation
HHSC or its EQRO will evaluate the HMO’s DM Program.








Section 8.1.15 modified by Version 1.3
8.1.15 Behavioral Health (BH) Network and Services
The requirements in this sub-section pertain to all HMOs except: (1) the STAR
HMOs in the Dallas CSA, whose Members receive Behavioral Health Services through
the NorthSTAR Program, and (2) the CHIP Perinatal Program HMOs with respect to
their Perinate Members.
The HMO must provide, or arrange to have provided, to Members all Medically
Necessary Behavioral Health (BH) Services as described in Attachments B-2,
B-2.1, and B-2.2. All BH Services must be provided in conformance with the
access standards included in Section 8.1.3. For Medicaid HMOs, BH Services are
described in more detail in the Texas Medicaid Provider Procedures Manual and
the Texas Medicaid Bulletins. When assessing Members for BH Services, the HMO
and its Network Behavioral Health Service Providers must use the DSM-IV
multi-axial classification. HHSC may require use of other assessment
instrument/outcome



8-40



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

measures in addition to the DSM-IV. Providers must document DSM-IV and
assessment/outcome information in the Member’s medical record.
8.1.15.1 BH Provider Network
The HMO must maintain a Behavioral Health Services Provider Network that
includes psychiatrists, psychologists, and other Behavioral Health Service
Providers. The Provider Network must include Behavioral Health Service Providers
with experience serving special populations among the HMO Program(s)’ enrolled
population, including, as applicable, children and adolescents, persons with
disabilities, the elderly, and cultural or linguistic minorities, to ensure
accessibility and availability of qualified Providers to all Members in the
Service Area.
8.1.15.2 Member Education and Self-referral for Behavioral Health Services
The HMO must maintain a Member education process to help Members know where and
how to obtain Behavioral Health Services.
The HMO must permit Members to self refer to any in-network Behavioral Health
Services Provider without a referral from the Member’s PCP. The HMOs’ policies
and procedures, including its Provider Manual, must include written policies and
procedures for allowing such self- referral to BH services.
The HMO must permit Members to participate in the selection of the appropriate
behavioral health individual practitioner(s) who will serve them and must
provide the Member with information on accessible in-network Providers with
relevant experience.
8.1.15.3 Behavioral Health Services Hotline
This Section includes Hotline functions pertaining to Members. Requirements for
Provider Hotlines are found in Section 8.1.4.7. The HMO must have an emergency
and crisis Behavioral Health Services Hotline staffed by trained personnel 24
hours a day, 7 days a week, toll-free throughout the Service Area. Crisis
hotline staff must include or have access to qualified Behavioral Health
Services professionals to assess behavioral health emergencies. Emergency and
crisis Behavioral Health Services may be arranged through mobile crisis teams.
It is not acceptable for an emergency intake line to be answered by an answering
machine.
The HMO must operate a toll-free hotline as described in Section 8.1.5.6 to
handle Behavioral Health-related calls. The HMO may operate one hotline to
handle emergency and crisis calls and routine Member calls. The HMO cannot
impose maximum call duration limits and must allow calls to be of sufficient
length to ensure adequate information is provided to the Member. Hotline
services must meet Cultural Competency requirements and provide linguistic
access to all Members, including the interpretive services required for
effective communication.
The Behavioral Health Services Hotline may serve multiple HMO Programs Hotline
staff is knowledgeable about all of the HMO Programs. The Behavioral Health
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Behavioral Health
Provider Network in each Service Area. The HMO must ensure

8-41



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

that the toll-free Behavioral Health Services Hotline meets the following
minimum performance requirements for all HMO Programs and Service Areas:








Section 8.1.15.3 modified by Version 1.2

  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system;     2.   No incoming calls receive a busy signal;     3.   At least 80%
of calls must be answered by toll-free line staff within 30 seconds measured
from the time the call is placed in queue after selecting an option; and     4.
  The call abandonment rate is 7% or less.



The HMO must conduct on-going quality assurance to ensure these standards are
met.
The HMO must monitor the HMO’s performance against the Behavioral Health
Services Hotline standards and submit performance reports summarizing call
center performance as indicated in Section 8.1.20 and the Uniform Managed Care
Manual.
8.1.15.4 Coordination between the BH Provider and the PCP
The HMO must require, through contract provisions, that PCPs have screening and
evaluation procedures for the detection and treatment of, or referral for, any
known or suspected behavioral health problems and disorders. PCPs may provide
any clinically appropriate Behavioral Health Services within the scope of their
practice.
The HMO must provide training to network PCPs on how to screen for and identify
behavioral health disorders, the HMO’s referral process for Behavioral Health
Services and clinical coordination requirements for such services. The HMO must
include training on coordination and quality of care such as behavioral health
screening techniques for PCPs and new models of behavioral health interventions.
The HMO shall develop and disseminate policies regarding clinical coordination
between Behavioral Health Service Providers and PCPs. The HMO must require that
Behavioral Health Service Providers refer Members with known or suspected and
untreated physical health problems or disorders to their PCP for examination and
treatment, with the Member’s or the Member’s legal guardian’s consent.
Behavioral Health Providers may only provide physical health care services if
they are licensed to do so. This requirement must be specified in all Provider
Manuals.
The HMO must require that behavioral health Providers send initial and quarterly
(or more frequently if clinically indicated) summary reports of a Members’
behavioral health status to the PCP, with the Member’s or the Member’s legal
guardian’s consent. This requirement must be specified in all Provider Manuals.
8.1.15.5 Follow-up after Hospitalization for Behavioral Health Services
The HMO must require, through Provider contract provisions, that all Members
receiving inpatient psychiatric services are scheduled for outpatient follow-up
and/or continuing treatment prior to discharge. The outpatient treatment must
occur within seven (7) days from the date of

8-42



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

discharge. The HMO must ensure that Behavioral Health Service Providers contact
Members who have missed appointments within 24 hours to reschedule appointments.
8.1.15.6 Chemical Dependency
The HMO must comply with 28 T.A.C. §3.8001 et seq., regarding utilization review
for Chemical Dependency Treatment. Chemical Dependency Treatment must conform to
the standards set forth in 28 T.A.C. Part 1, Chapter 3, Subchapter HH.
8.1.15.7 Court-Ordered Services
“Court-Ordered Commitment” means a commitment of a Member to a psychiatric
facility for treatment that is ordered by a court of law pursuant to the Texas
Health and Safety Code, Title VII, Subtitle C.
The HMO must provide inpatient psychiatric services to Members under the age of
21, up to the annual limit, who have been ordered to receive the services by a
court of competent jurisdiction under the provisions of Chapters 573 and 574 of
the Texas Health and Safety Code, relating to Court-Ordered Commitments to
psychiatric facilities. The HMO is not obligated to cover placements as a
condition of probation, authorized by the Texas Family Code.
The HMO cannot deny, reduce or controvert the Medical Necessity of inpatient
psychiatric services provided pursuant to a Court-ordered Commitment for Members
under age 21. Any modification or termination of services must be presented to
the court with jurisdiction over the matter for determination.
A Member who has been ordered to receive treatment under the provisions of
Chapter 573 or 574 of the Texas Health and Safety Code can only Appeal the
commitment through the court system.
8.1.15.8 Local Mental Health Authority (LMHA)
The HMO must coordinate with the Local Mental Health Authority (LMHA) and state
psychiatric facility regarding admission and discharge planning, treatment
objectives and projected length of stay for Members committed by a court of law
to the state psychiatric facility.
Medicaid HMOs are required to comply with additional Behavioral Health Services
requirements relating to coordination with the LMHA and care for special
populations. These Medicaid HMO requirements are described in Section 8.2.8.
8.1.16 Financial Requirements for Covered Services
The HMO must pay for or reimburse Providers for all Medically Necessary Covered
Services provided to all Members. The HMO is not liable for cost incurred in
connection with health care rendered prior to the date of the Member’s Effective
Date of Coverage in that HMO. A Member may receive collateral health benefits
under a different type of insurance such as workers compensation or personal
injury protection under an automobile policy. If a Member is entitled to
coverage for specific services payable under another insurance plan and the HMO
paid for such

8-43



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Covered Services, the HMO may obtain reimbursement from the responsible
insurance entity not to exceed 100% of the value of Covered Services paid.
8.1.17 Accounting and Financial Reporting Requirements
The HMO’s accounting records and supporting information related to all aspects
of the Contract must be accumulated in accordance with Generally Accepted
Accounting Principles (GAAP) and the cost principles contained in the Cost
Principles Document in the Uniform Managed Care Manual. The State will not
recognize or pay services that cannot be properly substantiated by the HMO and
verified by HHSC.
The HMO must:

  1.   Maintain accounting records for each applicable HMO Program separate and
apart from other corporate accounting records;     2.   Maintain records for all
claims payments, refunds and adjustment payments to providers, capitation
payments, interest income and payments for administrative services or functions
and must maintain separate records for medical and administrative fees, charges,
and payments;     3.   Maintain an accounting system that provides an audit
trail containing sufficient financial documentation to allow for the
reconciliation of billings, reports, and financial statements with all general
ledger accounts; and     4.   Within 60 days after Contract execution, submit an
accounting policy manual that includes all proposed policies and procedures the
HMO will follow during the duration of the Contract. Substantive modifications
to the accounting policy manual must be approved by HHSC.

The HMO agrees to pay for all reasonable costs incurred by HHSC to perform an
examination, review or audit of the HMO’s books pertaining to the Contract.
8.1.17.1 General Access to Accounting Records
The HMO must provide authorized representatives of the Texas and federal
government full access to all financial and accounting records related to the
performance of the Contract.
The HMO must:

  1.   Cooperate with the State and federal governments in their evaluation,
inspection, audit, and/or review of accounting records and any necessary
supporting information;     2.   Permit authorized representatives of the State
and federal governments full access, during normal business hours, to the
accounting records that the State and the Federal government determine are
relevant to the Contract. Such access is guaranteed at all times during the
performance and retention period of the Contract, and will include both
announced and unannounced inspections, on-site audits, and the review, analysis,
and reproduction of reports produced by the HMO;     3.   Make copies of any
accounting records or supporting documentation relevant to the Contract
available to HHSC or its agents within ten (10) business days of receiving a

8-44



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

      written request from HHSC for specified records or information. If such
documentation is not made available as requested, the HMO agrees to reimburse
HHSC for all costs, including, but not limited to, transportation, lodging, and
subsistence for all State and federal representatives, or their agents, to carry
out their inspection, audit, review, analysis, and reproduction functions at the
location(s) of such accounting records; and

  4.   Pay any and all additional costs incurred by the State and federal
government that are the result of the HMO’s failure to provide the requested
accounting records or financial information within ten (10) business days of
receiving a written request from the State or federal government.








Section 8.1.17.2 modified by Version 1.2 and 1.3
8.1.17.2 Financial Reporting Requirements
HHSC will require the HMO to provide financial reports by HMO Program and by
Service Area to support Contract monitoring as well as State and Federal
reporting requirements. HHSC will consult with HMOs regarding the format and
frequency of such reporting. All financial information and reports that are not
Member-specific are property of HHSC and will be public record. Any deliverable
or report in Section 8.1.17.2 without a specified due date is due quarterly on
the last day of the month. Where the due date states 30 days, the HMO is to
provide the deliverable by the last day of the month following the end of the
reporting period. Where the due date states 45 days, the HMO is to provide the
deliverable by the 15th day of the second month following the end of the
reporting period.


CHIP Perinatal Program data must be reported, and the data will be integrated
into existing CHIP Program financial reports. Except for the Financial
Statistical Report, no separate CHIP Perinatal Program reports are required. For
all other CHIP financial reports, where appropriate, HHSC will designate
specific attributes within the CHIP Program financial reports that the CHIP
Perinatal HMOs must complete to allow HHSC to extract financial data particular
to the CHIP Perinatal Program.
HHSC’s Uniform Managed Care Manual will govern the timing, format and content
for the following reports.
Audited Financial Statement —The HMO must provide the annual audited financial
statement, for each year covered under the Contract, no later than June 30. The
HMO must provide the most recent annual financial statements, as required by the
Texas Department of Insurance for each year covered under the Contract, no later
than March 1.
Affiliate Report — The HMO must submit an Affiliate Report to HHSC if this
information has changed since the last report submission. The report must
contain the following:

  1.   A list of all Affiliates, and     2.   For HHSC’s prior review and
approval, a schedule of all transactions with Affiliates that, under the
provisions of the Contract, will be allowable as expenses in the FSR Report for
services provided to the HMO by the Affiliate. Those should include financial
terms, a detailed description of the services to be provided, and an estimated
amount that will be incurred by the HMO for such services during the Contract
Period.

8-45



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Employee Bonus and/or Incentive Payment Plan — If a HMO intends to include
Employee Bonus or Incentive Payments as allowable administrative expenses, the
HMO must furnish a written Employee Bonus and/or Incentive Payments Plan to HHSC
so it may determine whether such payments are allowable administrative expenses
in accordance with Cost Principles Document in the Uniform Managed Care Manual.
The written plan must include a description of the HMO’s criteria for
establishing bonus and/or incentive payments, the methodology to calculate bonus
and/or incentive payments, and the timing of bonus and/or incentive payments.
The Bonus and/or Incentive Payment Plan and description must be submitted to
HHSC for approval no later than 30 days after the Effective Date of the Contract
and any Contract renewal. If the HMO substantively revises the Employee Bonus
and/or Incentive Payment Plan, the HMO must submit the revised plan to HHSC for
prior review and approval.








Section 8.1.17.2 modified by Versions 1.7 and 1.8
Claims Lag Report — The HMO must submit Claims Lag Report as a Contract
year-to-date report. The report must be submitted quarterly by the last day of
the month following the reporting period. The report must be submitted to HHSC
in a format specified by HHSC. The report format is contained in the Uniform
Managed Care Manual Chapter 5, Section 5.6.2. The report must disclose the
amount of incurred claims each month and the amount paid each month.
DSP Report — The HMO must submit a monthly Delivery Supplemental Payment
(DSP) Report that includes the data elements specified by HHSC in the format
specified by HHSC. HHSC will consult with contracted HMOs prior to revising the
DSP Report data elements and requirements. The DSP Report must include only
unduplicated deliveries and only deliveries for which the HMO has made a
payment, to either a hospital or other provider.

Form CMS-1513 — The HMO must file an original Form CMS-1513 prior to beginning
operations regarding the HMO’s control, ownership, or affiliations. An updated
Form CMS-1513 must also be filed no later than 30 days after any change in
control, ownership, or affiliations.
FSR Reports — The HMO must file quarterly and annual Financial-Statistical
Reports (FSR) in the format and timeframe specified by HHSC. HHSC will include
FSR format and directions in the Uniform Managed Care Manual. The HMO must
incorporate financial and statistical data of delegated networks (e.g., IPAs,
ANHCs, Limited Provider Networks), if any, in its FSR Reports. Administrative
expenses reported in the FSRs must be reported in accordance with the Cost
Principles Document in the Uniform Managed Care Manual. Quarterly FSR reports
are due no later than 30 days after the end of the quarter and must provide
information for the current quarter and year-to-date information through the
current quarter. The first annual FSR report must reflect expenses incurred
through the 90th day after the end of the fiscal year. The first annual report
must be filed on or before the 120th day after the end of each fiscal year and
accompanied by an actuarial opinion by a qualified actuary who is in good
standing with the American Academy of Actuaries. Subsequent annual reports must
reflect data completed through the 334th day after the end of each fiscal year
and must be filed on or before the 365th day following the end of each fiscal
year.
HHSC will post all FSRs on the HHSC website.
CHIP Perinatal HMOs are required to submit separate FSRs for the CHIP Perinatal
Program following the instructions outlined above and in the Uniform Managed
Care Manual.

8-46



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Out-of-Network Utilization Reports — The HMO must file quarterly Out-of Network
Utilization Reports in the format and timeframe specified by HHSC. HHSC will
include the report format and directions in the Uniform Managed Care Manual.
Quarterly reports are due 30 days after the end of each quarter.
HUB Reports — Upon contract award, the HMO must attend a post award meeting in
Austin, Texas, at a time specified by HHSC, to discuss the development and
submission of a Client Services HUB Subcontracting Plan for inclusion and the
HMO’s good faith efforts to notify HUBs of subcontracting opportunities. The HMO
must maintain its HUB Subcontracting Plan and submit monthly reports documenting
the HMO’s Historically Underutilized Business (HUB) program efforts and
accomplishments to the HHSC HUB Office. The report must include a narrative
description of the HMO’s program efforts and a financial report reflecting
payments made to HUBs. HMOs must use the formats included in HHSC’s Uniform
Managed Care Manual for the HUB monthly reports. The HMO must comply with HHSC’s
standard Client Services HUB Subcontracting Plan requirements for all
subcontractors.
IBNR Plan — The HMO must furnish a written IBNR Plan to manage
incurred-but-not-reported (IBNR) expenses, and a description of the method of
insuring against insolvency, including information on all existing or proposed
insurance policies. The Plan must include the methodology for estimating IBNR.
The plan and description must be submitted to HHSC no later than 60 days after
the Effective Date of the Contract. Substantive changes to a HMO’s IBNR plan and
description must be submitted to HHSC no later than 30 days before the HMO
implements changes to the IBNR plan.
Medicaid Disproportionate Share Hospital (DSH) Reports — Medicaid HMOs must file
preliminary and final Medicaid DSH reports, required by HHSC to identify and
reimburse hospitals that qualify for Medicaid DSH funds. The preliminary and
final DSH reports must include the data elements and be submitted in the form
and format specified by HHSC in the Uniform Managed Care Manual. The preliminary
DSH reports are due on or before June 1 of the year following the state fiscal
reporting year. The final DSH reports are due no later than July 15 of the year
following the state fiscal reporting year. This reporting requirement does not
apply to CHIP or CHIP Perinatal Program HMOs. For STAR+PLUS, HMOs will include
only outpatient services in the DSH report.
TDI Examination Report — The HMO must furnish a copy of any TDI Examination
Report, including the financial, market conduct, target exam, quality of care
components, and corrective action plans and responses, no later than 10 days
after receipt of the final report from TDI.
TDI Filings — The HMO must submit annual figures for controlled risk-based
capital, as well as its quarterly financial statements, both as required by TDI.
Registration Statement (also known as the “Form B”) — If the HMO is a part of an
insurance holding company system, the HMO must submit to HHSC a complete
registration statement, also known as Form B, and all amendments to this form,
and any other information filed by such insurer with the insurance regulatory
authority of its domiciliary jurisdiction.
Section 1318 Financial Disclosure Report — The HMO must file an original CMS
Public Health Service (PHS) Section 1318 Financial Disclosure Report prior to
the start of Operations and an

8-47



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

updated CMS PHS Section 1318 Financial Disclosure Report no later than 30 days
after the end of each Contract Year and no later than 30 days after entering
into, renewing, or terminating a relationship with an affiliated party.
Third Party Recovery (TPR) Reports — The HMO must file TPR Reports in accordance
with the format developed by HHSC in the Uniform Managed Care Manual. HHSC will
require the HMO to submit TPR reports no more often than quarterly. TPR reports
must include total dollars recovered from third party payers for each HMO
Program for services to the HMO’s Members, and the total dollars recovered
through coordination of benefits, subrogation, and worker’s compensation. For
CHIP HMOs, the TPR Reports only apply if the HMO chooses to engage in TPR
activities.
8.1.18 Management Information System Requirements
The HMO must maintain a Management Information System (MIS) that supports all
functions of the HMO’s processes and procedures for the flow and use of HMO
data. The HMO must have hardware, software, and a network and communications
system with the capability and capacity to handle and operate all MIS subsystems
for the following operational and administrative areas:

  1.   Enrollment/Eligibility Subsystem;     2.   Provider Subsystem;     3.  
Encounter/Claims Processing Subsystem;     4.   Financial Subsystem;     5.  
Utilization/Quality Improvement Subsystem;     6.   Reporting Subsystem;     7.
  Interface Subsystem; and
    8.   TPR Subsystem, as applicable to each HMO Program.

The MIS must enable the HMO to meet the Contract requirements, including all
applicable state and federal laws, rules, and regulations. The MIS must have the
capacity and capability to capture and utilize various data elements required
for HMO administration.
HHSC will provide the HMO with pharmacy data on the HMO’s Members on a weekly
basis through the HHSC Vendor Drug Program, or should these services be
outsourced, through the Pharmacy Benefit Manager. HHSC will provide a sample
format of pharmacy data to contract awardees.
The HMO must have a system that can be adapted to changes in Business
Practices/Policies within the timeframes negotiated by the Parties. The HMO is
expected to cover the cost of such systems modifications over the life of the
Contract.
The HMO is required to participate in the HHSC Systems Work Group.
The HMO must provide HHSC prior written notice of major systems changes,
generally within 90 days, and implementations, including any changes relating to
Material Subcontractors, in accordance with the requirements of this Contract
and the Uniform Managed Care Terms and Conditions.

8-48



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must provide HHSC any updates to the HMO’s organizational chart relating
to MIS and the description of MIS responsibilities at least 30 days prior to the
effective date of the change. The HMO must provide HHSC official points of
contact for MIS issues on an on-going basis.
HHSC, or its agent, may conduct a Systems Readiness Review to validate the HMO’s
ability to meet the MIS requirements as described in Attachment B-1, Section 7.
The System Readiness Review may include a desk review and/or an onsite review
and must be conducted for the following events:

  1.   A new plan is brought into the HMO Program;     2.   An existing plan
begins business in a new Service Area;     3.   An existing plan changes
location;     4.   An existing plan changes its processing system, including
changes in Material Subcontractors performing MIS or claims processing
functions; and     5.   An existing plan in one or two HHSC HMO Programs is
initiating a Contract to participate in any additional HMO Programs.










Section 8.1.18 modified by Version 1.7
If for any reason, a HMO does not fully meet the MIS requirements, then the HMO
must, upon request by HHSC, either correct such deficiency or submit to HHSC a
Corrective Action Plan and Risk Mitigation Plan to address such deficiency as
requested by HHSC. Immediately upon identifying a deficiency, HHSC may impose
remedies and either actual or liquidated damages according to the severity of
the deficiency. HHSC may also freeze enrollment into the HMO’s plan for any of
its HMO Programs until such deficiency is corrected. Refer to Attachment A,
Article 12 and Attachment B-5 for additional information regarding remedies and
damages. Refer to Attachment B-1, Section 7 and Attachment B-1, Section 8.1.1.2
for additional information regarding HMO Readiness Reviews. Refer to Attachment
A, Section 4.08(c) for information regarding Readiness Reviews of the HMO’s
Material Subcontractors.
8.1.18.1 Encounter Data
The HMO must provide complete Encounter Data for all Covered Services, including
Value-added Services. Encounter Data must follow the format, and data elements
as described in the HIPAA-compliant 837 format. HHSC will specify the method of
transmission, and the submission schedule, in the Uniform Managed Care Manual.
The HMO must submit monthly Encounter Data transmissions, and include all
Encounter Data and Encounter Data adjustments processed by the HMO. Encounter
Data quality validation must incorporate assessment standards developed jointly
by the HMO and HHSC. The HMO must make original records available for inspection
by HHSC for validation purposes. Encounter Data that do not meet quality
standards must be corrected and returned within a time period specified by HHSC.
In addition to providing Encounter Data in the 837 format described above, HMOs
must submit an Encounter Data file to HHSC’s EQRO, in the format provided in the
Uniform Managed Care Manual. This additional submission requirement is
time-limited and may not be required for the entire term of the Contract.
For reporting Encounters and fee-for-service claims to HHSC, the HMO must use
the procedure codes, diagnosis codes, and other codes as directed by HHSC. Any
exceptions will be considered



8-49



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

on a code-by-code basis after HHSC receives written notice from the HMO
requesting an exception. The HMO must also use the provider numbers as directed
by HHSC for both Encounter and fee-for-service claims submissions, as
applicable.
8.1.18.2 HMO Deliverables related to MIS Requirements
At the beginning of each state fiscal year, the HMO must submit for HHSC’s
review and approval any modifications to the following documents:

  1.   Joint Interface Plan;     2.   Disaster Recovery Plan;     3.   Business
Continuity Plan;     4.   Risk Management Plan; and     5.   Systems Quality
Assurance Plan.

The HMO must submit such modifications to HHSC according to the format and
schedule identified the HHSC Uniform Managed Care Manual.










Section 8.1.18.3 modified by Version 1.3
8.1.18.3 System-wide Functions
The HMO’s MIS system must include key business processing functions and/or
features, which must apply across all subsystems as follows:

  1.   Process electronic data transmission or media to add, delete or modify
membership records with accurate begin and end dates;     2.   Track Covered
Services received by Members through the system, and accurately and fully
maintain those Covered Services as HIPAA-compliant Encounter transactions;    
3.   Transmit or transfer Encounter Data transactions on electronic media in the
HIPAA format to the contractor designated by HHSC to receive the Encounter Data;
    4.   Maintain a history of changes and adjustments and audit trails for
current and retroactive data;     5.   Maintain procedures and processes for
accumulating, archiving, and restoring data in the event of a system or
subsystem failure;     6.   Employ industry standard medical billing taxonomies
(procedure codes, diagnosis codes) to describe services delivered and Encounter
transactions produced;     7.   Accommodate the coordination of benefits;     8.
  Produce standard Explanation of Benefits (EOBs);     9.   Pay financial
transactions to Providers in compliance with federal and state laws, rules and
regulations;     10.   Ensure that all financial transactions are auditable
according to GAAP guidelines.     11.   Relate and extract data elements to
produce report formats (provided within the Uniform Managed Care Manual) or
otherwise required by HHSC;     12.   Ensure that written process and procedures
manuals document and describe all manual and automated system procedures and
processes for the MIS;     13.   Maintain and cross-reference all Member-related
information with the most current Medicaid, CHIP or CHIP Perinatal Program
Provider number; and     14.   Ensure that the MIS is able to integrate pharmacy
data from HHSC’s Drug Vendor file (available through the Virtual Private Network
(VPN)) into the HMO’s Member data.



8-50



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.1.18.4 Health Insurance Portability and Accountability Act (HIPAA) Compliance
The HMO’s MIS system must comply with applicable certificate of coverage and
data specification and reporting requirements promulgated pursuant to the Health
Insurance Portability and Accountability Act (HIPAA) of 1996, P.L. 104-191
(August 21, 1996), as amended or modified. The HMO must comply with HIPAA EDI
requirements. HMO’s enrollment files must be in the 834 HIPAA-compliant format.
Eligibility inquiries must be in the 270/271 format and all claims and
remittance transactions in the 837/835 format.
The HMO must provide its Members with a privacy notice as required by HIPAA. The
HMO must provide HHSC with a copy of its privacy notice for filing.










Section 8.1.18.5 modified by Versions 1.2 and 1.3
8.1.18.5 Claims Processing Requirements
The HMO must process and adjudicate all provider claims for Medically Necessary
Covered Services that are filed within the time frames specified in the Uniform
Managed Care Manual. The HMO is subject to remedies, including liquidated
damages and interest, if the HMO does not process and adjudicate claims within
the timeframes listed in the Uniform Managed Care Manual.
The HMO must administer an effective, accurate, and efficient claims payment
process in compliance with federal laws and regulations, applicable state laws
and rules, the Contract, and the Uniform Managed Care Manual. In addition, a
Medicaid HMO must be able to accept and process provider claims in compliance
with the Medicaid Provider Procedures Manual and The Texas Medicaid Bulletin.
The HMO must maintain an automated claims processing system that registers the
date a claim is received by the MCO, the detail of each claim transaction (or
action) at the time the transaction occurs, and has the capability to report
each claim transaction by date and type to include interest payments. The claims
system must maintain information at the claim and line detail level. The claims
system must maintain adequate audit trails and report accurate claims
performance measures to HHSC.
The HMO’s claims system must maintain online and archived files. The HMO must
keep online automated claims payment history for the most current 18 months. The
HMO must retain other financial information and records, including all original
claims forms, for the time period established in Attachment A, Section 9.01. All
claims data must be easily sorted and produced in formats as requested by HHSC.
The HMO must offer its Providers/Subcontractors the option of submitting and
receiving claims information through electronic data interchange (EDI) that
allows for automated processing and adjudication of claims. EDI processing must
be offered as an alternative to the filing of paper claims. Electronic claims
must use HIPAA-compliant electronic formats.



8-51



--------------------------------------------------------------------------------



 








 
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  










Section 8.1.18.5 modified by Version 1.7
The HMO must make an electronic funds transfer (EFT) payment process (for direct
deposit) available to in-network providers when processing claims for Medically
Necessary covered STAR+PLUS services.
The HMO may deny a claim submitted by a provider for failure to file in a timely
manner as provided for in the Uniform Managed Care Manual. The HMO must not pay
any claim submitted by a provider excluded or suspended from the Medicare,
Medicaid, CHIP or CHIP Perinatal programs for Fraud, Abuse, or Waste. The HMO
must not pay any claim submitted by a Provider that is on payment hold under the
authority of HHSC or its authorized agent(s), or who has pending accounts
receivable with HHSC.
The HMO is subject to the requirements related to coordination of benefits for
secondary payors in the Texas Insurance Code Section 843.349 (e) and (f).
The HMO must notify HHSC of major claim system changes in writing no later than
90 days prior to implementation. The HMO must provide an implementation plan and
schedule of proposed changes. HHSC reserves the right to require a desk or
on-site readiness review of the changes.
The HMO must inform all Network Providers about the information required to
submit a claim at least 30 days prior to the Operational Start Date and as a
provision within the HMO/Provider contract. The HMO must make available to
Providers claims coding and processing guidelines for the applicable provider
type. Providers must receive 90 days notice prior to the HMO’s implementation of
changes to claims guidelines.










Section 8.1.19 modified by Version 1.3 and 1.7
8.1.19 Fraud and Abuse
A HMO is subject to all state and federal laws and regulations relating to
Fraud, Abuse, and Waste in health care and the Medicaid and CHIP programs. The
HMO must cooperate and assist HHSC and any state or federal agency charged with
the duty of identifying, investigating, sanctioning or prosecuting suspected
Fraud, Abuse or Waste. The HMO must provide originals and/or copies of all
records and information requested and allow access to premises and provide
records to the Inspector General for the Texas Health and Human Services System,
HHSC or its authorized agent(s), the Centers for Medicare and Medicaid Services
(CMS), the U.S. Department of Health and Human Services (DHHS), Federal Bureau
of Investigation, TDI, or other units of state government. The HMO must provide
all copies of records free of charge.
The HMO must submit a written Fraud and Abuse compliance plan to the Office of
Inspector General at HHSC for approval (See Attachment B-1, Section 7 for
requirements regarding timeframes for submitting the original plan.) The plan
must ensure that all officers, directors, managers and employees know and
understand the provisions of the HMO’s Fraud and Abuse compliance plan. The plan
must include the name, address, telephone number, electronic mail address, and
fax number of the individual(s) responsible for carrying out the plan.
The written Fraud and Abuse compliance plan must:



8-52



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  1.   Contain procedures designed to prevent and detect potential or suspected
Abuse, Fraud and Waste in the administration and delivery of services under the
Contract;     2.   Contain a description of the HMO’s procedures for educating
and training personnel to prevent Fraud, Abuse, or Waste;     3.   Include
provisions for the confidential reporting of plan violations to the designated
person within the HMO’s organization and ensure that the identity of an
individual reporting violations is protected from retaliation;     4.   Include
provisions for maintaining the confidentiality of any patient information
relevant to an investigation of Fraud, Abuse, or Waste;     5.   Provide for the
investigation and follow-up of any allegations of Fraud, Abuse, or Waste and
contain specific and detailed internal procedures for officers, directors,
managers and employees for detecting, reporting, and investigating Fraud and
Abuse compliance plan violations;     6.   Require that confirmed violations be
reported to the Office of Inspector General (OIG); and     7.   Require any
confirmed violations or confirmed or suspected Fraud, Abuse, or Waste under
state or federal law be reported to OIG.

If the HMO contracts for the investigation of allegations of Fraud, Abuse, or
Waste and other types of program abuse by Members or Providers, the plan must
include a copy of the subcontract; the names, addresses, telephone numbers,
electronic mail addresses, and fax numbers of the principals of the
subcontracted entity; and a description of the qualifications of the
subcontracted entity. Such subcontractors must be held to the requirements
stated in this Section.
The HMO must designate executive and essential personnel to attend mandatory
training in Fraud and Abuse detection, prevention and reporting. Designated
executive and essential personnel means the HMO staff persons who supervise
staff in the following areas: data collection, provider enrollment or
disenrollment, encounter data, claims processing, utilization review, appeals or
grievances, quality assurance and marketing, and who are directly involved in
the decision-making and administration of the Fraud and Abuse detection program
within the HMO. The training will be conducted by the OIG free of charge. The
HMO must schedule and complete training no later than 90 days after the
Effective Date of the Contract. If the HMO updates or modifies its written Fraud
and Abuse compliance plan, the HMO must train its executive and essential
personnel on these updates or modifications no later than 90 days after the
effective date of the updates or modifications.
The HMO must designate an officer or director in its organization with
responsibility and authority to carry out the provisions of the Fraud and Abuse
compliance plan. A HMO’s failure to report potential or suspected Fraud or Abuse
may result in sanctions, cancellation of the Contract, and/or exclusion from
participation in the Medicaid, CHIP or CHIP Perinatal HMO Programs. The HMO must
allow the OIG, HHSC, its agents, or other governmental units to conduct private
interviews of the HMO’s personnel, subcontractors and their personnel,
witnesses, and Members with regard to a confirmed violation. The HMO’s personnel
and it subcontractors must reasonably cooperate, to the satisfaction of HHSC, by
being available in person for interviews, consultation, grand jury proceedings,
pre-trial conferences, hearings, trials and in any other process, including
investigations, at the HMO’s and subcontractors’ own expense.
Additional Requirements for STAR and STAR+PLUS HMOs:



8-53



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

In accordance with Section 1902(a)(68) of the Social Security Act, STAR and
STAR+PLUS HMOs that receive or make annual Medicaid payments of at least
$5 million must:

1.   Establish written policies for all employees, managers, officers,
contractors, subcontractors, and agents of the HMO, which provide detailed
information about the False Claims Act, administrative remedies for false claims
and statements, any state laws pertaining to civil or criminal penalties for
false claims, and whistleblower protections under such laws, as described in
Section 1902(a)(68)(A).   2.   Include as part of such written policies,
detailed provisions regarding the HMO’s policies and procedures for detecting
and preventing fraud, waste, and abuse.   3.   Include in any employee handbook
a specific discussion of the laws described in Section 1902(a)(68)(A), the
rights of employees to be protected as whistleblowers, and the HMO’s policies
and procedures for detecting and preventing fraud, waste, and abuse.










Section 8.1.20 modified by Version 1.2
8.1.20 Reporting Requirements
The HMO must provide and must require its subcontractors to provide:

1.   All information required under the Contract, including but not limited to,
the reporting requirements or other information related to the performance of
its responsibilities hereunder as reasonably requested by the HHSC; and   2.  
Any information in its possession sufficient to permit HHSC to comply with the
Federal Balanced Budget Act of 1997 or other Federal or state laws, rules, and
regulations. All information must be provided in accordance with the timelines,
definitions, formats and instructions as specified by HHSC. Where practicable,
HHSC may consult with HMOs to establish time frames and formats reasonably
acceptable to both parties.

Any deliverable or report in Section 8.1.20 without a specified due date is due
quarterly on the last day of the month following the end of the reporting
period. Where the due date states 30 days, the HMO is to provide the deliverable
by the last day of the month following the end of the reporting period. Where
the due date states 45 days, the HMO is to provide the deliverable by the 15th
day of the second month following the end of the reporting period.
The HMO’s Chief Executive and Chief Financial Officers, or persons in equivalent
positions, must certify that financial data, Encounter Data and other
measurement data has been reviewed by the HMO and is true and accurate to the
best of their knowledge after reasonable inquiry.
8.1.20.1 HEDIS and Other Statistical Performance Measures
The HMO must provide to HHSC or its designee all information necessary to
analyze the HMO’s provision of quality care to Members using measures to be
determined by HHSC in consultation with the HMO. Such measures must be
consistent with HEDIS or other externally based measures or measurement sets,
and involve collection of information beyond that present in Encounter Data. The
Performance Indicator Dashboard, found in the Uniform Managed Care Manual
provides additional information on the role of the HMO and the EQRO in the
collection and calculation of HEDIS, CAHPS, and other performance measures.



8-54



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.1.20.2 Reports
The HMO must provide the following reports, in addition to the Financial Reports
described in Section 8.1.17 and those reporting requirements listed elsewhere in
the Contract. The HHSC Uniform Managed Care Manual will include a list of all
required reports, and a description of the format, content, file layout and
submission deadlines for each report.
For the following reports, CHIP Perinatal Program data will be integrated into
existing CHIP Program reports. Generally, no separate CHIP Perinatal Program
reports are required. Where appropriate, HHSC will designate specific attributes
within the CHIP Program reports that the CHIP Perinatal HMOs must complete to
allow HHSC to extract data particular to the CHIP Perinatal Program.










Section 8.1.20.2 modified by Versions 1.2, 1.3, 1.5, 1.7, and 1.8
Claims Summary Report - The HMO must submit quarterly Claims Summary Reports to
HHSC by HMO Program, Service Area and claim type by the 30th day following the
end of the reporting period unless otherwise specified. Claim Types include
facility and/or professional services for Acute Care, Behavioral Health, Vision,
and Long Term Services and Supports. Within each claim type, claims data must be
reported separately on the UB and CMS 1500 claim forms. The format for the
Claims Summary Report is contained in Chapter 5, Section 5.6.1 of the Uniform
Managed Care Manual.
QAPI Program Annual Summary Report - The HMO must submit a QAPI Program Annual
Summary in a format and timeframe as specified in the Uniform Managed Care
Manual.
Fraudulent Practices Report - Utilizing the HHSC-Office of Inspector General
(OIG) fraud referral form, the HMO’s assigned officer or director must report
and refer all possible acts of waste, abuse or fraud to the HHSC-OIG within 30
working days of receiving the reports of possible acts of waste, abuse or fraud
from the HMO’s Special Investigative Unit (SIU). The report and referral must
include: an investigative report identifying the allegation,
statutes/regulations violated or considered, and the results of the
investigation; copies of program rules and regulations violated for the time
period in question; the estimated overpayment identified; a summary of the
interviews conducted; the encounter data submitted by the provider for the time
period in question; and all supporting documentation obtained as the result of
the investigation. This requirement applies to all reports of possible acts of
waste, abuse and fraud.
Additional reports required by the Office of the Inspector General relating to
waste, abuse or fraud are listed in the HHSC Uniform Managed Care Manual.
Provider Termination Report: (CHIP (including integrated CHIP Perinatal Program
data), STAR, and STAR+PLUS)
MCO must submit a quarterly report that identifies any providers who cease to
participate in MCO’s provider network, either voluntarily or involuntarily. The
report must be submitted to HHSC in the format specified by HHSC, no later than
30 days after the end of the reporting period.
PCP Network & Capacity Report: (CHIP only (including integrated CHIP Perinatal
Program data))



8-55



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

For the CHIP Program, MCO must submit a quarterly report listing all
unduplicated PCPs in the MCO’s Provider Network. For the CHIP Perinatal Program,
the Perinatal Newborns are assigned PCPs that are part of the CHIP PCP Network.
The report must be submitted to HHSC in the format specified by HHSC, no later
than 30 days after the end of the reporting quarter.
Summary Report of Member Complaints and Appeals - The HMO must submit quarterly
Member Complaints and Appeals reports. The HMO must include in its reports
Complaints and Appeals submitted to its subcontracted risk groups (e.g., IPAs)
and any other subcontractor that provides Member services. The HMO must submit
the Complaint and Appeals reports electronically on or before 45 days following
the end of the state fiscal quarter, using the format specified by HHSC in the
HHSC Uniform Managed Care Manual, Chapter 5.4.2.
HHSC may direct the CHIP Perinatal HMOs to provide segregated Member Complaints
and Appeals reports on an as-needed basis.
Summary Report of Provider Complaints — The HMO must submit Provider complaints
reports on a quarterly basis. The HMO must include in its reports complaints
submitted by providers to its subcontracted risk groups (e.g., IPAs) and any
other subcontractor that provides Provider services. The complaint reports must
be submitted electronically on or before 45 days following the end of the state
fiscal quarter, using the format specified by HHSC in the HHSC
Uniform Managed Care Manual, Chapter 5.4.2.
HHSC may direct the CHIP Perinatal HMOs to provide segregated Provider
Complaints and Appeals reports on an as-needed basis.
Hotline Reports — The HMO must submit, on a quarterly basis, a status report for
the Member Hotline, the Behavioral Health Services Hotline, and the Provider
Hotline in comparison with the performance standards set out in
Sections 8.1.5.6, 8.1.14.3, and 8.1.4.7. The HMO shall submit such reports using
a format to be prescribed by HHSC in consultation with the HMOs.
If the HMO is not meeting a hotline performance standard, HHSC may require the
HMO to submit monthly hotline performance reports and implement corrective
actions until the hotline performance standards are met. If a HMO has a single
hotline serving multiple Service Areas, multiple HMO Programs, or multiple
hotline functions, (i.e. Member, Provider, Behavioral Health Services hotlines),
HHSC may request on an annual basis that the HMO submit certain hotline response
information by HMO Program, by Service Area, and by hotline function, as
applicable to the HMO. HHSC may also request this type of hotline information if
a HMO is not meeting a hotline performance standard.
The HMO must follow all applicable Joint Interface Plans (JIPs) and all required
file submissions for HHSC’s Administrative Services Contractor, External Quality
Review Organization (EQRO) and HHSC Medicaid Claims Administrator. The JIPs can
be accessed through the Uniform Managed Care Manual.
Medicaid Medical Check-ups Report — Medicaid HMOs must submit an annual report
that identifies:



8-56



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  (1)   the total number of new Members under the age of 21 who are still
enrolled with the HMO after 90 days;     (2)   the number and percent of new
Members under the age of 21 still enrolled with the HMO after 90 days who get
medical check-ups within 90 days of enrollment into the HMO;     (3)   the total
number of Members under the age of 21 who have been enrolled continuously with
the HMO for 90 days or more (excluding the new Members); and     (4)   the
number and percent of Members under the age of 21 who have been enrolled
continuously for 90 days or more with the HMO (excluding the new Members) who
get timely, age-appropriate medical check-ups.

HMOs must also document and report those Members refusing to obtain the
check-ups. The documentation must include the reason the Member refused the
check-up or the reason the checkup was not received. For purposes of the
Medicaid Medical Check-ups Report, “new Members” are Members who have not
previously been enrolled in the HMO that is preparing the report.
The timeframe, format, and details of the report will be described in the
Uniform Managed Care Manual.
Medicaid FWC Report — Beginning in September 2008, Medicaid HMOs must submit an
annual report, in the timeframe and format described in the Uniform Managed Care
Manual, about the identification of and delivery of services to children of
Migrant Farmworkers (FWC). The report will include a description and results of
the each of the following:
(1)  the HMO’s efforts to identify as many community and statewide groups that
work with FWC as possible within its Service Areas;
(2)  the HMO’s efforts to coordinate and cooperate with as many of such groups
as possible; and
(3)  the HMO’s efforts to encourage the community groups to assist in the
identification of FWC.
The HMO will maintain accurate, current lists of all identified FWC Members.










Section 8.2 modified by Version 1.1
8.2 Additional Medicaid HMO Scope of Work
The following provisions apply to any HMO participating in the STAR or STAR+PLUS
HMO Program.
8.2.1 Continuity of Care and Out-of-Network Providers
The HMO must ensure that the care of newly enrolled Members is not disrupted or
interrupted. The HMO must take special care to provide continuity in the care of
newly enrolled Members whose health or behavioral health condition has been
treated by specialty care providers or whose health could be placed in jeopardy
if Medically Necessary Covered Services are disrupted or interrupted.



8-57



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must allow pregnant Members with 12 weeks or less remaining before the
expected delivery date to remain under the care of the Member’s current OB/GYN
through the Member’s postpartum checkup, even if the provider is Out-of-Network.
If a Member wants to change her OB/GYN to one who is in the Network, she must be
allowed to do so if the Provider to whom she wishes to transfer agrees to accept
her in the last trimester of pregnancy.
The HMO must pay a Member’s existing Out-of-Network providers for Medically
Necessary Covered Services until the Member’s records, clinical information and
care can be transferred to a Network Provider, or until such time as the Member
is no longer enrolled in that HMO, whichever is shorter. Payment to
Out-of-Network providers must be made within the time period required for
Network Providers. The HMO must comply with out-of-network provider
reimbursement rules as adopted by HHSC.
This Article does not extend the obligation of the HMO to reimburse the Member’s
existing Out-of-Network providers for on-going care for:

  1.   More than 90 days after a Member enrolls in the HMO’s Program, or     2.
  For more than nine (9) months in the case of a Member who, at the time of
enrollment in the HMO, has been diagnosed with and receiving treatment for a
terminal illness and remains enrolled in the HMO.

The HMO’s obligation to reimburse the Member’s existing Out-of-Network provider
for services provided to a pregnant Member with 12 weeks or less remaining
before the expected delivery date extends through delivery of the child,
immediate postpartum care, and the follow-up checkup within the first six weeks
of delivery.
The HMO must provide or pay Out-of-Network providers who provide Medically
Necessary Covered Services to Members who move out of the Service Area through
the end of the period for which capitation has been paid for the Member.
The HMO must provide Members with timely and adequate access to Out-of-Network
services for as long as those services are necessary and covered benefits not
available within the network, in accordance with 42 C.F.R. §438.206(b)(4). The
HMO will not be obligated to provide a Member with access to Out-of-Network
services if such services become available from a Network Provider.
The HMO must ensure that each Member has access to a second opinion regarding
the use of any Medically Necessary Covered Service. A Member must be allowed
access to a second opinion from a Network Provider or Out-of-Network provider if
a Network Provider is not available, at no cost to the Member, in accordance
with 42 C.F.R. §438.206(b)(3).
8.2.2 Provisions Related to Covered Services for Medicaid Members
8.2.2.1 Emergency Services
HMO policy and procedures, Covered Services, claims adjudication methodology,
and reimbursement performance for Emergency Services must comply with all
applicable state and

8-58



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

federal laws, rules, and regulations including 42 C.F.R. §438.114, whether the
provider is in-network or Out-of-Network. HMO policies and procedures must be
consistent with the prudent layperson definition of an Emergency Medical
Condition and the claims adjudication processes required under the Contract and
42 C.F.R. §438.114.
The HMO must pay for the professional, facility, and ancillary services that are
Medically Necessary to perform the medical screening examination and
stabilization of a Member presenting with an Emergency Medical Condition or an
Emergency Behavioral Health Condition to the hospital emergency department, 24
hours a day, 7 days a week, rendered by either the HMO’s Network or
Out-of-Network providers.
The HMO cannot require prior authorization as a condition for payment for an
Emergency Medical Condition, an Emergency Behavioral Health Condition, or labor
and delivery. The HMO cannot limit what constitutes an Emergency Medical
Condition on the basis of lists of diagnoses or symptoms. The HMO cannot refuse
to cover Emergency Services based on the emergency room provider, hospital, or
fiscal agent not notifying the Member’s PCP or the HMO of the Member’s screening
and treatment within 10 calendar days of presentation for Emergency Services.
The HMO may not hold the Member who has an Emergency Medical Condition liable
for payment of subsequent screening and treatment needed to diagnose the
specific condition or stabilize the patient. The HMO must accept the emergency
physician or provider’s determination of when the Member is sufficiently
stabilized for transfer or discharge.
A medical screening examination needed to diagnose an Emergency Medical
Condition must be provided in a hospital based emergency department that meets
the requirements of the Emergency Medical Treatment and Active Labor Act
(EMTALA) (42 C.F.R. §§489.20, 489.24 and 438.114(b)&(c)). The HMO must pay for
the emergency medical screening examination, as required by 42 U.S.C. §1395dd.
The HMO must reimburse for both the physician’s services and the hospital’s
Emergency Services, including the emergency room and its ancillary services.
When the medical screening examination determines that an Emergency Medical
Condition exists, the HMO must pay for Emergency Services performed to stabilize
the Member. The emergency physician must document these services in the Member’s
medical record. The HMO must reimburse for both the physician’s and hospital’s
emergency stabilization services including the emergency room and its ancillary
services.
The HMO must cover and pay for Post-Stabilization Care Services in the amount,
duration, and scope necessary to comply with 42 C.F.R. §438.114(b)&(e) and 42
C.F.R. §422.113(c)(iii). The HMO is financially responsible for
post-stabilization care services obtained within or outside the Network that are
not pre-approved by a Provider or other HMO representative, but administered to
maintain, improve, or resolve the Member’s stabilized condition if:

  1.   The HMO does not respond to a request for pre-approval within 1 hour;    
2.   The HMO cannot be contacted; or     3.   The HMO representative and the
treating physician cannot reach an agreement concerning the Member’s care and a
Network physician is not available for consultation. In this situation, the HMO
must give the treating physician the opportunity to consult with a Network
physician and the treating physician may continue with care of the patient until
an HMO physician is reached. The HMO’s financial responsibility ends as follows:

8-59



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

      the HMO physician with privileges at the treating hospital assumes
responsibility for the Member’s care; the HMO physician assumes responsibility
for the Member’s care through transfer; the HMO representative and the treating
physician reach an agreement concerning the Member’s care; or the Member is
discharged.

8.2.2.2 Family Planning — Specific Requirements
The HMO must require, through Provider contract provisions, that Members
requesting contraceptive services or family planning services are also provided
counseling and education about the family planning and family planning services
available to Members. The HMO must develop outreach programs to increase
community support for family planning and encourage Members to use available
family planning services.
The HMO must ensure that Members have the right to choose any Medicaid
participating family planning provider, whether the provider chosen by the
Member is in or outside the Provider Network. The HMO must provide Members
access to information about available providers of family planning services and
the Member’s right to choose any Medicaid family planning provider. The HMO must
provide access to confidential family planning services.
The HMO must provide, at minimum, the full scope of services available under the
Texas Medicaid program for family planning services. The HMO will reimburse
family planning agencies the Medicaid fee-for service amounts for family
planning services, including Medically Necessary medications, contraceptives,
and supplies not covered by the Vendor Drug Program and will reimburse
Out-of-Network family planning providers in accordance with HHSC’s
administrative rules.
The HMO must provide medically approved methods of contraception to Members,
provided that the methods of contraception are Covered Services. Contraceptive
methods must be accompanied by verbal and written instructions on their correct
use. The HMO must establish mechanisms to ensure all medically approved methods
of contraception are made available to the Member, either directly or by
referral to a subcontractor.
The HMO must develop, implement, monitor, and maintain standards, policies and
procedures for providing information regarding family planning to Providers and
Members, specifically regarding State and federal laws governing Member
confidentiality (including minors). Providers and family planning agencies
cannot require parental consent for minors to receive family planning services.
The HMO must require, through contractual provisions, that subcontractors have
mechanisms in place to ensure Member’s (including minor’s) confidentiality for
family planning services.
8.2.2.3 Texas Health Steps (EPSDT)
The HMO must develop effective methods to ensure that children under the age of
21 receive THSteps services when due and according to the recommendations
established by the AAP and the THSteps periodicity schedule for children. The
HMO must arrange for THSteps services for all eligible Members except when a
Member knowingly and voluntarily declines or refuses services after receiving
sufficient information to make an informed decision.

8-60



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

HMO must have mechanisms in place to ensure that all newly enrolled newborns
receive an appointment for a THSteps checkup within 14 days of enrollment and
all other eligible child Members receive a THSteps checkup within 60 days of
enrollment, if one is due according to the AAP periodicity schedule.








Section 8.2.2.3 is modified by Version 1.8
The HMO must ensure that Members are provided information and educational
materials about the services available through the THSteps Program, and how and
when they may obtain the services. The information should tell the Member how
they can obtain dental benefits, transportation services through the Texas
Department of Transportation’s Medical Transportation Program, and advocacy
assistance from the HMO. The HMO will encourage Medicaid-enrolled pharmacies to
also become Medicaid-enrolled durable medical equipment (DME) providers.
The HMO must provide appropriate training to all Network Providers and Provider
staff in the Providers’ area of practice regarding the scope of benefits
available and the THSteps Program. Training must include:

  1.   THSteps benefits,     2.   The periodicity schedule for THSteps medical
checkups and immunizations,     3.   The required elements of THSteps medical
checkups,     4.   Providing or arranging for all required lab screening tests
(including lead screening), and Comprehensive Care Program (CCP) services
available under the THSteps program to Members under age 21 years.

HMO must also educate and train Providers regarding the requirements imposed on
HHSC and contracting HMOs under the Consent Decree entered in Frew v. Hawkins,
et. al., Civil Action No. 3:93CV65, in the United States District Court for the
Eastern District of Texas, Paris Division. Providers should be educated and
trained to treat each THSteps visit as an opportunity for a comprehensive
assessment of the Member.
The HMO must provide outreach to Members to ensure they receive prompt services
and are effectively informed about available THSteps services. Each month, the
HMO must retrieve from the HHSC Administrative Services Contractor Bulletin
Board System a list of Members who are due and overdue THSteps services. Using
these lists and its own internally generated list, the HMO will contact such
Members to obtain the service as soon as possible. The HMO outreach staff must
coordinate with DSHS THSteps outreach staff to ensure that Members have access
to the Medical Transportation Program, and that any coordination with other
agencies is maintained.
The HMO must cooperate and coordinate with the State, outreach programs and
THSteps regional program staff and agents to ensure prompt delivery of services
to children of migrant farm workers and other migrant populations who may
transition into and out of the HMO’s Program more rapidly and/or unpredictably
than the general population.
The HMO must have mechanisms in place to ensure that all newborn Members have an
initial newborn checkup before discharge from the hospital and again within two
weeks from the time of birth. The HMO must require Providers to send all THSteps
newborn screens to the DSHS Bureau of Laboratories or a DSHS certified
laboratory. Providers must include detailed identifying information for all
screened newborn Members and the Member’s mother to allow



8-61



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

DSHS to link the screens performed at the hospital with screens performed at the
two-week follow-up.
All laboratory specimens collected as a required component of a THSteps checkup
(see Medicaid Provider Procedures Manual for age-specific requirements) must be
submitted to the DSHS Laboratory for analysis. The HMO must educate Providers
about THSteps Program requirements for submitting laboratory tests to the DSHS
Bureau of Laboratories.
The HMO must make an effort to coordinate and cooperate with existing community
and school-based health and education programs that offer services to
school-aged children in a location that is both familiar and convenient to the
Members. The HMO must make a good faith effort to comply with Head Start’s
requirement that Members participating in Head Start receive their THSteps
checkup no later than 45 days after enrolling into either program.
The HMO must educate Providers on the Immunization Standard Requirements set
forth in Chapter 161, Health and Safety Code; the standards in the ACIP
Immunization Schedule; the AAP Periodicity Schedule for CHIP Members; and the
DSHS Periodicity Schedule for Medicaid Members. The HMO shall educate Providers
that Medicaid Members under age 21 must be immunized during the THSteps checkup
according to the DSHS routine immunization schedule. The HMO shall also educate
Providers that the screening provider is responsible for administration of the
immunization and should not refer children to Local Health Departments to
receive immunizations.
The HMO must educate Providers about, and require Providers to comply with, the
requirements of Chapter 161, Health and Safety Code, relating to the Texas
Immunization Registry (ImmTrac), to include parental consent on the Vaccine
Information Statement.
The HMO must require all THSteps Providers to submit claims for services paid
(either on a capitated or fee-for service basis) on the HCFA 1500 claim form and
use the HIPAA compliant code set required by HHSC.
Encounter Data will be validated by chart review of a random sample of THSteps
eligible enrollees against monthly Encounter Data reported by the HMO. HHSC or
its designee will conduct chart reviews to validate that all screens are
performed when due and as reported, and that reported data is accurate and
timely. Substantial deviation between reported and charted Encounter Data could
result in the HMO and/or Network Providers being investigated for potential
Fraud, Abuse, or Waste without notice to the HMO or the Provider.
8.2.2.4 Perinatal Services
The HMO’s perinatal health care services must ensure appropriate care is
provided to women and infant Members of the HMO from the preconception period
through the infant’s first year of life. The HMO’s perinatal health care system
must comply with the requirements of the Texas Health and Safety Code,
Chapter 32 (the Maternal and Infant Health Improvement Act) and administrative
rules codified at 25 T.A.C. Chapter 37, Subchapter M.
The HMO must have a perinatal health care system in place that, at a minimum,
provides the following services:

8-62



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  1.   Pregnancy planning and perinatal health promotion and education for
reproductive- age women;     2.   Perinatal risk assessment of non-pregnant
women, pregnant and postpartum women, and infants up to one year of age;     3.
  Access to appropriate levels of care based on risk assessment, including
emergency care;     4.   Transfer and care of pregnant women, newborns, and
infants to tertiary care facilities when necessary;     5.   Availability and
accessibility of OB/GYNs, anesthesiologists, and neonatologists capable of
dealing with complicated perinatal problems; and     6.   Availability and
accessibility of appropriate outpatient and inpatient facilities capable of
dealing with complicated perinatal problems.

The HMO must have a process to expedite scheduling a prenatal appointment for an
obstetrical exam for a TP40 Member no later than two weeks after receiving the
daily Enrollment File verifying the Member’s enrollment into the HMO.
The HMO must have procedures in place to contact and assist a
pregnant/delivering Member in selecting a PCP for her baby either before the
birth or as soon as the baby is born.
The HMO must provide inpatient care and professional services relating to labor
and delivery for its pregnant/delivering Members, and neonatal care for its
newborn Members at the time of delivery and for up to 48 hours following an
uncomplicated vaginal delivery and 96 hours following an uncomplicated Caesarian
delivery.
The HMO must Adjudicate provider claims for services provided to a newborn
Member in accordance with HHSC’s claims processing requirements using the proxy
ID number or State-issued Medicaid ID number. The HMO cannot deny claims based
on a provider’s non-use of State-issued Medicaid ID number for a newborn Member.
The HMO must accept provider claims for newborn services based on mother’s name
and/or Medicaid ID number with accommodations for multiple births, as specified
by the HMO.
The HMO must notify providers involved in the care of pregnant/delivering women
and newborns (including Out-of-Network providers and hospitals) of the HMO’s
prior authorization requirements. The HMO cannot require a prior authorization
for services provided to a pregnant/delivering Member or newborn Member for a
medical condition that requires Emergency Services, regardless of when the
emergency condition arises.
8.2.2.5 Sexually Transmitted Diseases (STDs) and Human Immunodeficiency Virus
(HIV)
The HMO must provide STD services that include STD/HIV prevention, screening,
counseling, diagnosis, and treatment. The HMO is responsible for implementing
procedures to ensure that Members have prompt access to appropriate services for
STDs, including HIV. The HMO must allow Members access to STD services and HIV
diagnosis services without prior authorization or referral by a PCP.

8-63



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




The HMO must comply with Texas Family Code Section 32.003, relating to consent
to treatment by a child. The HMO must provide all Covered Services required to
form the basis for a diagnosis by the Provider as well as the STD/HIV treatment
plan.
The HMO must make education available to Providers and Members on the
prevention, detection and effective treatment of STDs, including HIV.










Section 8.2.2.5 modified by Version 1.5
The HMO must require Providers to report all confirmed cases of STDs, including
HIV, to the local or regional health authority according to 25 T.A.C. §§97.131 -
97.134, using the required forms and procedures for reporting STDs. The HMO must
require the Providers to coordinate with the HHSC regional health authority to
ensure that Members with confirmed cases of syphilis, chancroid, gonorrhea,
chlamydia and HIV receive risk reduction and partner elicitation/notification
counseling.
The HMO must have established procedures to make Member records available to
public health agencies with authority to conduct disease investigation, receive
confidential Member information, and provide follow up activities.
The HMO must require that Providers have procedures in place to protect the
confidentiality of Members provided STD/HIV services. These procedures must
include, but are not limited to, the manner in which medical records are to be
safeguarded, how employees are to protect medical information, and under what
conditions information can be shared. The HMO must inform and require its
Providers who provide STD/HIV services to comply with all state laws relating to
communicable disease reporting requirements. The HMO must implement policies and
procedures to monitor Provider compliance with confidentiality requirements.
The HMO must have policies and procedures in place regarding obtaining informed
consent and counseling Members provided STD/HIV services.
8.2.2.6 Tuberculosis (TB)
The HMO must provide Members and Providers with education on the prevention,
detection and effective treatment of tuberculosis (TB). The HMO must establish
mechanisms to ensure all procedures required to screen at-risk Members and to
form the basis for a diagnosis and proper prophylaxis and management of TB are
available to all Members, except services referenced in Section 8.2.2.8 as
Non-Capitated Services. The HMO must develop policies and procedures to ensure
that Members who may be or are at risk for exposure to TB are screened for TB.
An at-risk Member means a person who is susceptible to TB because of the
association with certain risk factors, behaviors, drug resistance, or
environmental conditions. The HMO must consult with the local TB control program
to ensure that all services and treatments are in compliance with the guidelines
recommended by the American Thoracic Society (ATS), the Centers for Disease
Control and Prevention (CDC), and DSHS policies and standards.
The HMO must implement policies and procedures requiring Providers to report all
confirmed or suspected cases of TB to the local TB control program within one
working day of identification, using the most recent DSHS forms and procedures
for reporting TB. The HMO must provide access to Member medical records to DSHS
and the local TB control program for all confirmed and suspected TB cases upon
request.



8-64



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




The HMO must coordinate with the local TB control program to ensure that all
Members with confirmed or suspected TB have a contact investigation and receive
Directly Observed Therapy (DOT). The HMO must require, through contract
provisions, that Providers report to DSHS or the local TB control program any
Member who is non-compliant, drug resistant, or who is or may be posing a public
health threat. The HMO must cooperate with the local TB control program in
enforcing the control measures and quarantine procedures contained in Chapter 81
of the Texas Health and Safety Code.
The HMO must have a mechanism for coordinating a post-discharge plan for
follow-up DOT with the local TB program. The HMO must coordinate with the DSHS
South Texas Hospital and Texas Center for Infectious Disease for voluntary and
court-ordered admission, discharge plans, treatment objectives and projected
length of stay for Members with multi-drug resistant TB.
8.2.2.7 Objection to Provide Certain Services
In accordance with 42 C.F.R. §438.102, the HMO may file an objection to
providing, reimbursing for, or providing coverage of, a counseling or referral
service for a Covered Service based on moral or religious grounds. The HMO must
work with HHSC to develop a work plan to complete the necessary tasks and
determine an appropriate date for implementation of the requested changes to the
requirements related to Covered Services. The work plan will include timeframes
for completing the necessary Contract and waiver amendments, adjustments to
Capitation Rates, identification of the HMO and enrollment materials needing
revision, and notifications to Members.
In order to meet the requirements of this section, the HMO must notify HHSC of
grounds for and provide detail concerning its moral or religious objections and
the specific services covered under the objection, no less than 120 days prior
to the proposed effective date of the policy change.










Section 8.2.2.8 modified by Version 1.1
8.2.2.8 Medicaid Non-capitated Services
The following Texas Medicaid programs and services have been excluded from HMO
Covered Services. Medicaid Members are eligible to receive these Non-capitated
Services on a Fee-for-Service basis from Texas Medicaid providers. HMOs should
refer to relevant chapters in the Provider Procedures Manual and the Texas
Medicaid Bulletins for more information.

  1.   THSteps dental (including orthodontia);     2.   Early Childhood
Intervention (ECI) case management/service coordination;     3.   DSHS targeted
case management;     4.   DSHS mental health rehabilitation;     5.   DSHS case
management for Children and Pregnant Women;     6.   Texas School Health and
Related Services (SHARS);     7.   Department of Assistive and Rehabilitative
Services Blind Children’s Vocational Discovery and Development Program;     8.  
Tuberculosis services provided by DSHS-approved providers (directly observed
therapy and contact investigation);     9.   Vendor Drug Program (out-of-office
drugs);     10.   Texas Department of Transportation Medical Transportation;



8-65



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  





  11.   DADS hospice services (all Members are disenrolled from their health
plan upon enrollment into hospice except STAR+PLUS members receiving 1915(c)
Nursing Facility Waiver services that are not covered by the Hospice Program);  
  12.   Audiology services and hearing aids for children (under age 21) (hearing
screening services are provided through the THSteps Program and are capitated)
through PACT (Program for Amplification for Children of Texas).     13.   For
STAR+PLUS, Inpatient Stays are Non-capitated Services.










Section 8.2.2.9 modified by Version 1.1
8.2.2.9 Referrals for Non-capitated Services
Although Medicaid HMOs are not responsible for paying or reimbursing for
Non-capitated Services, HMOs are responsible for educating Members about the
availability of Non-capitated Services, and for providing appropriate referrals
for Members to obtain or access these services. The HMO is responsible for
informing Providers that bills for all Non-capitated Services must be submitted
to HHSC’s Claims Administrator for reimbursement.










Section 8.2.2.10 added by Version 1.2
8.2.2.10 Cooperation with Immunization Registry
The HMO must work with HHSC and health care providers to improve the
immunization rate of Medicaid clients and the reporting of immunization
information for inclusion in the Texas Immunization Registry, called “ImmTrac.”










Section 8.2.2.11 added by Version 1.2
8.2.2.11 Case Management for Children and Pregnant Women
The HMO must educate Members and Providers on the services available through
Case Management for Children and Pregnant Women (CPW) as described on the
program’s website at http://www.dshs.state.tx.us/caseman/default.shtm. An HMO
may provide information about CPW’s website and basic information about CPW
services in order to meet this requirement. CPW information and materials must
be included in the HMO’s Provider Manual, Member Handbook and Provider
orientations. The information and materials must also inform Providers that the
disclosure of medical records or information between Providers, HMO’s and CPW
case managers does not require a medical release form from the Member.
The HMO must coordinate services with CPW regarding a Member’s health care needs
that are identified by CPW and referred to the HMO. Upon receipt of a referral
or assessment from a CPW case manager, the HMO’s designated staff are required
to review the assessment and determine, based on the HMO’s policies, the
appropriate level of health care and services. The HMO’s staff must also
coordinate with the Member’s family, Member’s Primary Care Provider (PCP), in
and Out-of-Network Providers, agencies, and the HMO’s utilization management
staff to ensure that the health care and services identified are properly
referred, authorized, scheduled and provided within a timely manner.
The HMO must ensure that access to medically necessary health care needed by the
Member is available within the standards established by HHSC for respective
care. HMOs are not required to arrange or provide for any covered or non-covered
services identified in the CPW assessment. The decision whether to authorize
these services is made by the HMO. Within five (5) business days of identifying
any non-covered health care services or other services that the Member may need,
the HMO’s staff must report to the CPW case manager which items/services will
not be



8-66



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




performed by the HMO. Additionally, within ten (10) business days after all of
the authorized services have been provided, the HMO’s staff must follow-up with
CPW case manager to report the provision of services. The HMO’s staff must
ensure that all services provided to a Member by an HMO Provider are reported to
the Member’s PCP.
The CPW program requires its contracted case managers to coordinate with the HMO
and the HMO’s PCPs. The HMO should report problems regarding CPW referrals,
assessments or coordination activities to HHSC for follow-up with CPW program
staff.










Section 8.2.2.12 is added by Version 1.8
8.2.2.12 Children of Migrant Farmworkers (FWC)
The HMO must cooperate and coordinate with the State, outreach programs, and
THSteps regional program staff and agents to ensure prompt delivery of services,
in accordance with the timeframes in this Contract, to FWC Members and other
migrant populations who may transition into and out of the HMO more rapidly
and/or unpredictably than the general population.
The HMO must provide accelerated services to FWC Members. For purposes of this
section, “accelerated services” are services that are provided to a child of a
migrant farm worker prior to their leaving Texas to work in other states.
Accelerated services include the provision of preventive Health Care Services
that will be due during the time the FWC Member is out of Texas. The need for
accelerated services must be determined on a case-by-case and according to the
FWC Member’s age, periodicity schedule and health care needs.
The HMO must develop a plan annually for the process it will use to identify FWC
and for the methods that will be used to provide accelerated services and submit
an annual certification that the HMO will comply with the plan. The plan for
FY2008 must be submitted for HHSC approval no later than December 1, 2007 and
implemented by February 1, 2008. The plan must include at a minimum:

•   Identification of community and statewide groups that work with FWC Members
within the HMO’s Service Areas;   •   Participation of the community groups in
assisting with the identification of FWC Members;   •   Appropriate aggressive
efforts to reach each identified FWC to provide timely medical checkups and
follow up care if needed;

•   Methods to maintain accurate, current lists of all identified FWC Members;

•   Methods that the HMO and its Subcontractors will implement to maintain the
confidentiality of information about the identity of FWC; and

•   Methods to provide accelerated services to FWC.










Section 8.2.3 modified by Version 1.1
8.2.3 Medicaid Significant Traditional Providers
In the first three (3) years of a Medicaid HMO Program operating in a Service
Area, the HMO must seek participation in its Network from all Medicaid
Significant Traditional Providers (STPs) defined by HHSC in the applicable
Service Area for the applicable HMO Program. For STAR



8-67



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




HMOs, the Medicaid STP requirements only apply in the Nueces Service Area. For
STAR+PLUS HMOs, the Medicaid STP requirements apply to all Service Areas, except
Harris County within the Harris Service Area.
Medicaid STPs are defined as PCPs and, for STAR+PLUS, Community-based Long Term
Care providers in a county, that, when listed by provider type by county in
descending order by unduplicated number of clients, served the top 80% of
unduplicated clients. Hospitals receiving Disproportionate Share Hospital
(DSH) funds are also considered STPs in the Service Area in which they are
located. Note that STAR+PLUS HMOs are not required to contract with Hospitals
for Inpatient Stays, but are required to contract with Hospitals for Outpatient
Hospital Services. The HHSC website includes a list of Medicaid STPs by Service
Area.
Because the STP lists were produced in FY2005, HHSC has developed an updated
list for Long Term Care Providers. The list will be provided to HMOs and posted
on HHSC’s website.
The STP requirement will be in place for three years after the program has been
implemented. During that time, providers who believe they meet the STP
requirements may contact HHSC request HHSC’s consideration for STP status.
STAR+PLUS HMOs will be notified when Providers are added to the list of STPs for
a Service Area.
The HMO must give STPs the opportunity to participate in its Network for at
least three (3) years commencing on the implementation date of Medicaid managed
care in the Service Area.
However, the STP provider must:

  1.   Agree to accept the HMO’s Provider reimbursement rate for the provider
type; and     2.   Meet the standard credentialing requirements of the HMO,
provided that lack of board certification or accreditation by the Joint
Commission on Accreditation of Health Care Organizations (JCAHO) is not the sole
grounds for exclusion from the Provider Network.










Section 8.2.4 Modified by Versions 1.5 and 1.8
8.2.4 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
The HMO must make reasonable efforts to include FQHCs and RHCs (freestanding and
hospital-based) in its Provider Network. The HMO must reimburse FQHCs and RHCs
for health care services provided outside of regular business hours, as defined
by HHSC in rules, including weekend days or holidays, at a rate that is equal to
the allowable rate for those services as determined under Section 32.028, Human
Resources Code, if the Member does not have a referral from their PCP. FQHCs or
RHCs will receive a cost settlement from HHSC and must agree to accept initial
payments from the HMO in an amount that is equal to or greater than the HMO’s
payment terms for other Providers providing the same or similar services. Prior
to September 1, 2007, cost settlements do not apply to the Nueces Service Area
and the STAR+PLUS Service Areas. The HMOs serving those Service Areas must pay
the full encounter rates to the FQHCs and RHCs for claims accruing before
September 1, 2007. Cost settlements will apply to all STAR and STAR+PLUS
Services Areas for claims accruing on or after September 1, 2007.
The HMO must submit monthly FQHC and RHC encounter and payment reports to all
contracted FQHCs and RHCs, and FQHCs and RHCs with which there have been
encounters, not later than



8-68



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




21 days from the end of the month for which the report is submitted. The format
will be developed by HHSC and provided in the Uniform Managed Care Manual. The
FQHC and RHC must validate the encounter and payment information contained in
the report(s). The HMO and the FQHC/RHC must both sign the report(s) after each
party agrees that it accurately reflects encounters and payments for the month
reported. The HMO must submit the signed FQHC and RHC encounter and payment
reports to HHSC not later than 45 days from the end of the reported month.
Encounter and payment reports will not be necessary for the Nueces Service Area
and the STAR+PLUS Service Areas for claims accruing before September 1, 2007,
since the HMOs in those Areas will be paying the full encounter rates to the
FQHCs and RHCs. Encounter and payment reports are necessary for these Service
Areas for claims accruing on or after September 1, 2007.
8.2.5 Provider Complaints and Appeals










Section 8.2.5.1 modified by Version 1.2
8.2.5.1 Provider Complaints
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider complaints. Within this process, the HMO must
respond fully and completely to each complaint and establish a tracking
mechanism to document the status and final disposition of each Provider
complaint. The HMO must resolve Provider Complaints within 30 days from the date
the Complaint is received.
8.2.5.2 Appeal of Provider Claims
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider appeals related to claims payment. Within this
process, the Provider must respond fully and completely to each Medicaid
Provider’s claims payment appeal and establish a tracking mechanism to document
the status and final disposition of each Medicaid Provider’s claims payment
appeal.
Medicaid HMOs must contract with physicians who are not Network Providers to
resolve claims disputes related to denial on the basis of medical necessity that
remain unresolved subsequent to a Provider appeal. The determination of the
physician resolving the dispute must be binding on the HMO and the Provider. The
physician resolving the dispute must hold the same specialty or a related
specialty as the appealing Provider. HHSC reserves the right to amend this
process to include an independent review process established by HHSC for final
determination on these disputes.
8.2.6 Member Rights and Responsibilities
In accordance with 42 C.F.R. §438.100, all Medicaid HMOs must maintain written
policies and procedures for informing Members of their rights and
responsibilities, and must notify their Members of their right to request a copy
of these rights and responsibilities. The Member Handbook must include
notification of Member rights and responsibilities.



8-69



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




8.2.7 Medicaid Member Complaint and Appeal System
The HMO must develop, implement, and maintain a Member Complaint and Appeal
system that complies with the requirements in applicable federal and state laws
and regulations, including 42 C.F.R. §431.200, 42 C.F.R. Part 438, Subpart F,
“Grievance System,” and the provisions of 1 T.A.C. Chapter 357 relating to
Medicaid managed care organizations.
The Complaint and Appeal system must include a Complaint process, an Appeal
process, and access to HHSC’s Fair Hearing System. The procedures must be the
same for all Members and must be reviewed and approved in writing by HHSC or its
designee. Modifications and amendments to the Member Complaint and Appeal system
must be submitted for HHSC’s approval at least 30 days prior to the
implementation.
8.2.7.1 Member Complaint Process
The HMO must have written policies and procedures for receiving, tracking,
responding to, reviewing, reporting and resolving Complaints by Members or their
authorized representatives. For purposes of this Section 8.2.7, an “authorized
representative” is any person or entity acting on behalf of the Member and with
the Member’s written consent. A Provider may be an authorized representative.
The HMO must resolve Complaints within 30 days from the date the Complaint is
received. The HMO is subject to remedies, including liquidated damages, if at
least 98 percent of Member Complaints are not resolved within 30 days of receipt
of the Complaint by the HMO. Please see the Uniform Managed Care Contract Terms
& Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix. The
Complaint procedure must be the same for all Members under the Contract. The
Member or Member’s authorized representative may file a Complaint either orally
or in writing. The HMO must also inform Members how to file a Complaint directly
with HHSC, once the Member has exhausted the HMO’s complaint process.
The HMO must designate an officer of the HMO who has primary responsibility for
ensuring that Complaints are resolved in compliance with written policy and
within the required timeframe. For purposes of Section 8.2.7.2, an “officer” of
the HMO means a president, vice president, secretary, treasurer, or chairperson
of the board for a corporation, the sole proprietor, the managing general
partner of a partnership, or a person having similar executive authority in the
organization.
The HMO must have a routine process to detect patterns of Complaints.
Management, supervisory, and quality improvement staff must be involved in
developing policy and procedure improvements to address the Complaints.
The HMO’s Complaint procedures must be provided to Members in writing and
through oral interpretive services. A written description of the HMO’s Complaint
procedures must be available in prevalent non-English languages for Major
Population Groups identified by HHSC, at no more than a 6th grade reading level.
The HMO must include a written description of the Complaint process in the
Member Handbook. The HMO must maintain and publish in the Member Handbook, at
least one local and one toll-



8-70



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




free telephone number with TeleTypewriter/Telecommunications Device for the Deaf
(TTY/TDD) and interpreter capabilities for making Complaints.
The HMO’s process must require that every Complaint received in person, by
telephone, or in writing must be acknowledged and recorded in a written record
and logged with the following details:

  1.   Date;     2.   Identification of the individual filing the Complaint;    
3.   Identification of the individual recording the Complaint;     4.   Nature
of the Complaint;     5.   Disposition of the Complaint (i.e., how the HMO
resolved the Complaint);     6.   Corrective action required; and
    7.   Date resolved.

The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making a Complaint.
If the Member makes a request for disenrollment, the HMO must give the Member
information on the disenrollment process and direct the Member to the HHSC
Administrative Services Contractor. If the request for disenrollment includes a
Complaint by the Member, the Complaint will be processed separately from the
disenrollment request, through the Complaint process.
The HMO will cooperate with the HHSC’s Administrative Services Contractor and
HHSC or its designee to resolve all Member Complaints. Such cooperation may
include, but is not limited to, providing information or assistance to internal
Complaint committees.
The HMO must provide designated Member Advocates to assist Members in
understanding and using the HMO’s Complaint system as described in
Section 8.2.7.9. The HMO’s Member Advocates must assist Members in writing or
filing a Complaint and monitoring the Complaint through the HMO’s Complaint
process until the issue is resolved.
8.2.7.2 Medicaid Standard Member Appeal Process
The HMO must develop, implement and maintain an Appeal procedure that complies
with state and federal laws and regulations, including 42 C.F.R.§ 431.200 and 42
C.F.R. Part 438, Subpart F, “Grievance System.” An Appeal is a disagreement with
an HMO Action as defined in HHSC’s Uniform Contract Terms and Conditions. The
Appeal procedure must be the same for all Members. When a Member or his or her
authorized representative expresses orally or in writing any dissatisfaction or
disagreement with an Action, the HMO must regard the expression of
dissatisfaction as a request to Appeal an Action.
A Member must file a request for an Appeal with the HMO within 30 days from
receipt of the notice of the Action. The HMO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Appeals are not resolved
within 30 days of receipt of the Appeal by the HMO. Please see the Uniform
Managed Care Contract Terms & Conditions and Attachment B-5,
Deliverables/Liquidated Damages Matrix. To ensure continuation of currently
authorized services, however, the Member must file the Appeal on or before the
later of 10 days following



8-71



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  




the HMO’s mailing of the notice of the Action, or the intended effective date of
the proposed Action. The HMO must designate an officer who has primary
responsibility for ensuring that Appeals are resolved in compliance with written
policy and within the 30-day time limit.
The provisions of Article 21.58A, Texas Insurance Code, (to be recodified as
Texas Insurance Code, Title 14, Chapter 4201), relating to a Member’s right to
Appeal an Adverse Determination made by the HMO or a utilization review agent to
an independent review organization, do not apply to a Medicaid recipient.
Article 21.58A is pre-empted by federal Fair Hearings requirements.
The HMO must have policies and procedures in place outlining the Medical
Director’s role in an Appeal of an Action. The Medical Director must have a
significant role in monitoring, investigating and hearing Appeals. In accordance
with 42 C.F.R.§ 438.406, the HMO’s policies and procedures must require that
individuals who make decisions on Appeals are not involved in any previous level
of review or decision-making, and are health care professionals who have the
appropriate clinical expertise in treating the Member’s condition or disease.
The HMO must provide designated Member Advocates, as described in
Section 8.2.7.9, to assist Members in understanding and using the Appeal
process. The HMO’s Member Advocates must assist Members in writing or filing an
Appeal and monitoring the Appeal through the HMO’s Appeal process until the
issue is resolved.
The HMO must have a routine process to detect patterns of Appeals. Management,
supervisory, and quality improvement staff must be involved in developing policy
and procedure improvements to address the Appeals.
The HMO’s Appeal procedures must be provided to Members in writing and through
oral interpretive services. A written description of the Appeal procedures must
be available in prevalent non-English languages identified by HHSC, at no more
than a 6th grade reading level. The HMO must include a written description of
the Appeals process in the Member Handbook. The HMO must maintain and publish in
the Member Handbook at least one local and one toll-free telephone number with
TTY/TDD and interpreter capabilities for requesting an Appeal of an Action.
The HMO’s process must require that every oral Appeal received must be confirmed
by a written, signed Appeal by the Member or his or her representative, unless
the Member or his or her representative requests an expedited resolution. All
Appeals must be recorded in a written record and logged with the following
details:

  1)   Date notice is sent;     2)   Effective date of the Action;     3)   Date
the Member or his or her representative requested the Appeal;     4)   Date the
Appeal was followed up in writing;     5)   Identification of the individual
filing;     6)   Nature of the Appeal; and     7)   Disposition of the Appeal,
and notice of disposition to Member.



8-72



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must send a letter to the Member within five (5) business days
acknowledging receipt of the Appeal request. Except for the resolution of an
Expedited Appeal as provided in Section 8.2.7.3, the HMO must complete the
entire standard Appeal process within 30 calendar days after receipt of the
initial written or oral request for Appeal. The timeframe for a standard Appeal
may be extended up to 14 calendar days if the Member or his or her
representative requests an extension; or the HMO shows that there is a need for
additional information and how the delay is in the Member’s interest. If the
timeframe is extended, the HMO must give the Member written notice of the reason
for delay if the Member had not requested the delay. The HMO must designate an
officer who has primary responsibility for ensuring that Appeals are resolved
within these timeframes and in accordance with the HMO’s written policies.
During the Appeal process, the HMO must provide the Member a reasonable
opportunity to present evidence and any allegations of fact or law in person as
well as in writing. The HMO must inform the Member of the time available for
providing this information and that, in the case of an expedited resolution,
limited time will be available.
The HMO must provide the Member and his or her representative opportunity,
before and during the Appeal process, to examine the Member’s case file,
including medical records and any other documents considered during the Appeal
process. The HMO must include, as parties to the Appeal, the Member and his or
her representative or the legal representative of a deceased Member’s estate.
In accordance with 42 C.F.R.§ 438.420, the HMO must continue the Member’s
benefits currently being received by the Member, including the benefit that is
the subject of the Appeal, if all of the following criteria are met:

  1.   The Member or his or her representative files the Appeal timely as
defined in this Contract:     2.   The Appeal involves the termination,
suspension, or reduction of a previously authorized course of treatment;     3.
  The services were ordered by an authorized provider;     4.   The original
period covered by the original authorization has not expired; and     5.   The
Member requests an extension of the benefits.

If, at the Member’s request, the HMO continues or reinstates the Member’s
benefits while the Appeal is pending, the benefits must be continued until one
of the following occurs:

  1.   The Member withdraws the Appeal;     2.   Ten (10) days pass after the
HMO mails the notice resolving the Appeal against the Member, unless the Member,
within the 10-day timeframe, has requested a Fair Hearing with continuation of
benefits until a Fair Hearing decision can be reached; or     3.   A state Fair
Hearing officer issues a hearing decision adverse to the Member or the time
period or service limits of a previously authorized service has been met.



8-73



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

In accordance with 42 C.F.R.§ 438.420(d), if the final resolution of the Appeal
is adverse to the Member and upholds the HMO’s Action, then to the extent that
the services were furnished to comply with the Contract, the HMO may recover
such costs from the Member.
If the HMO or State Fair Hearing Officer reverses a decision to deny, limit, or
delay services that were not furnished while the Appeal was pending, the HMO
must authorize or provide the disputed services promptly and as expeditiously as
the Member’s health condition requires.
If the HMO or State Fair Hearing Officer reverses a decision to deny
authorization of services and the Member received the disputed services while
the Appeal was pending, the HMO is responsible for the payment of services.
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making an Appeal.
8.2.7.3 Expedited Medicaid HMO Appeals
In accordance with 42 C.F.R. §438.410, the HMO must establish and maintain an
expedited review process for Appeals, when the HMO determines (for a request
from a Member) or the provider indicates (in making the request on the Member’s
behalf or supporting the Member’s request) that taking the time for a standard
resolution could seriously jeopardize the Member’s life or health. The HMO must
follow all Appeal requirements for standard Member Appeals as set forth in
Section 8.2.7.2), except where differences are specifically noted. The HMO must
accept oral or written requests for Expedited Appeals.
Members must exhaust the HMO’s Expedited Appeal process before making a request
for an expedited Fair Hearing. After the HMO receives the request for an
Expedited Appeal, it must hear an approved request for a Member to have an
Expedited Appeal and notify the Member of the outcome of the Expedited Appeal
within 3 business days, except that the HMO must complete investigation and
resolution of an Appeal relating to an ongoing emergency or denial of continued
hospitalization: (1) in accordance with the medical or dental immediacy of the
case; and (2) not later than one (1) business day after receiving the Member’s
request for Expedited Appeal is received.
Except for an Appeal relating to an ongoing emergency or denial of continued
hospitalization, the timeframe for notifying the Member of the outcome of the
Expedited Appeal may be extended up to 14 calendar days if the Member requests
an extension or the HMO shows (to the satisfaction of HHSC, upon HHSC’s request)
that there is a need for additional information and how the delay is in the
Member’s interest. If the timeframe is extended, the HMO must give the Member
written notice of the reason for delay if the Member had not requested the
delay.
If the decision is adverse to the Member, the HMO must follow the procedures
relating to the notice in Section 8.2.7.5. The HMO is responsible for notifying
the Member of his or her right to access an expedited Fair Hearing from HHSC.
The HMO will be responsible for providing documentation to the State and the
Member, indicating how the decision was made, prior to HHSC’s expedited Fair
Hearing.



8-74



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for requesting an Expedited Appeal. The HMO
must ensure that punitive action is neither taken against a provider who
requests an expedited resolution or supports a Member’s request.
If the HMO denies a request for expedited resolution of an Appeal, it must:

  (1)   Transfer the Appeal to the timeframe for standard resolution, and    
(2)   Make a reasonable effort to give the Member prompt oral notice of the
denial, and follow up within two (2) calendar days with a written notice.










Section 8.2.7.4 amended by Version 1.8
8.2.7.4 Access to Fair Hearing for Medicaid Members
The HMO must inform Members that they have the right to access the Fair Hearing
process at any time during the Appeal system provided by the HMO. In the case of
an expedited Fair Hearing process, the HMO must inform the Member that he or she
must first exhaust the HMO’s internal Expedited Appeal process prior to filing
an Expedited Fair Hearing. The HMO must notify Members that they may be
represented by an authorized representative in the Fair Hearing process.
If a Member requests a Fair Hearing, the HMO will assist the Member in the
completion of the request for Fair Hearing, and will submit the form
electronically to the appropriate Fair Hearings office, within five business
days of the Member’s request.
Upon notification that the Fair Hearing is set, the HMO will prepare an evidence
packet for submission to the HHSC Fair Hearings staff and send a copy of the
packet to the Member, in accordance with HHSC Fair Hearings requirements.










Section 8.2.7.5 modified by Version 1.7
8.2.7.5 Notices of Action and Disposition of Appeals for Medicaid Members
The HMO must notify the Member, in accordance with 1 T.A.C. Chapter 357,
whenever the HMO takes an Action. The notice must, at a minimum, include any
information required by 1 T.A.C. Chapter 357 that relates to a managed care
organization’s notice of Action and any information required by 42 C.F.R.
§438.404 as directed by HHSC, including but not limited to:

  1.   The dates, types and amount of service requested;     2.   The Action the
HMO has taken or intends to take;     3.   The reasons for the Action (If the
Action taken is based upon a determination that the requested service is not
medically necessary, the HMO must provide an explanation of the medical basis
for the decision, application of policy or accepted standards of medical
practice to the individuals medical circumstances, in it’s notice to the
member.);     4.   The Member’s right to access the HMO’s Appeal process.     5.
  The procedures by which the Member may Appeal the HMO’s Action;



8-75



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  6.   The circumstances under which expedited resolution is available and how
to request it;     7.   The circumstances under which a Member may continue to
receive benefits pending resolution of the Appeal, how to request that benefits
be continued, and the circumstances under which the Member may be required to
pay the costs of these services;     8.   The date the Action will be taken;    
9.   A reference to the HMO policies and procedures supporting the HMO’s Action;
    10.   An address where written requests may be sent and a toll-free number
that the Member can call to request the assistance of a Member representative,
file an Appeal, or request a Fair Hearing;     11.   An explanation that Members
may represent themselves, or be represented by a provider, a friend, a relative,
legal counsel or another spokesperson;     12.   A statement that if the Member
wants a Fair Hearing on the Action, the Member must make the request for a Fair
Hearing within 90 days of the date on the notice or the right to request a
hearing is waived;     13.   A statement explaining that the HMO must make its
decision within 30 days from the date the Appeal is received by the HMO, or 3
business days in the case of an Expedited Appeal; and     14.   A statement
explaining that the hearing officer must make a final decision within 90 days
from the date a Fair Hearing is requested.

8.2.7.6 Timeframe for Notice of Action
In accordance with 42 C.F.R.§ 438.404(c), the HMO must mail a notice of Action
within the following timeframes:

  1.   For termination, suspension, or reduction of previously authorized
Medicaid-covered services, within the timeframes specified in 42 C.F.R.§§
431.211, 431.213, and 431.214;     2.   For denial of payment, at the time of
any Action affecting the claim;     3.   For standard service authorization
decisions that deny or limit services, within the timeframe specified in 42
C.F.R.§ 438.210(d)(1);     4.   If the HMO extends the timeframe in accordance
with 42 C.F.R. §438.210(d)(1), it must:     5.   give the Member written notice
of the reason for the decision to extend the timeframe and inform the Member of
the right to file an Appeal if he or she disagrees with that decision; and    
6.   issue and carry out its determination as expeditiously as the Member’s
health condition requires and no later than the date the extension expires;    
7.   For service authorization decisions not reached within the timeframes
specified in 42 C.F.R.§ 438.210(d) (which constitutes a denial and is thus an
adverse Action), on the date that the timeframes expire; and



8-76



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  8.   For expedited service authorization decisions, within the timeframes
specified in 42 C.F.R. 438.210(d).

8.2.7.7 Notice of Disposition of Appeal
In accordance with 42 C.F.R.§ 438.408(e), the HMO must provide written notice of
disposition of all Appeals including Expedited Appeals. The written resolution
notice must include the results and date of the Appeal resolution. For decisions
not wholly in the Member’s favor, the notice must contain:

  1.   The right to request a Fair Hearing;     2.   How to request a Fair
Hearing;     3.   The circumstances under which the Member may continue to
receive benefits pending a Fair Hearing;     4.   How to request the
continuation of benefits;     5.   If the HMO’s Action is upheld in a Fair
Hearing, the Member may be liable for the cost of any services furnished to the
Member while the Appeal is pending; and     6.   Any other information required
by 1 T.A.C. Chapter 357 that relates to a managed care organization’s notice of
disposition of an Appeal.

8.2.7.8 Timeframe for Notice of Resolution of Appeals
In accordance with 42 C.F.R.§ 438.408, the HMO must provide written notice of
resolution of Appeals, including Expedited Appeals, as expeditiously as the
Member’s health condition requires, but the notice must not exceed the timelines
as provided in this Section for Standard or Expedited Appeals. For expedited
resolution of Appeals, the HMO must make reasonable efforts to give the Member
prompt oral notice of resolution of the Appeal, and follow up with a written
notice within the timeframes set forth in this Section for Expedited Appeals. If
the HMO denies a request for expedited resolution of an Appeal, the HMO must
transfer the Appeal to the timeframe for standard resolution as provided in this
Section, and make reasonable efforts to give the Member prompt oral notice of
the denial, and follow up within two calendar days with a written notice.
8.2.7.9 Medicaid Member Advocates
The HMO must provide Member Advocates to assist Members. Member Advocates must
be physically located within the Service Area unless an exception is approved by
HHSC. Member Advocates must inform Members of the following:

  1.   Their rights and responsibilities,     2.   The Complaint process,     3.
  The Appeal process,     4.   Covered Services available to them, including
preventive services, and     5.   Non-capitated Services available to them.

Member Advocates must assist Members in writing Complaints and are responsible
for monitoring the Complaint through the HMO’s Complaint process.



8-77



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Member Advocates are responsible for making recommendations to management on any
changes needed to improve either the care provided or the way care is delivered.
Member Advocates are also responsible for helping or referring Members to
community resources available to meet Member needs that are not available from
the HMO as Medicaid Covered Services.
8.2.8 Additional Medicaid Behavioral Health Provisions










Section 8.2.8.1 modified by Version 1.1
8.2.8.1 Local Mental Health Authority (LMHA)
Assessment to determine eligibility for rehabilitative and targeted DSHS case
management services is a function of the LMHA. Covered Services must be provided
to Members with severe and persistent mental illness (SPMI) and severe emotional
disturbance (SED), when Medically Necessary, whether or not they are also
receiving targeted case management or rehabilitation services through the LMHA.
The HMO must enter into written agreements with all LMHAs in the Service Area
that describe the process(es) that the HMO and LMHAs will use to coordinate
services for Medicaid Members with SPMI or SED. The agreements will:

  1.   Describe the Behavioral Health Services indicated in detail in the
Provider Procedures Manual and in the Texas Medicaid Bulletin, include the
amount, duration, and scope of basic and Value-added Services, and the HMO’s
responsibility to provide these services;     2.   Describe criteria, protocols,
procedures and instrumentation for referral of Medicaid Members from and to the
HMO and the LMHA;     3.   Describe processes and procedures for referring
Members with SPMI or SED to the LMHA for assessment and determination of
eligibility for rehabilitation or targeted case management services;     4.  
Describe how the LMHA and the HMO will coordinate providing Behavioral Health
Services to Members with SPMI or SED;     5.   Establish clinical consultation
procedures between the HMO and LMHA including consultation to effect referrals
and on-going consultation regarding the Member’s progress;     6.   Establish
procedures to authorize release and exchange of clinical treatment records;    
7.   Establish procedures for coordination of assessment, intake/triage,
utilization review/utilization management and care for persons with SPMI or SED;
    8.   Establish procedures for coordination of inpatient psychiatric services
(including Court- ordered Commitment of Members under 21) in state psychiatric
facilities within the LMHA’s catchment area;     9.   Establish procedures for
coordination of emergency and urgent services to Members;     10.   Establish
procedures for coordination of care and transition of care for new Members who
are receiving treatment through the LMHA; and     11.   Establish that when
Members are receiving Behavioral Health Services from the Local Mental Health
Authority that the HMO is using the same UM guidelines as those prescribed for
use by local mental health authorities by DSHS which are published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html.



8-78



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must offer licensed practitioners of the healing arts (defined in 25
T.A.C., Part 2, Chapter 419, Subchapter L), who are part of the Member’s
treatment team for rehabilitation services, the opportunity to participate in
the HMO’s Network. The practitioner must agree to accept the HMO’s Provider
reimbursement rate, meet the credentialing requirements, and comply with all the
terms and conditions of the HMO’s standard Provider contract.
HMOs must allow Members receiving rehabilitation services to choose the licensed
practitioners of the healing arts who are currently a part of the Member’s
treatment team for rehabilitation services to provide Covered Services. If the
Member chooses to receive these services from licensed practitioners of the
healing arts who are part of the Member’s rehabilitation services treatment team
but are not part of the HMO’s Network, the HMO must reimburse the Local Mental
Health Authority through Out-of-Network reimbursement arrangements.
Nothing in this section diminishes the potential for the Local Mental Health
Authority to seek best value for rehabilitative services by providing these
services under arrangement, where possible, as specified is 25 T.A.C. §419.455.
8.2.9 Third Party Liability and Recovery
Medicaid HMOs are responsible for establishing a plan and process for recovering
costs for services that should have been paid through a third party in
accordance with State and Federal law and regulations. To recognize this
requirement, capitation payments to the HMOs are reduced by the projected amount
of TPR that the HMO is expected to recover.
The HMOs must provide required reports as stated in Section 8.1.17.2, Financial
Reporting Requirements.
After 120-days from the date of service on any claim, encounter, or other
Medicaid related payment by the HMO subject to Third Party Recovery, HHSC may
attempt recovery independent of any HMO action. HHSC will retain, in full, all
funds received as a result of the state initiated recovery or subrogation
action.
HMOs shall provide a Member quarterly file, which contains the following
information if available to the HMO: the Member name, address, claim submission
address, group number, employer’s mailing address, social security number, and
date of birth for each subscriber or policyholder and each dependent of the
subscriber or policyholder covered by the insurer. The file shall be used for
the purpose of matching the Texas Medicaid eligibility file against the HMO
Member file to identify Medicaid clients enrolled in the HMO, which may not be
known the Medicaid Program.
8.2.10 Coordination With Public Health Entities
8.2.10.1 Reimbursed Arrangements with Public Health Entities
The HMO must make a good faith effort to enter into a subcontract for Covered
Services with Public Health Entities. Possible Covered Services that could be
provided by Public Health Entities include, but are not limited to, the
following services:



8-79



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  1.   Sexually Transmitted Diseases (STDs) services;     2.   Confidential HIV
testing;     3.   Immunizations;     4.   Tuberculosis (TB) care;     5.  
Family Planning services;     6.   THSteps medical checkups, and     7.  
Prenatal services.

These subcontracts must be available for review by HHSC or its designated
agent(s) on the same basis as all other subcontracts. If the HMO is unable to
enter into a contract with Public Health Entities, the HMO must document efforts
to contract with Public Health Entities, and make such documentation available
to HHSC upon request.
HMO Contracts with Public Health Entities must specify the scope of
responsibilities of both parties, the methodology and agreements regarding
billing and reimbursements, reporting responsibilities, Member and Provider
educational responsibilities, and the methodology and agreements regarding
sharing of confidential medical record information between the Public Health
Entity and the HMO or PCP.
The HMO must:

  1.   Identify care managers who will be available to assist public health
providers and PCPs in efficiently referring Members to the public health
providers, specialists, and health-related service providers either within or
outside the HMO’s Network; and     2.   Inform Members that confidential
healthcare information will be provided to the PCP, and educate Members on how
to better utilize their PCPs, public health providers, emergency departments,
specialists, and health-related service providers.










Section 8.2.10.2 modified by Version 1.2
8.2.10.2 Non-Reimbursed Arrangements with Local Public Health Entities
The HMO must coordinate with Public Health Entities in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2, or otherwise required under
state law or this contract, the HMO must meet the following requirements:

  1.   Report to public health entities regarding communicable diseases and/or
diseases that are preventable by immunization as defined by state law;     2.  
Notify the local Public Health Entity, as defined by state law, of communicable
disease outbreaks involving Members;     3.   Educate Members and Providers
regarding WIC services available to Members; and     4.   Coordinate with local
public health entities that have a child lead program, or with DSHS regional
staff when the local public health entity does not have a child lead program,
for follow-up of suspected or confirmed cases of childhood lead exposure.



8-80



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  










Section 8.2.11 modified by Versions 1.2 and 1.8
8.2.11 Coordination with Other State Health and Human Services (HHS) Programs
The HMO must coordinate with other state HHS Programs in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2. or otherwise required under
state law or this contract, the HMO must meet the following requirements:

  1.   Require Providers to use the DSHS Bureau of Laboratories for specimens
obtained as part of a THSteps medical checkup, including THSteps newborn
screens, lead testing, and hemoglobin/hematocrit tests;     2.   Notify
Providers of the availability of vaccines through the Texas Vaccines for
Children Program;     3.   Work with HHSC and Providers to improve the reporting
of immunizations to the statewide ImmTrac Registry;     4.   Educate Providers
and Members about the Department of State Health Services (DSHS) Case Management
for Children and Pregnant Women (CPW) services available;     5.   Coordinate
services with CPW specifically in regard to an HMO Member’s health care needs
that are identified by CPW and referred to the HMO;     6.   Participate, to the
extent practicable, in the community-based coalitions with the Medicaid-funded
case management programs in the Department of Assistive and Rehabilitative
Services (DARS), the Department of Aging and Disability Services (DADS), and
DSHS;     7.   Cooperate with activities required of state and local public
health authorities necessary to conduct the annual population and community
based needs assessment;     8.   Report all blood lead results, coordinate and
follow-up of suspected or confirmed cases of childhood lead exposure with the
Childhood Lead Poisoning Prevention Program in DSHS; and     9.   Coordinate
with THSteps.

8.2.12 Advance Directives
Federal and state law require HMOs and providers to maintain written policies
and procedures for informing all adult Members 18 years of age and older about
their rights to refuse, withhold or withdraw medical treatment and mental health
treatment through advance directives (see Social Security Act §1902(a)(57) and
§1903(m)(1)(A)). The HMO’s policies and procedures must include written
notification to Members and comply with provisions contained in 42 C.F.R.
§434.28 and 42 C.F.R. § 489, Subpart I, relating to advance directives for all
hospitals, critical access hospitals, skilled nursing facilities, home health
agencies, providers of home health care, providers of personal care services and
hospices, as well as the following state laws and rules:

  1.   A Member’s right to self-determination in making health care decisions;  
  2.   The Advance Directives Act, Chapter 166, Texas Health and Safety Code,
which includes:

  a.   A Member’s right to execute an advance written directive to physicians
and family or surrogates, or to make a non-written directive to administer,
withhold or withdraw life-sustaining treatment in the event of a terminal or
irreversible condition;



8-81



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

  b.   A Member’s right to make written and non-written out-of-hospital
do-not-resuscitate (DNR) orders;     c.   A Member’s right to execute a Medical
Power of Attorney to appoint an agent to make health care decisions on the
Member’s behalf if the Member becomes incompetent; and

  3.   The Declaration for Mental Health Treatment, Chapter 137, Texas Civil
Practice and Remedies Code, which includes: a Member’s right to execute a
Declaration for Mental Health Treatment in a document making a declaration of
preferences or instructions regarding mental health treatment.

The HMO must maintain written policies for implementing a Member’s advance
directive. Those policies must include a clear and precise statement of
limitation if the HMO or a Provider cannot or will not implement a Member’s
advance directive.
The HMO cannot require a Member to execute or issue an advance directive as a
condition of receiving health care services. The HMO cannot discriminate against
a Member based on whether or not the Member has executed or issued an advance
directive.
The HMO’s policies and procedures must require the HMO and subcontractors to
comply with the requirements of state and federal law relating to advance
directives. The HMO must provide education and training to employees and Members
on issues concerning advance directives.
All materials provided to Members regarding advance directives must be written
at a 7th - 8th grade reading comprehension level, except where a provision is
required by state or federal law and the provision cannot be reduced or modified
to a 7th - 8th grade reading level because it is a reference to the law or is
required to be included “as written” in the state or federal law.
The HMO must notify Members of any changes in state or federal laws relating to
advance directives within 90 days from the effective date of the change, unless
the law or regulation contains a specific time requirement for notification.










Section 8.3 added by Version 1.1
8.3 Additional STAR+PLUS Scope of Work
8.3.1 Covered Community-Based Long-Term Care Services
The HMO must ensure that STAR+PLUS Members needing Community Long-term Care
Services are identified and that services are referred and authorized in a
timely manner. The HMO must ensure that Providers of Community Long-term Care
Services are licensed to deliver the service they provide. The inclusion of
Community Long-term Care Services in a managed care model presents challenges,
opportunities and responsibilities.
Community Long-term Care Services may be necessary as a preventative service to
avoid more expensive hospitalizations, emergency room visits, or
institutionalization. Community Long-term Care Services should also be made
available to Members to assure maintenance of the highest level of functioning
possible in the least restrictive setting. A Member’s need for Community
Long-term Care Services to assist with the activities of daily living must be
considered as



8-82



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

important as needs related to a medical condition. HMOs must provide
Functionally Necessary Covered Services to Community Long-term Care Service
Members.
8.3.1.1 Community Based Long-Term Care Services Available to All Members
The HMO shall enter into written contracts with Providers of Personal Assistance
Services and Day Activity and Health Services (DAHS) to make them available to
all STAR+PLUS Members. These Providers must at a minimum, meet all of the
following state licensure and certification requirements for providing the
services in Attachment B-2.1, Covered Services.
Community Long-Term Care Services Available to All Members

      Service   Licensure and Certification Requirements
Personal Attendant Services
  The Provider must be licensed by the Texas Department of Human Services as a
Home and Community Support Services Agency. The level of licensure required
depends on the type of service delivered. NOTE: For primary home care and client
managed attendant care, the agency may have only the Personal Assistance
Services level of licensure.
 
   
Day Activity and Health Services (DAHS)
  The Provider must be licensed by the Texas Department of Human Services, Long
Term Care Regulatory Division, as an adult day care provider. To provide DAHS,
the Provider must provide the range of services required for DAHS.

8.3.1.2   1915(c) Nursing Facility Waiver Services Available to Members Who
Qualify for 1915 (c) Nursing Facility Waiver Services

The 1915(c) Nursing Facility Waiver provides Community Long-term Care Services
to Medicaid Eligibles who are elderly and to adults with disabilities as a
cost-effective alternative to living in a nursing facility. These Members must
be age 21 or older, be a Medicaid recipient or be otherwise financially eligible
for waiver services. To be eligible for 1915(c) Nursing Facility Waiver
Services, a Member must meet income and resource requirements for Medicaid
nursing facility care, and receive a determination from HHSC on the medical
necessity of the nursing facility care. The HMO must make available to STAR+PLUS
Members who meet the eligibility requirements the array of services allowable
through HHSC’s CMS-approved 1915(c) Nursing Facility Waiver (see Appendix B-2.1,
STAR+PLUS Covered Services).
Community Long-Term Care Services Under the 1915(c) Nursing Facility Waiver

      Service   Licensure and Certification Requirements
Personal Attendant Services
  The Provider must be licensed by the Texas Department of Human Services as a
Home and Community Support Services Agency. The level of licensure required
depends on the type of service delivered. For Primary Home Care and Client
Managed Attendant Care, the agency may have only the Personal Assistance
Services level of licensure.



8-83



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Community Long-Term Care Services Under the 1915(c) Nursing Facility Waiver

      Service   Licensure and Certification Requirements
Assisted Living
  The Provider must be licensed by the Texas Department of Aging and Disability
Services, Long Term Care Regulatory Division. The type of licensure determines
what services may be provided.
 
   
Emergency Response Service Provider
  Texas Department of Aging and Disability Services (DADS) Standards for
Emergency Response Services at 40 T.A.C. §52.201(a), and be licensed by the
Texas Board of Private Investigators and Private Security Agencies, unless
exempt from licensure.
 
   
Adult Foster Home
  TDSHS Provider standards for Adult Foster Care and TDSHS Rules at 40 T.A.C.
§48.6032. Four bed homes also licensed under TDSHS Rules at 40 T.A.C. §481.8906.
 
   
 
  DFPS licensure in accordance with 24-hour Care Licensing requirements found in
T.A.C., Title 40, Part 19, Chapter 720.
 
   
Home Delivered Meals
  T.A.C., Title 40, Part 1, Chapter 55.
 
   
Physical Therapy
  Licensed Physical Therapist through the Texas Board of Physical Therapy
Examiners, Chapter 453.
 
   
Occupational Therapy
  Licensed Occupational Therapist through the Texas Board of Occupational
Therapy Examiners, Chapter 454.
 
   
Speech Therapy
  Licensed Speech Therapist Through the Department of State Health Services.
 
   
Consumer Directed Services
  Home and Community Support Services Agency (HCSSA)
 
   
Transition Assistance Services
  No licensure or certification requirements.
 
   
Minor Home Modification
  No licensure or certification requirements.
 
   
Adaptive Aids and Medicaid Equipment
  No licensure or certification requirements.
 
   
Medical supplies
  No licensure or certification requirements.

8.3.2 Service Coordination
The HMO must furnish a Service Coordinator to all STAR+PLUS Members who request
one. The HMO should also furnish a Service Coordinator to a STAR+PLUS Member
when the HMO determines one is required through an assessment of the Member’s
health and support needs. The HMO must ensure that each STAR+PLUS Member has a
qualified PCP who is responsible for overall clinical direction and, in
conjunction with the Service Coordinator, serves as a central



8-84



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

point of integration and coordination of Covered Services, including primary,
Acute Care, long-term care and Behavioral Health Services.
The Service Coordinator must work as a team with the PCP, and coordinate all
STAR+PLUS Covered Services and any applicable Non-capitated Services with the
PCP. This requirement applies whether or not the PCP is in the HMO’s Network, as
some STAR+PLUS Members dually eligible for Medicare may have a PCP that is not
in the HMO’s Provider Network. In order to integrate the Member’s Acute Care and
primary care, and stay abreast of the Member’s needs and condition, the Service
Coordinator must also actively involve and coordinate with the Member’s primary
and specialty care providers, including Behavioral Health Service providers, and
providers of Non-capitated Services.
STAR+PLUS Members dually eligible for Medicare will receive most prescription
drug services through Medicare rather than Medicaid. The Texas Vendor Drug
Program will pay for a limited number of medications not covered by Medicare.
The HMO must identify and train Members or their families to coordinate their
own care, to the extent of the Member’s or the family’s capability and
willingness to coordinate care.
8.3.2.1 Service Coordinators
The HMO must employ as Service Coordinators persons experienced in meeting the
needs of vulnerable populations who have Chronic or Complex Conditions. Such
Service Coordinators are Key HMO Personnel as described in Attachment A, HHSC’s
Uniform Managed Care Contract Terms and Conditions, Section 4.02, and must meet
the requirements set forth in Section 4.04.1 of HHSC’s Uniform Managed Care
Contract Terms and Conditions.
8.3.2.2 Referral to Community Organizations
The HMO must provide information about and referral to community organizations
that may not be providing STAR+PLUS Covered Services, but are otherwise
important to the health and well being of Members. These organizations include,
but are not limited to:

  1.   State/federal agencies (e.g., those agencies with jurisdiction over
aging, public health, substance abuse, mental health/retardation,
rehabilitation, developmental disabilities, income support, nutritional
assistance, family support agencies, etc.);     2.   social service agencies
(e.g., Area Agencies on Aging, residential support agencies, independent living
centers, supported employment agencies, etc.);     3.   city and county agencies
(e.g., welfare departments, housing programs, etc.);     4.   civic and
religious organizations; and     5.   consumer groups, advocates, and councils
(e.g., legal aid offices, consumer/family support groups, permanency planning,
etc.).

8-85



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.3.2.3 Discharge Planning
The HMO must have a protocol for quickly assessing the needs of Members
discharged from a Hospital or other care or treatment facility.
The HMO’s Service Coordinator must work with the Member’s PCP, the hospital
discharge planner(s), the attending physician, the Member, and the Member’s
family to assess and plan for the Member’s discharge. When long-term care is
needed, the HMO must ensure that the Member’s discharge plan includes
arrangements for receiving community-based care whenever possible. The HMO must
ensure that the Member, the Member’s family, and the Member’s PCP are all well
informed of all service options available to meet the Member’s needs in the
community.








Section 8.3.2.4 Modified by Version 1.5
8.3.2.4 Transition Plan for New STAR+PLUS Members
The HMO must provide a transition plan for Members enrolled in the STAR+PLUS
Program. HHSC, and/or the previous STAR+PLUS HMO contractor, will provide the
HMO with detailed Care Plans, names of current providers, etc., for newly
enrolled Members already receiving long-term care services at the time of
enrollment. The HMO must ensure that current providers are paid for Medically
Necessary Covered Services that are delivered in accordance with the Member’s
existing treatment/long-term care services plan after the Member has become
enrolled in the HMO and until the transition plan is developed.
The transition planning process must include, but is not limited to, the
following:

  1.   review of existing DADS long-term care services plans;     2.  
preparation of a transition plan that ensures continuous care under the Member’s
existing Care Plan during the transfer into the HMO’s Network while the HMO
conducts an appropriate assessment and development of a new plan, if needed;    
3.   if durable medical equipment or supplies had been ordered prior to
enrollment but have not been received by the time of enrollment, coordination
and follow-through to ensure that the Member receives the necessary supportive
equipment and supplies without undue delay; and     4.   payment to the existing
provider of service under the existing authorization until the HMO has completed
the assessment and service plans and issued new authorizations.

The HMO must review any existing care plan and develop a transition plan within
30 days of receiving the Member’s enrollment. The transition plan will remain in
place until the HMO contacts the Member and coordinates modifications to the
Member’s current treatment/long-term care services plan. The HMO must ensure
that the existing services continue and that there are no breaks in services.
For initial implementation of the STAR+PLUS program in a Service Area, the HMO
must complete this process within 90-days of the Member’s enrollment.
The HMO must ensure that the Member is involved in the assessment process and
fully informed about options, is included in the development of the care plan,
and is in agreement with the plan when completed.



8-86



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.3.2.5 Centralized Medical Record and Confidentiality
The Service Coordinator shall be responsible for maintaining a centralized
record related to Member contacts, assessments and service authorizations. The
HMO shall ensure that the organization of and documentation included in the
centralized Member record meets all applicable professional standards ensuring
confidentiality of Member records, referrals, and documentation of information.
The HMO must have a systematic process for generating or receiving referrals and
sharing confidential medical, treatment, and planning information across
providers.
8.3.2.6 Nursing Facilities
Nursing facility care, although a part of the care continuum, presents a
challenge for managed care. Because of the process for becoming eligible for
Medicaid assistance in a nursing facility, there is frequently a significant
time gap between entry into the nursing home and determination of Medicaid
eligibility. During this gap from entry to Medicaid eligibility, the resident
has “nested” in the facility and many of the community supports are no longer
available. To require participation of all nursing facility residents would
result in the HMO maintaining a Member in the nursing facility without many
options for managing their health. For this reason, persons who qualify for
Medicaid as a result of nursing facility residency are not enrolled in
STAR+PLUS.
The STAR+PLUS HMO must participate in the Promoting Independence initiative for
such individuals. Promoting Independence (PI) is a philosophy that aged and
disabled individuals remain in the most integrated setting to receive long-term
care services. PI is Texas’ response to the U.S. Supreme Court ruling in
Olmstead v. L.C. that requires states to provide community-based services for
persons with disabilities who would otherwise be entitled to institutional
services, when:

  •   the state’s treatment professionals determine that such placement is
appropriate;     •   the affected persons do not oppose such treatment; and    
•   the placement can be reasonably accommodated, taking into account the
resources available to the state and the needs of others who are receiving state
supported disability services.

In accordance with legislative direction, the HMO must designate a point of
contact to receive referrals for nursing facility residents who may potentially
be able to return to the community through the use of 1915(c) Nursing Facility
Waiver services. To be eligible for this option, an individual must reside in a
nursing facility until a written plan of care for safely moving the resident
back into a community setting has been developed and approved.
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The nursing facility will bill the state directly
for covered nursing facility services delivered while the Member is in the
nursing facility. See Section 8.3.2.7 for further information.

8-87



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO is responsible for the Member at the time of nursing facility entry and
must utilize the Service Coordinator staff to complete an assessment of the
Member within 30 days of entry in the nursing facility, and develop a plan of
care to transition the Member back into the community if possible. If at this
initial review, return to the community is possible, the Service Coordinator
will work with the resident and family to return the Member to the community
using 1915(c) Waiver Services.
If the initial review does not support a return to the community, the Service
Coordinator will conduct a second assessment 90 days after the initial
assessment to determine any changes in the individual’s condition or
circumstances that would allow a return to the community. The Service
Coordinator will develop and implement the transition plan.
The HMO will provide these services as part of the Promoting Independence
initiative. The HMO must maintain the documentation of the assessments completed
and make them available for state review at any time.
It is possible that the STAR+PLUS HMO will be unaware of the Member’s entry into
a nursing facility. It is the responsibility of the nursing facility to review
the Member’s Medicaid card upon entry into the facility and notify the HMO. The
nursing facility is also required to notify HHSC of the entry of a new resident.
8.3.2.7 HMO Four-Month Liability for Nursing Facility Care
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The four months do not have to be consecutive. Upon
completion of four months of nursing facility care, the individual will be
disenrolled from the STAR+PLUS Program and the Medicaid Fee-for-Service program
will provide Medicaid benefits. A STAR+PLUS Member may not change HMOs while in
a nursing facility.
Tracking the four months of liability is done through a counter system. The
four-month counter starts with the Medicaid admission or on the 21st day of a
Medicare stay. A partial month counts as a full month. In other words, the month
in which the Medicaid admission occurs or the month on which the 21st day of the
Medicare stay occurs, is counted as one of the four months.
An amount will be included in the capitation rates to cover the cost of four
months of nursing facility services (based upon experience from STAR+PLUS in
Harris County) for the historical average number of admissions to nursing
facilities. Nursing facility costs for STAR+PLUS in Harris County have accounted
for less than one percent of premiums in recent years. HHSC believes that these
costs will not deviate substantially from this experience.
The HMO will be liable for the cost of care in a nursing facility care and, for
Medicaid-only Members, the cost of all other Covered Services. The HMO will not
maintain nursing facilities in its Network and will not reimburse the nursing
facilities directly. Nursing facilities will use the traditional Fee-for-Service
system of billing HHSC rather than billing the HMO. The HMO’s liability will be
established based on the amount paid through the Fee-for-Service billing system
on behalf of the Member. HHSC will recoup those costs from the HMO by an offset
to the monthly Capitation Payment. The offset will be recognized as a nursing
facility expense.. The HMO will record the nursing facility liability recoupment
as nursing facility expense on its

8-88



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Financial-Statistical Reports (FSR). The HMO will be responsible for direct
payment of all non-nursing facility Medicaid expenses on behalf of the Member.
8.3.3 STAR+PLUS Assessment Instruments
The HMO must have and use functional assessment instruments to identify Members
with significant health problems, Members requiring immediate attention, and
Members who need or are at risk of needing long-term care services. The HMO, a
subcontractor, or a Provider may complete assessment instruments, but the HMO
remains responsible for the data recorded.
HMOs must use the DHS Form 2060, as amended or modified, to assess a Member’s
need for Functionally Necessary Personal Attendant Services. The HMO may adapt
the form to reflect the HMO’s name or distribution instructions, but the
elements must be the same and instructions for completion must be followed
without amendment.








Section 8.3.3 Modified by Version 1.5
The DHS Form 2060 must be completed if a need or a change in Personal Attendant
Services is warranted at the initial contact, at the annual reassessment, and
anytime a Member requests the services or requests a change in services. The DHS
Form 2060 must also be completed if the HMO determines the Member requires the
services or requires a change in the Personal Attendant Services that are
authorized.
For Members and applicants seeking or needing the 1915(c) Nursing Facility
Waiver services, the HMOs must use the DADS CARE Form 3652, as amended or
modified, to assess Members and to supply current medical information for
Medical Necessity determinations. The HMO must also complete the Individual
Service Plan (ISP), Form 3671 for each Member receiving 1915(c) Nursing Facility
Waiver Services. The ISP is established for a one-year period. After the initial
ISP is established, the ISP must be completed on an annual basis and the end
date or expiration date does not change. Both of these forms (Form 3652 and
Form 3671) must be completed annually at reassessment. The HMO is responsible
for tracking the end dates of the ISP to ensure that the Member is reassessed
prior to the expiration date. Note that the DADS CARE Form 3652 cannot be
submitted earlier than 90 days prior to the expiration date of the ISP.
HHSC has adopted a Minimum Data Set for Home Care (MDS-HC), which can be found
in the HHSC Uniform Managed Care Manual. HHSC may adopt new versions of this
instrument as appropriate or as directed by CMS. The MDS-HC instrument must be
completed and electronically submitted to HHSC in the specified format within
30 days of enrollment for every Member receiving Community-based Long-term Care
Services, and then each year by the anniversary of the Member’s date of
enrollment.
The MDS-HC instrument must be completed and electronically submitted to HHSC in
the specified format within 30 days of enrollment for every Member receiving
Community-based Long-term Care Services. Because of the large number of Members
the HMOs will be receiving initially during the implementation period of the
STAR+PLUS Program, HHSC is allowing the following:



8-89



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  








Section 8.3.3 Modified by Version 1.6

  •   For the 1915(c) Nursing Facility Waiver Members, the MDS-HC instrument
must be completed in conjunction with the annual reassessment. The MDS-HC
instrument must be completed annually at the time of reassessment for these
Members.     •   For the non-1915(c) Nursing Facility Waiver Members that are
receiving Community-based Long-term Care Services, the HMO must submit a
schedule for HHSC’s approval that provides a plan of how the MDS-HC instruments
will be completed for these Members over a twelve-month period beginning on
February 1, 2007.

In addition to submitting the MDS-HC instrument to HHSC, the HMO may also submit
other supplemental assessment instruments it elects to use. As specialized MDS
instruments are developed or adopted by HHSC for other living arrangements
(e.g., assisted living), HHSC will notify HMO of the availability of the
instrument and the date the HMO is required to begin using such instrument in
the HHSC Uniform Managed Care Manual. Any additional assessment instruments used
by the HMO must be approved by HHSC.










Section 8.3.4 modified by Version 1.5
8.3.4 1915(c) Nursing Facility Waiver Service Eligibility
Recipients of 1915(c) Nursing Facility Waiver services must meet nursing
facility criteria for participation in the waiver and must have a plan of care
at initial determination of eligibility in which the plan’s annualized cost is
equal to or less than the annualized cost of care if the individual were to
enter a nursing facility.
8.3.4.1 For Members
The HMO must notify HHSC when it initiates 1915(c) Nursing Facility Waiver
eligibility testing on a STAR+PLUS Member. The HMO must apply risk criteria,
complete the Form 3652 for Medical Necessity determination, complete the
assessment documentation, and prepare a 1915(c) Nursing Facility Waiver
Individual Service Plan (ISP) for each Member requesting 1915(c) Nursing
Facility Waiver services and for Members the HMO has identified as needing
1915(c) Nursing Facility Waiver services. The HMO must provide HHSC the results
of the assessment activities within 45 days of initiating the assessment
process.
HHSC will notify the Member and the HMO of the eligibility determination, which
will be based on the information provided by the HMO. If the STAR+PLUS Member is
eligible for 1915(c) Nursing Facility Waiver services, HHSC will notify the
Member of the effective date of eligibility. If the Member is not eligible for
1915(c) Nursing Facility Waiver services, HHSC will provide the Member
information on right to Appeal the Adverse Determination. Regardless of the
1915(c) Nursing Facility Waiver eligibility determination, HHSC will send a copy
of the Member notice to the HMO.
8.3.4.2 For Medical Assistance Only (MAO) Non-Member Applicants
Non-Member persons who are not eligible for Medicaid in the community may apply
for participation in the 1915(c) Nursing Facility Waiver program under the
financial and functional eligibility requirements for MAO. HHSC will inform the
applicant that services are provided through an HMO and allow the applicant to
select the HMO. HHSC will authorize the selected HMO to initiate pre-enrollment
assessment services required under the 1915(c) Nursing Facility



8-90



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Waiver for the non-member. The HMO must complete Form 3652 for Medical Necessity
determination, complete the assessment documentation, and prepare a 1915(c)
Nursing Facility Waiver service plan for each applicant referred by HHSC. The
initial home visit with the applicant must occur within 14 days of the receipt
of the referral. The HMO must provide HHSC the results of the assessment
activities within 45 days of the receipt of the referral.
HHSC will notify the applicant and the HMO of the results of its eligibility
determination. If the applicant is eligible, HHSC will notify the applicant and
the HMO will be notified of the effective date of eligibility, which will be the
first day of the month following the determination of eligibility. The HMO must
initiate the Individual Service Plan (ISP) on the date of enrollment.
If the applicant is not eligible, the HHSC notice will provide information on
the applicant’s right to Appeal the Adverse Determination. HHSC will also send
notice to the HMO if the applicant is not eligible for 1915(c) Nursing Facility
Waiver services.










Section 8.3.4.3 Modified by Version 1.5 and 1.7
8.3.4.3 Annual Reassessment
Prior to the end date of the annual ISP, the HMO must initiate an annual
reassessment to determine and validate continued eligibility for 1915(c) Nursing
Facility Waiver services for each Member receiving such services. The HMO will
be expected to complete the same activities for the annual reassessment as
required for the initial eligibility determination, with the following
exception: the HMO does not need to obtain a physician’s signature on the
Form 3652 for the annual reassessment. Existing 1915(c) Nursing Facility Waiver
clients may not be denied 1915(c) Nursing Facility Waiver services solely on the
basis that the proposed cost of the ISP will exceed the cost of care if the
Member were in a nursing home if the following conditions are met:

  1.   those services are required for that individual to live in the most
integrated setting appropriate to his or her needs; and     2.   HHSC continues
to comply with the cost-effectiveness requirements from the CMS.

Individuals receiving waiver services through the Medically Dependent Children
Program are covered by the provisions in this Section when they apply for
transition to the 1915(c) waiver program at age 21.










Section 8.3.5 replaced by Version 1.5
8.3.5 Personal Attendant Services
There are three options available to STAR+PLUS Members desiring the delivery of
Personal Attendant Services (PAS): 1) Self-Directed; 2) Agency Model,
Self-Directed; and 3) Agency Model. The HMO must provide information to all
eligible Members on the three options and must provide Member orientation in the
option selected by the Member. The HMO will provide the information to any
STAR+PLUS Member receiving Personal Attendant Services:

  •   at initial assessment;     •   at annual reassessment or annual contact
with the STAR+PLUS Member;     •   at any time when a STAR+PLUS Member receiving
PAS requests the information; and     •   in the Member Handbook.



8-91



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

The HMO must contract with providers who are able to offer PAS and must also
educate/train the HMO Network Providers regarding the three PAS options. To
participate as a PAS Network Provider, the Provider must have a contract with
DADS for the delivery of PAS. The HMO must assure compliance with the Texas
Administrative Code in Title 40, Part 1, Chapter 41, Sections 41.101, 41.103,
and 41.105. The HMO must include the requirements in the Provider Manual and in
the STAR+PLUS Provider training.
8.3.5.1 Personal Attendant Services Delivery Option — Self-Directed Model
In the Self-Directed Model, the Member or the Member’s legal guardian is the
employer of record and retains control over the hiring, management, and
termination of an individual providing Personal Attendant Services. The Member
is responsible for assuring that the employee meets the requirements for
Personal Attendant Services, including the criminal history check. The Member
uses a Home and Community Support Services (HCSS) agency to handle the
employer-related administrative functions such as payroll, substitute (back-up),
and filing tax-related reports of Personal Attendant Services.
8.3.5.2 Personal Attendant Services Delivery Option — Agency Model,
Self-Directed
In the Agency Model, Self-Directed, the Member or the Member’s legal guardian
chooses a Home and Community Support Services (HCSS) agency in the HMO Provider
Network who is the employer of record. In this model, the Member selects the
personal attendant from the HCSS agency’s personal attendant employees. The
personal attendant’s schedule is set up based on the Member input, and the
Member manages the Personal Attendant Services. The Member retains the right to
supervise and train the personal attendant. The Member may request a different
personal attendant and the HCSS agency would be expected to honor the request.
The HCSS agency establishes the payment rate, benefits, and provides all
administrative functions such as payroll, substitute (back-up), and filing
tax-related reports of personal attendant services.
8.3.5.3 Personal Attendant Services Delivery Option — Agency Model
In the Agency Model, the Member chooses a Home and Community Support Services
(HCSS) agency to hire, manage, and terminate the individual providing Personal
Attendant Services. The HCSS agency is selected by the Member from the HCSS
agencies in the HMO Provider Network. The Service Coordinator and Member develop
the schedule and send it to the HCSS agency. The Member retains the right to
supervise and train the personal attendant. The Member may request a different
personal attendant and the HCSS agency would be expected to honor the request.
The HCSS agency establishes the payment rate, benefits, and provides all
administrative functions such as payroll, substitute (back-up), and filing
tax-related reports of personal attendant services.
8.3.6 Community Based Long-term Care Service Providers
8.3.6.1 Training
The HMO must comply with Section 8.1.4.6 regarding Provider Manual and Provider
training specific to the STAR+PLUS Program. The HMO must train all Community
Long-term Care Service Providers regarding the requirements of the Contract and
special needs of STAR+PLUS



8-92



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

Members. The HMO must establish ongoing STAR+PLUS Provider training addressing
the following issues at a minimum:

  1.   Covered Services and the Provider’s responsibilities for providing such
services to STAR+PLUS Members and billing the HMO for such services. The HMO
must place special emphasis on Community Long-term Care Services and STAR+PLUS
requirements, policies, and procedures that vary from Medicaid Fee-for-Service
and commercial coverage rules, including payment policies and procedures.     2.
  Inpatient Stay hospital services and the authorization and billing of such
services for STAR+PLUS Members.     3.   Relevant requirements of the STAR+PLUS
Contract, including the role of the Service Coordinator;     4.   Processes for
making referrals and coordinating Non-capitated Services;     5.   The HMO’s
quality assurance and performance improvement program and the Provider’s role in
such programs; and     6.   The HMO’s STAR+PLUS policies and procedures,
including those relating to Network and Out-of-Network referrals.

8.3.7.2 LTC Provider Billing
Long-term care providers are not required to utilize the billing systems that
most medical facilities use on a regular basis. For this reason, the HMO must
make accommodations to the claims processing system for such providers to allow
for a smooth transition from traditional Medicaid to Managed Care Medicaid.
HHSC will meet with HMOs to develop a standardized method long-term care
billing. All STAR+PLUS HMOs will be required to utilize the standardized method,
which will be incorporated into the HHSC Uniform Managed Care Manual.










Section 8.3.7.3 modified by Version 1.5
8.3.7.3 Rate Enhancement Payments for Agencies Providing Attendant Care
All HMOs participating in the STAR+PLUS program must allow their Long-term
Support Services (LTSS) Providers to participate in the STAR+PLUS Attendant Care
Enhancement Program if the providers are currently participating in the enhanced
payment program with the Department of Aging and Disability Services (DADS).
HMOs may choose not to offer participation to DADS-contracted providers who do
not currently participate in the enhancement program. Additionally, HMOs may
choose to include Providers in the network who do not participate in the
enhanced payment program.
Attachment B-7, STAR+PLUS Attendant Care Enhanced Payment Methodology explains
the methodology that the STAR+PLUS HMO will use to implement and pay the
enhanced payments, including a description of the timing of the payments, in
accordance with the requirements in the Uniform Managed Care Manual and the
intent of the 2000-01 General Appropriations Act (Rider 27, House Bill 1, 76th
Legislature, Regular Session, 1999) and T.A.C. Title 1, Part 15, Chapter 355.



8-93



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.3.7.4 Payment for 1915(c) Nursing Facility Waiver Services for Non-Members
Disenrolled Members: Occasionally, the Social Security Administration will place
SSI recipients on hold for a short period of time, usually due failure to
provide timely updates required for the continuation of SSI benefits. During
this period, the recipients will not appear to be eligible for Medicaid or
1915(c) Nursing Facility Waiver services. Often the Social Security
Administration reinstates these Medicaid Eligibles retroactively without a break
in Medicaid coverage. To deal with this situation, for at least thirty (30) days
after disenrollment, the HMO will continue to authorize and pay for 1915(c)
Nursing Facility Waiver services for disenrolled STAR+PLUS Members who appear to
lose eligibility due to an administrative problem related to SSI. If at the end
of the thirty (30) days, the Medicaid Eligible’s 1915(c) Nursing Facility Waiver
eligibility is reinstated, the Medicaid Eligible will be manually enrolled into
the STAR+PLUS HMO back to the date of disenrollment and the retroactive
adjustment system will properly reimburse the HMO. If after thirty (30) days,
the former STAR+PLUS Member continues to be ineligible for Medicaid, the
individual will not be retroactively enrolled, and the HMO will bill HHSC for
1915(c) Nursing Facility Waiver services rendered during this time.
8.4 Additional CHIP Scope of Work
The following provisions only apply to HMOs participating in CHIP.
8.4.1 CHIP Provider Network
In each Service Area, the HMO must seek to obtain the participation in its
Provider Network of CHIP Significant Traditional Providers (STPs), defined by
HHSC as PCP Providers currently serving the CHIP population and DSH hospitals.
The Procurement Library includes CHIP STPs by Service Area.
The HMO must give STPs the opportunity to participate in its Network if the
STPs:

  1.   Agree to accept the HMO’s Provider reimbursement rate for the provider
type; and     2.   Meet the standard credentialing requirements of the HMO,
provided that lack of board certification or accreditation by the Joint
Commission on Accreditation of Health Care Organizations (JCAHO) is not the sole
grounds for exclusion from the Provider Network.










Section 8.4.2 modified by Version 1.2
8.4.2 CHIP Provider Complaint and Appeals
CHIP Provider Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. The HMO must
resolve Provider Complaints within 30 days from the date the Complaint is
received.



8-94



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.4.3 CHIP Member Complaint and Appeal Process
CHIP Member Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. HHSC will require
the HMO to resolve Complaints and Appeals (that are not elevated to TDI) within
30 days from the date the Complaint or Appeal is received. The HMO is subject to
remedies, including liquidated damages, if at least 98 percent of Member
Complaints or Member Appeals are not resolved within 30 days of receipt of the
Complaint or Appeal by the HMO. Please see the Uniform Managed Care Contract
Terms & Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix.
Any person, including those dissatisfied with a HMO’s resolution of a Complaint
or Appeal, may report an alleged violation to TDI.
8.4.4 Dental Coverage for CHIP Members
The HMO is not responsible for reimbursing dental providers for preventive and
therapeutic dental services obtained by CHIP Members. However, medical and/or
hospital charges, such as anesthesia, that are necessary in order for CHIP
Members to access standard therapeutic dental services, are Covered Services for
CHIP Members. The HMO must provide access to facilities and physician services
that are necessary to support the dentist who is providing dental services to a
CHIP Member under general anesthesia or intravenous (IV) sedation.
The HMO must inform Network facilities, anesthesiologists, and PCPs what
authorization procedures are required, and how Providers are to be reimbursed
for the preoperative evaluations by the PCP and/or anesthesiologist and for the
facility services. For dental-related medical Emergency Services, the HMO must
reimburse in-network and Out-of-Network providers in accordance with federal and
state laws, rules, and regulations.










Section 8.5 added by Version 1.3
8.5 Additional CHIP Perinatal Scope of Work
The following provisions only apply to HMOs participating in CHIP Perinatal
Program.
8.5.1 CHIP Perinatal Provider Network
In each Service Area, the CHIP Perinatal HMO must seek to obtain the
participation of Providers for CHIP Perinate Members. CHIP Perinatal HMOs are
encouraged to obtain the participation of Obstetricians/Gynecologists (OB/GYNs),
Family Practice Physicians with experience in prenatal care, or other qualified
health care Providers as CHIP Perinate Providers.
See Sections 8.1.3.2, Access to Network Providers, and 8.1.4.2, Primary Care
Providers, regarding distinctions in the provider networks for CHIP Perinates
and CHIP Perinate Newborns.



8-95



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-1 — HHSC Joint Medicaid/CHIP HMO RFP, Section 8
  Version 1.8  

8.5.2 CHIP Perinatal Program Provider Complaint and Appeals
CHIP Perinatal Program Provider Complaints and Appeals are subject to
disposition consistent with the Texas Insurance Code and any applicable TDI
regulations. The HMO must resolve Provider Complaints within 30 days from the
date the Complaint is received.
8.5.3 CHIP Perinatal Program Member Complaint and Appeal Process
CHIP Perinatal Program Member Complaints and Appeals are subject to disposition
consistent with the Texas Insurance Code and any applicable TDI regulations.
HHSC will require the HMO to resolve Complaints and Appeals (that are not
elevated to TDI) within 30 days from the date the Complaint or Appeal is
received. Any person, including those dissatisfied with a HMO’s resolution of a
Complaint or Appeal, may report an alleged violation to TDI.



8-96



--------------------------------------------------------------------------------



 



 
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  

DOCUMENT HISTORY LOG

                      DOCUMENT   EFFECTIVE     STATUS1   REVISION2   DATE  
DESCRIPTION3
 
               
Baseline
  n/a         Initial version Attachment B-4, Performance Improvement Goals.
 
               
Revision
  1.1     June 30, 2006   Contract amendment to include STAR+PLUS Program.
Revised Attachment B-4, Performance Improvement Goals Template, by adding
Attachment B-4.1, FY2008 Performance Improvement Goals Template. No change to
this Section.
 
               
Revision
  1.2     September 1, 2006   Revised version of Attachment B-4 that includes
provisions applicable to MCOs participating in the STAR and CHIP Programs.
 
               
 
              Updates the attachment to reflect the changes made in Attachment
B-1, Section 8.1.1.1.
 
               
Revision
  1.3     September 1, 2006   Contract amendment did not revise Attachment B-4,
Performance Improvement Goals.
 
               
Revision
  1.4     September 1, 2006   Contract amended to include Attachment B-4
Performance Improvement Goals for SFY2007 and format change
 
               
Revision
  1.5     January 1, 2007   Contract amendment did not revise Attachment B-4,
Performance Improvement Goals.
 
               
Revision
  1.6     February 1, 2007   Contract amendment did not revise Attachment B-4,
Performance Improvement Goals.
 
               
Revision
  1.7     July 1, 2007   Contract amendment did not revise Attachment B-4,
Performance Improvement Goals.
 
               
Revision
  1.8     September 1, 2007   Revised Attachment B-4, to replace FY2007
Performance Improvement Goals with newly negotiated FY2008 Performance
Improvement Goals by Program and by Service Area. Attachment B-4.1, FY2008
Performance Improvement Goals Template, is deleted as duplicative.

 

1   Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions  
2   Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.   3   Brief description
of the changes to the document made in the revision.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



1 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: CHIP
HMO Service Delivery Area: Dallas SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.           •   Ninety percent (90%) of new PCPs will be credentialed,
configured, and able to see members within 90 days of receipt of a clean and
complete application.
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.           •   Contact 90% of members discharged from a BH
inpatient stay to remind them of the 7-day follow-up appointment.
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.           •   Contact 40% of
new members who defaulted to a PCP to educate on medical home and well-child
exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



2 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: CHIP
HMO Service Delivery Area: Harris Core and Optional

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.           •   Ninety percent (90%) of new PCPs will be credentialed,
configured, and able to see members within 90 days of receipt of a clean and
complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.           •   Contact 90% of members discharged from a BH
inpatient stay to remind them of the 7-day follow-up appointment.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.           •   Contact 40% of
new members who defaulted to a PCP to educate on medical home and well-child
exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



3 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: CHIP
HMO Service Delivery Area: Nueces SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.           •   Ninety percent (90%) of new PCPs will be credentialed,
configured, and able to see members within 90 days of receipt of a clean and
complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Contact 90% of members discharged from a BH inpatient stay to remind them of
the 7-day follow-up appointment.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.
 
     
 
•   Contact 40% of new members who defaulted to a PCP to educate on medical home
and well-child exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



4 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)
A. Health Plan Information
Plan Name: AMERIGROUP Community Care
HMO Program: CHIP
HMO Service Delivery Area: Tarrant SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Contact 90% of members discharged from a BH inpatient stay to remind them of
the 7-day follow-up appointment.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.
 
     
 
•   Contact 40% of new members who defaulted to a PCP to educate on medical home
and well-child exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



5 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR
HMO Service Delivery Area: Dallas SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Ensure that 100% of all new members are informed about how to access BH
services.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.
 
     
 
•   Contact 40% of new members who defaulted to a PCP to educate on medical home
and well-child exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



6 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR
HMO Service Delivery Area: Harris SDA and Harris Expansion SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Ensure that 100% of all new members are informed about how to access BH
services.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.
 
     
 
•   Contact 40% of new members who defaulted to a PCP to educate on medical home
and well-child exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



7 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR
HMO Service Delivery Area: Nueces SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Ensure that 100% of all new members are informed about how to access BH
services.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.
 
     
 
•   Contact 40% of new members who defaulted to a PCP to educate on medical home
and well-child exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



8 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR
HMO Service Delivery Area: Tarrant SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Ensure that 100% of all new members are informed about how to access BH
services.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.
 
     
 
•   Contact 40% of new members who defaulted to a PCP to educate on medical home
and well-child exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



9 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Modified by Versions 1.2, 1.4, and 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR
HMO Service Delivery Area: Travis SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Ensure that 100% of all new members are informed about how to access BH
services.
 
       
Goal 3:
       
 
       
Increase Utilization of New Member Medical Check-Ups within 90 days of
Enrollment
  •   Increase the number of new members for well-child exams with their PCPs
within 90 days of enrollment by 2% over baseline.
 
     
 
•   Contact 40% of new members who defaulted to a PCP to educate on medical home
and well-child exam requirements.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



10 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Added by Version 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR+PLUS
HMO Service Delivery Area: Bexar SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Contact 90% of members discharged from a BH inpatient stay to remind them of
the 7-day follow-up appointment.
 
       
Goal 3:
       
 
       
Improve Member Understanding of Service Coordination
  •   100% of STAR+PLUS members receiving LTSS will receive a personalized
letter/training explaining service coordination.
 
     
 
•   100% of all members NOT receiving Service Coordination are mailed an
informational pamphlet.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



11 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Added by Version 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR+PLUS
HMO Service Delivery Area: Harris SDA and Harris Expansion SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Contact 90% of members discharged from a BH inpatient stay to remind them of
the 7-day follow-up appointment.
 
       
Goal 3:
       
 
       
Improve Member Understanding of Service Coordination
  •   100% of STAR+PLUS members receiving LTSS will receive a personalized
letter/training explaining service coordination.
 
     
 
•   100% of all members NOT receiving Service Coordination are mailed an
informational pamphlet.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



12 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-4 — Performance Improvement Goals
  Version 1.8  








Added by Version 1.8
Texas Health and Human Services Commission
HMO Performance Improvement Goal Template
for State Fiscal Year 2008
(September 1, 2007 — August 31, 2008)

A.   Health Plan Information

Plan Name: AMERIGROUP Community Care
HMO Program: STAR+PLUS
HMO Service Delivery Area: Travis SDA

          B. Overarching Goal   C. Sub Goals:
Goal 1:
       
 
       
Improve Access to Primary Care Services for Members
  •   Increase PCPs providing after hours access by two percent (2%) over
baseline.
 
     
 
•   Ninety percent (90%) of new PCPs will be credentialed, configured, and able
to see members within 90 days of receipt of a clean and complete application.
 
       
Goal 2:
       
 
       
Improve Access to Behavioral Health Services for Members
  •   95% of members who deliver a baby will be sent information regarding
postpartum depression.
 
     
 
•   Contact 90% of members discharged from a BH inpatient stay to remind them of
the 7-day follow-up appointment.
 
       
Goal 3:
       
 
       
Improve Member Understanding of Service Coordination
  •   100% of STAR+PLUS members receiving LTSS will receive a personalized
letter/training explaining service coordination.
 
     
 
•   100% of all members NOT receiving Service Coordination are mailed an
informational pamphlet.

Additional information related to the Performance Improvement Goals can be found
in Attachment B-1, Section 8.1.1.1, to the Contract.



13 of 13



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 — Deliverables/Liquidated Damages Matrix
  Version 1.8  

DOCUMENT HISTORY LOG

                      DOCUMENT         STATUS1   REVISION2   EFFECTIVE DATE  
DESCRIPTION3
 
               
Baseline
    n/a         Initial version of Attachment B-5, Deliverables/Liquidated
Damage Matrix.
 
               
Revision
    1.1     June 30, 2006   Contract amendment did not revise Attachment B-5,
Deliverables/Liquidated Damage Matrix.
 
               
Revision
    1.2     September 1, 2006   Amended Attachment B-5, Deliverables/Liquidated
Damages Matrix, to add a footnote clarifying the deliverable due dates. Also
amended the provisions regarding Claims Processing Requirements and the
Reporting Requirements for the Claims Summary Report.
 
               
Revision
    1.3     September 1, 2006   Amended Attachment B-5, Deliverables/Liquidated
Damages Matrix, performance standard for Provider Directories for the CHIP
Perinatal Program.
 
               
Revision
    1.4     September 1, 2006   Contract amendment did not revise Attachment
B-5, Deliverables/Liquidated Damage Matrix.
 
               
Revision
    1.5     January 1, 2007   Contract amendment did not revise Attachment B-5,
Deliverables/Liquidated Damage Matrix.
 
               
Revision
    1.6     February 1, 2007   Contract amendment did not revise Attachment B-5,
Deliverables/Liquidated Damage Matrix.
 
               
Revision
    1.7     July 1, 2007   Amended Attachment B-5, Deliverables/Liquidated
Damages Matrix, to add clarifications to the provisions addressing Claims
Processing Requirements and the Reporting Requirements for the Claims Summary
Report.

 



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 — Deliverables/Liquidated Damages Matrix
  Version 1.8  

DOCUMENT HISTORY LOG

                      DOCUMENT         STATUS1   REVISION2   EFFECTIVE DATE  
DESCRIPTION3
 
               
Revision
    1.8     September 1, 2007   Contract amendment did not revise Attachment
B-5, Deliverables/Liquidated Damage Matrix.

 

1   Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions  
2   Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.   3   Brief description
of the changes to the document made in the revision.








Modified by Version 1.2

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 2 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

Deliverables/Liquidated Damages Matrix

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
Contract Attachment B-1, RFP §7.3 — Transition Phase Schedule


  The HMO must be operational no later than the agreed upon Operations Start
Date. HHSC, or its agent, will determine when the HMO is considered to be
operational based on the requirements in Section 7 and 8 of Attachment B-1.  
Operations Start
Date   Each calendar day of non-compliance, per HMO Program, per Service Area
(SA).   HHSC may assess up to $10,000 per calendar day for each day beyond the
Operations Start date that the HMO is not operational until the day that the HMO
is operational, including all systems.
Contract Attachment B-1, RFP §7.3.1 — Transition Phase Tasks

Contract Attachment B-1, RFP §8.1 — General Scope
           



Modified by Version 1.1

                 
Contract Attachment B-1 RFP §7.3.1.5 — Systems Readiness Review
  The HMO must submit to HHSC or to the designated Readiness Review Contractor
the following plans for review, by December 14, 2005 for STAR and CHIP, and by
July 31, 2006 for STAR+PLUS:   Transition Period   Each calendar day of
non-compliance, per report, per HMO Program, and per SA.   HHSC may assess up to
$1,000 per calendar day for each day a deliverable is late, inaccurate or
incomplete.
 
               
 
  •    Joint Interface Plan;            
 
               
 
  •    Disaster Recovery Plan;            





Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 3 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
 
  •    Business Continuity Plan;            
 
               
 
  •    Risk Management Plan; and            
 
               
 
  •    Systems Quality Assurance
      Plan.            



Modified by Version 1.3

                 
Contract Attachment B-1 RFP §7.3.1.7 — Operations Readiness
  Final versions of the Provider Directory must be submitted to the
Administrative Services Contractor no later than 95 days prior to the
Operational Start Date for the CHIP, STAR, and STAR+PLUS HMOs, and no later than
30 days prior to the Operational Start Date for the CHIP Perinatal HMOs.  
Transition Period   Each calendar day of non-compliance, per directory, per HMO
Program and per SA.   HHSC may assess up to $1,000 per calendar day for each day
the directory is late, inaccurate or incomplete.
 
               
Contract Attachment B-1 RFP §§ 6, 7, 8 and 9

Uniform Managed Care Manual
  All reports and deliverables as specified in Sections 6, 7, 8 and 9 of
Attachment B-1 must be submitted according to the timeframes and requirements
stated in the Contract (including all attachments) and HHSC’s Uniform Managed
Care Manual. (Specific Reports or deliverables listed separately in this matrix
are subject to the specified liquidated damages.)   Transition Period,
Quarterly during
Operations Period   Each calendar day of non-compliance, per HMO Program, per
SA.   HHSC may assess up to $250 per calendar day if the report/deliverable is
late, inaccurate, or incomplete.
 
               
Contract
  The HMO may not engage in   Transition,   Per incident of non-   HHSC may
assess up to $1,000 per





Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 4 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
Attachment B-1 RFP §8.1.6 — Marketing & Prohibited Practices

Uniform Managed Care Manual
  prohibited marketing practices.   Measured
Quarterly during
the Operations
Period   compliance.   incident of non-compliance.
 
               
Contract Attachment B-1 RFP §8.1.17.2 — Financial Reporting Requirements

Uniform Managed Care Manual — Chapter 5
  Financial Statistical Reports (FSR): For each SA, the HMO must file quarterly
and annual FSRs. Quarterly reports are due no later than 30 days after the
conclusion of each State Fiscal Quarter (SFQ). The first annual report is due no
later than 120 days after the end of each Contract Year and the second annual
report is due no later than 365 days after the end of each Contract Year.  
Quarterly during
the Operations
Period   Per calendar day of non-compliance, per HMO Program, per SA.   HHSC may
assess up to $1,000 per calendar day a quarterly or annual report is late,
inaccurate or incomplete.
 
               
Contract Attachment B-1 RFP §8.1.17.2 — Financial Reporting Requirements:
  Medicaid Disproportionate Share Hospital (DSH) Reports: The Medicaid HMO must
submit, on an annual basis, preliminary and final DSH Reports. The Preliminary
report is due no later than June 1st after each reporting year, and the  
Measured during 4th Quarter of the Operations Period (6/1-8/31)   Per calendar
day of non-compliance, per HMO Program, per SA.   HHSC may assess up to $1,000
per calendar day, per program, per service area, for each day the report is
late, incorrect, inaccurate or incomplete.



Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 5 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
Uniform Managed Care Manual — Chapter 5
  final report is due no later than July 15th after each reporting year. This
standard does not apply to CHIP HMOs.            
 
               
Contract Attachment B-1 RFP §8.1.18 — Management Information System (MIS)
Requirements
  The HMO’s MIS must be able to resume operations within 72 hours of employing
its Disaster Recovery Plan.   Measured
Quarterly during
the Operations
Period   Per calendar day of non-compliance, per HMO Program, per SA.   HHSC may
assess up to $5,000 per calendar day of non-compliance
 
               
Contract Attachment B-1 RFP §8.1.18.3 — Management Information System (MIS)
Requirements:
  The HMO’s MIS system must meet all requirements in Section 8.1.18.3 of
Attachment B-1.   Measured
Quarterly during
the Operations
Period   Per calendar day of non-compliance, per HMO Program, per SA.   HHSC may
assess up to $5,000 per calendar day of non-compliance.
System-Wide
Functions
               



Modified by Version 1.2 and 1.7

                 
Contract Attachment B-1 RFP §8.1.18.5 — Claims Processing Requirements
  The HMO must adjudicate all provider Clean Claims within 30 days of receipt by
the HMO.The HMO must pay providers interest at an 18% per annum, calculated
daily for the full period in which the Clean   Measured
Quarterly during
the Operations
Period   Per incident of non- compliance.   HHSC may assess up to $1,000 per
claim if the HMO fails to timely pay interest.





Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 6 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
Uniform
Managed Care
Manual Chapter
2
  Claim remains unadjudicated beyond the 30-day claims processing deadline.
Interest owed the provider must be paid on the same date that the claim is
adjudicated.            



Modified by Version 1.2 and 1.7

                 
Contract Attachment B-1 RFP §8.1.18.5 — Claims Processing Requirements

Uniform Managed Care Manual — Chapter 2
  The HMO must comply with the claims processing requirements and standards as
described in Section 8.1.18.5 of Attachment B-1 and in Chapter 2 of the Uniform
Managed Care Manual.   Measured
Quarterly during
the Operations
Period   Per quarterly reporting period, per HMO Program, per Service Area, per
claim type.   HHSC may assess liquidated damages of up to $5,000 for the first
quarter that an HMO’s Claims Performance percentages by claim type, by Program,
and by service area, fall below the performance standards. HHSC may assess up to
$25,000 per quarter for each additional quarter that the Claims Performance
percentages by claim type, by Program, and by service area, fall below the
performance standards.





Modified by Version 1.2 and 1.7

                 
Contract Attachment B-1 RFP §8.1.20.2— Reporting Requirements

Uniform Managed Care
  Claims Summary Report: The HMO must submit quarterly, Claims Summary Reports
to HHSC by HMO Program, by Service Area, and by claim type, by the 30th day
following the reporting period unless otherwise specified.   Measured
Quarterly during
the Operations
Period   Per calendar day of non-compliance, per HMO Program, per Service Area,
per claim type.   HHSC may assess up to $1,000 per calendar day the report is
late, inaccurate, or incomplete.





Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 7 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
Manual Chapters 2 and 5
               
 
               
Contract Attachment B-1 RFP §8.1.5.9— Member Complaint and Appeal Process
Contract Attachment B-1 RFP §8.2.7.1 — Member Complaint Process Contract
Attachment B-1 RFP §8.4.3 — CHIP Member Complaint and Appeal Process
  The HMO must resolve at least 98% of Member Complaints within 30 calendar days
from the date the Complaint is received by the HMO.   Measured
Quarterly during
the Operations
Period   Per reporting period, per HMO Program, per SA.   HHSC may assess up to
$250 per reporting period if the HMO fails to meet the performance standard.



Added by Version 1.1.

                 
Contract Attachment B-1 RFP §8.3.3 — STAR+PLUS Assessment Instruments Uniform
  The MDS-HC instrument must be completed and electronically submitted to HHSC
in the specified format within 30 days of enrollment for every Member receiving
Community-based Long-term Care Services, and then each year by the   Operations,
Turnover   Per calendar day of non-compliance, per Service Area.   HHSC may
assess up to $500 per calendar day per Service Area, for each day a report is
late, inaccurate or incomplete.





Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 8 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
Managed Care
Manual
  anniversary of the Member’s date of enrollment.            
 
               
Contract Attachment B-1 RFP §8.1.5.9— Member Complaint and Appeal Process
Contract Attachment B-1 RFP §8.2.7.2 — Medicaid Standard Member Appeal Process
Contract Attachment B-1 RFP § 8.4.3 CHIP Member Complaint and Appeal Process
  The HMO must resolve at least 98% of Member Appeals within 30 calendar days
from the date the Appeal is filed with the HMO.   Measured
Quarterly during
the Operations
Period   Per reporting period, per HMO Program, per SA.   HHSC may assess up to
$500 per reporting period if the HMO fails to meet the performance standard.
 
               
Contract Attachment B-1 RFP §9.2 — Transfer of Data
  The HMO must transfer all data regarding the provision of Covered Services to
Members to HHSC or a new HMO, at the sole discretion of HHSC and as directed by
HHSC. All transferred data must comply with the Contract requirements,  
Measured at Time of Transfer of Data and ongoing after the Transfer of Data
until satisfactorily completed   Per incident of non-compliance (failure to
provide data and/or failure to provide data in required format), per HMO
Program, per SA.   HHSC may assess up to $10,000 per calendar day the data is
late, inaccurate or incomplete.



Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 9 of 10



--------------------------------------------------------------------------------



 



 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: Attachment B-5 —Deliverables/Liquidated Damages Matrix
  Version 1.8  

                  Service/       Measurement   Measurement     Component1  
Performance Standard2   Period3   Assessment4   Liquidated Damages
 
  including HIPAA.            
 
               
Contract Attachment B-1 RFP §9.3 — Turnover Services
  Six months prior to the end of the contract period or any extension thereof,
the HMO must propose a Turnover Plan covering the possible turnover of the
records and information maintained to either the State (HHSC) or a successor
HMO.   Measured at Six Months prior to the end of the contract period or any
extension thereof and ongoing until satisfactorily completed   Each calendar day
of non-compliance, per HMO Program, per SA.   HHSC may assess up to $1,000 per
calendar day the Plan is late, inaccurate, or incomplete.
 
               
Contract Attachment B-1 RFP §9.4 — Post-Turnover Services
  The HMO must provide the State (HHSC) with a Turnover Results report
documenting the completion and results of each step of the Turnover Plan 30 days
after the Turnover of Operations.   Measured 30 days after the Turnover of
Operations   Each calendar day of non-compliance, per HMO program, per SA.  
HHSC may assess up to $250 per calendar day the report is late, inaccurate or
incomplete.
 
               
Contract Attachment A HHSC Uniform Managed Care Contract Terms and Conditions,
Section 4.08 Subcontractors
  The HMO must notify HHSC in writing immediately upon making a decision to
terminate a subcontract with a Material Subcontractor or upon receiving
notification from the Material Subcontractor of its intent to terminate such
subcontract.   Transition,
Measured
Quarterly during
the Operations
Period   Each calendar day of non-compliance, per HMO Program, per SA.   HHSC
may assess up to $5,000 per calendar day of non-compliance.



Modified by Version 1.2
 

1   Derived from the Contract or HHSC’s Uniform Managed Care Manual.   2  
Standard specified in the Contract. Note: Where the due date states 30 days, the
HMO is to provide the deliverable by the last day of the month following the end
of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.   3   Period during which HHSC will evaluate service for
purposes of tailored remedies.   4   Measure against which HHSC will apply
remedies.



Page 10 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

Part 1: Parties to the Contract:
This Contract Amendment (the “Amendment”) is between the Texas Health and Human
Services Commission (HHSC), an administrative agency within the executive
department of the State of Texas, having its principal office at 4900 North
Lamar Boulevard, Austin, Texas 78751, and Amerigroup Texas, Inc. (HMO) a
corporation organized under the laws of the State of Texas, having its principal
place of business at: 1200 East Copeland Road, Suite 200, Arlington, Texas
76011. HHSC and HMO may be referred to in this Amendment individually as a
“Party” and collectively as the “Parties.”
The Parties hereby agree to amend their original contract, HHSC contract number
529-06-0280-00002 (the “Contract”) as set forth herein. The Parties agree that
the terms of the Contract will remain in effect and continue to govern except to
the extent modified in this Amendment.
This Amendment is executed by the Parties in accordance with the authority
granted in Attachment A to the HHSC Managed Care Contract document, “HHSC
Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and
Modifications.”

         
Part 2: Effective Date of Amendment:
  Part 3: Contract Expiration Date:   Part 4: Operational Start Date:
 
       
September 1, 2007
  August 31, 2008   STAR and CHIP HMOs: September 1, 2006
 
       
 
      STAR+PLUS HMOs: February 1, 2007
 
       
 
      CHIP Perinatal HMOs: January 1, 2007

Part 5: Project Managers:

     
HHSC:
  HMO:
 
   
Cindy Jorgensen
  Aileen McCormick
Director of Medicaid/CHIP Health Plan Operations
  Amerigroup Texas, Inc.
11209 Metric Boulevard, Building H
  6700 West Loop South, Suite 200
Austin, Texas 78758
  Bellaire, Texas 77401
Phone: 512-491-1302
  Phone: 713-218-5101
Fax: 512-491-1966
  Fax:713-218-8692
 
  E-mail: amccorm@amerigroupcorp.com

Part 6: Deliver Legal Notices to:

     
HHSC:
  HMO:
 
   
General Counsel
  Amerigroup Texas, Inc.
4900 North Lamar Boulevard, 4th Floor
  6700 West Loop South, Suite 200
Austin, Texas 78751
  Bellaire, Texas 77401
Fax: 512-424-6586
  Fax:713-218-8692

Part 7: HMO Programs and Service Areas:
This Contract applies to the following HHSC HMO Programs and Service Areas
(check all that apply) . All references in the Contract Attachments to HMO
Programs or Service Areas that are not checked are superfluous and do not apply
to the HMO.

Page 1 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

þ Medicaid STAR HMO Program

         
Service Areas:
  o Bexar   o Lubbock
 
  þ Dallas   þ Nueces
 
  o El Paso   þ Tarrant
 
  þ Harris   þ Travis

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the STAR Service Areas.
þ Medicaid STAR+PLUS HMO Program

         
Service Areas:
  þ Bexar   o Nueces
 
  þ Harris   þ Travis

See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service
Areas,” for listing of counties included within the STAR+PLUS Service Areas.
þ CHIP HMO Program

         
Core Service Areas:
  o Bexar   þ Nueces
 
  þ Dallas   þ Tarrant
 
  o El Paso   o Travis
 
  þ Harris   o Webb
 
  o Lubbock    
 
       
Optional Service Areas:
  o Bexar   o Lubbock
 
  o El Paso   o Nueces
 
  o Harris   o Travis

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the CHIP Core Service Areas and CHIP
Optional Service Areas.

Page 2 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

þ CHIP Perinatal Program

         
Core Service Areas:
  o Bexar   o Nueces
 
  o Dallas   þ Tarrant
 
  o El Paso   o Travis
 
  o Harris   o Webb
 
  o Lubbock    
 
       
Optional Service Areas:
  o Bexar   o Lubbock
 
  o El Paso   o Nueces
 
  o Harris   o Travis

See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service
Areas,” for a list of counties included within the CHIP Perinatal Service Areas.
Part 8: Payment
Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add
the capitation rates for Rate Period 1.
þ Medicaid STAR HMO PROGRAM
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 2:
Service Area: DALLAS

                  Rate Period 1     Rate Cell   Capitation Rates
 
       

****REDACTED****

 



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

Service Area: HARRIS

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****
Service Area: NUECES

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****

Page 4 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

Service Area: TARRANT

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****
Service Area: TRAVIS

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****

Page 5 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

þ Medicaid STAR+PLUS HMO Program
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10 for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR+PLUS Program.
The following Rate Cells and Capitation Rates will apply to Rate Period 2:
STAR+PLUS Service Area: BEXAR

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****
STAR+PLUS Service Area: HARRIS (Harris Co. & Harris Contiguous)

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****

Page 6 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

STAR+PLUS Service Area: TRAVIS

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 2:
Service Area: DALLAS

                  Rate Period 1     Rate Cell   Capitation Rates
 
       

****REDACTED****

Page 7 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

Service Area: HARRIS

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****
****REDACTED****

Page 8 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

þ CHIP Perinatal- Program
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Perinatal
Program.
Service Area: TARRANT

                  Rate Period 2     Rate Cell   Capitation Rates
 
       

****REDACTED****
Part 9: Contract Attachments:
Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract
Attachments,” are italicized below:
A: HHSC Uniform Managed Care Contract Terms & Conditions — Version 1.7 is
replaced with Version 1.8
B: Scope of Work/Performance Measures — Version 1.7 is replaced with Version 1.8
for all attachments, except if noted.
     B-1: HHSC RFP 529-04-272, Sections 6-9
     B-2: Covered Services
          B-2.1 STAR+PLUS Covered Services
          B-2.2 CHIP Perinatal Program Covered Services
     B-3: Value-added Services
          B-3.1 STAR+PLUS Value-added Services
          B-3.2 CHIP Perinatal Program Value-added Services
     B-4: Performance Improvement Goals
          B-4.1 SFY 2008 Performance Improvement Goals
     B-5: Deliverables/Liquidated Damages Matrix
     B-6: Map of Counties with STAR and CHIP HMO Program Service Areas
          B-6.1 STAR+PLUS Service Areas
          B-6.2 CHIP Perinatal Program Service Areas
     B-7: STAR+PLUS Attendant Care Enhanced Payment Methodology
C: HMO’s Proposal and Related Documents
     C-1: HMO’s Proposal
     C-2: HMO Supplemental Responses
     C-3: Agreed Modifications to HMO’s Proposal

Page 9 of 10



--------------------------------------------------------------------------------



 



(LOGO) [w41089w4108901.gif]
 
Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
   
Subject: HHSC Managed Care Contract
  HHSC Contract No. 529-06-0280-00002-H  

Part 10: Special Provision for Nueces Service Area
Attachment A, Section 10.04 is amended to include sub-part (b) as follows:








Section 10.04(b) added by Version 1.8
(b) In addition to the reasons set forth in Section 10.04(a), the Parties
expressly understand and agree that HHSC may, at any time, unilaterally adjust
the Rate Period 2 STAR Program Capitation Rates for the Nueces Service Area.
HHSC is entitled to unilaterally adjust such rates, prospectively and/or
retrospectively, if it determines that: (1) Capitation Rates; or (2) economic
factors in the Nueces Service Area significantly and measurably impact providers
or the delivery of Covered Services to Members. For adjustments made pursuant to
this Section 10.04(b), HHSC will provide written notice at least ten
(10) Business Days before: (1) the effective date of a prospective adjustment;
(2) offsetting Capitation Payments to recover retrospective adjustments. Any
adjustments to the Rate Period 2 Capitation Rates must meet the actuarial
soundness requirements of Attachment A, Section 10.03, “Certification of
Capitation Rates.”
Part 11: Signatures
The Parties have executed this Contract Amendment in their capaciaties as states
below with authority to bind their organizations on the dates set forth by their
signatures. By signing this Amendment, the Parties expressly understand and
agree that this Amendment is hereby made part of the Contract as though it were
set out word for word in the Contract.

             
Texas Health and Human Services Commission
      Amerigroup Texas, Inc.    
 
           
 
           
 
 
      /s/ Aileen McCormick
 
   
Charles E. Bell, M.D.
      By: Aileen McCormick    
Deputy Executive Commissioner for Health Services
      Title: President and CEO    
Date: ____________
      Date: 8/21/07    



Page 10 of 10